Exhibit 10.1

 

Execution Copy

 

SUBLEASE

 

This Sublease (the “Sublease”) is entered into effective as of September 9, 2019
(the “Effective Date”) by and between Allied Minds, LLC, a Delaware limited
liability company (“Sublandlord”), and Catabasis Pharmaceuticals, Inc., a
Delaware corporation (“Subtenant”).

 

RECITALS

 

A.                                    SPUS7 High Street, LP (“Prime Landlord”)
as landlord, and Sublandlord, as tenant, are parties to a Lease dated as of
December 31, 2015 (the “Prime Lease”), a copy of which is attached hereto as
Exhibit A, pursuant to which Prime Landlord leased to Sublandlord certain
premises on the 28th floor of the building located at 100 High Street, Boston,
Massachusetts (the “Building”), consisting of approximately 11,472 rentable
square feet and commonly referred to as Suite 2800 (the “Premises”), which
Premises are more particularly described in the Prime Lease. Capitalized terms
used and not defined in this Sublease shall have the meanings set forth in the
Prime Lease.

 

B.                                    Sublandlord has agreed to sublet to
Subtenant and Subtenant has agreed to sublet from Sublandlord the entire
Premises (as defined in the Prime Lease), all on the terms and conditions set
forth in this Sublease.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the rents herein provided and of the
covenants and agreements herein contained and intending to be legally bound
hereby, Sublandlord and Subtenant hereby covenant and agree as follows:

 

1.                                      Subleased Premises.

 

(a)                                 Demise. Sublandlord hereby demises and
subleases to Subtenant, and Subtenant hereby takes and subleases from
Sublandlord, the entire Premises, as such term is used in the Prime Lease
(referred to herein as the “Subleased Premises”), subject to and in accordance
with the terms and provisions of this Sublease.

 

(b)                                 Common Areas. Subtenant shall have the
right, as appurtenant to its sublease of the Subleased Premises during the
Sublease Term (as defined in Section 2 below), to use the common areas of the
Building (as described in the Prime Lease) in common with Sublandlord and other
parties with rights thereto in accordance with and subject to the terms of the
Prime Lease including without limitation the reservations therein contained.

 

--------------------------------------------------------------------------------



 

2.                                      Sublease Term. For purposes of this
Sublease, the “Sublease Commencement Date” shall be the later of (i) the date on
which Sublandlord delivers full and exclusive possession of the Subleased
Premises to Subtenant in the Delivery Condition (as that term is hereinafter
defined); and (ii) the date on which Subtenant receives a fully-executed copy of
the Prime Landlord’s Consent (as that term is hereinafter defined). Sublandlord
shall use commercially reasonable good faith efforts to deliver full and
exclusive possession of the Subleased Premises to Subtenant in the Delivery
Condition to Subtenant on November 1, 2019. If for any reason the Sublease
Commencement Date has not occurred on or before November 10, 2019, Subtenant
shall receive an abatement of Monthly Base Rent of one (1) day of Monthly Base
Rent for each day in the period commencing on November 10, 2019 and ending on
the Sublease Commencement Date (“Monthly Base Rent Abatement”). If for any
reason the Sublease Commencement Date has not occurred by December 31, 2019,
Subtenant shall have the right to terminate this Sublease by written notice to
Sublandlord, whereupon all letters of credit and other amounts paid by Subtenant
hereunder shall be forthwith returned to Subtenant and this Sublease shall be
void without recourse to the parties hereto. The term of this Sublease (the
“Sublease Term”) shall commence on the Sublease Commencement Date, and end on
the earlier of (i) July 31, 2022 or (ii) the termination of the Prime Lease (the
“Sublease Expiration Date”), unless sooner terminated as a result of a Sublease
Default (as that term is hereinafter defined) in accordance herewith.

 

3.                                      Sublease Rent; Security Deposit.

 

(a)                                 Subject to any Monthly Base Rent Abatement,
commencing on the date which is sixty (60) days from the Sublease Commencement
Date (“Sublease Rent Commencement Date”), and continuing throughout the Sublease
Term, Subtenant shall pay to Sublandlord, without prior demand therefore, in
advance on the first day of each calendar month, as monthly rent (“Monthly Base
Rent”) the following:

 

Sublease Period

 

Monthly Base Rent

 

Sublease Rent Commencement Date - 12/31/2020

 

$

60,706.00

 

 

 

 

 

01/01/2021-12/31/2021

 

$

61,662.00

 

 

 

 

 

01/01/2022-07/31/2022

 

$

62,618.00

 

 

2

--------------------------------------------------------------------------------



 

(b)                                 In addition to the Monthly Base Rent,
Subtenant covenants and agrees to pay Sublandlord, commencing on January 1, 2021
with respect to Operating Expenses, and commencing on July 1, 2020 with respect
to Taxes, and on the first day of each subsequent calendar month during the
Sublease Term, as additional rent under this Sublease, an amount (which amount,
together with the Monthly Base Rent and all other additional rent payable under
this Sublease, shall be referred to herein as the “Sublease Rent”) equal to
(i) Tenant’s Share of the amount by which Operating Expenses (as defined in the
Prime Lease) exceed Operating Expenses for calendar year 2020 (January 1, 2020 —
December 31, 2020) (the “Operating Expenses Base Year”), such amount to be
apportioned for any portion of a calendar year (being January 1st thru
December 31st) in which the Sublease Term expires; and (ii) Tenant’s Share of
the amount by which Taxes (as defined in the Prime Lease) exceed Taxes for tax
fiscal year 2020 (July 1, 2019 - June 30, 2020) (the “Tax Base Year”), such
amount to be apportioned for any portion of a tax year (being July 1st thru
June 30th) in which the Sublease Term expires. Subtenant shall also pay charges
for utilities (including electricity) that are from time to time payable by
Sublandlord to Prime Landlord during the Sublease Term for the Subleased
Premises under the terms of the Prime Lease as well as all charges or costs
incurred due to a request or direct action by Subtenant (i.e. work orders,
additional cleaning services, etc.) which incur additional charges under the
Prime Lease. Sublandlord and Subtenant agree that Subtenant shall not be
responsible for or obligated to pay all or any portion of any financial
obligations imposed on Sublandlord pursuant to the Prime Lease, except those
expressly set forth in this Sublease. Any ambiguity in the terms of this
Sublease shall be construed in accordance with such intention. All Sublease Rent
shall be payable to Sublandlord at the address from time to time designated in
writing by Sublandlord, without set-off, offset, abatement or deduction
whatsoever. Sublease Rent shall be prorated for any partial calendar month at
the beginning or end of the Sublease Term.

 

(c)                                  Concurrently with Subtenant’s execution and
delivery of this Sublease, Subtenant shall deliver to Sublandlord a clean,
irrevocable letter of credit in the amount of $364,236.00, which shall comply
with, and may be drawn by Sublandlord in accordance with, the provisions of
Exhibit C attached hereto (such letter of credit, together with any renewal or
replacement thereof in accordance herewith, being referred to herein as the
“Letter of Credit”). Sublandlord confirms and agrees that the letter of credit
attached hereto as Exhibit D is acceptable in form and substance to Sublandlord.
Upon Subtenant’s receipt of new funding for its business operations in excess of
$15,000,000.00 (the “LOC Reduction Event”) and delivery to Sublandlord of notice
of the occurrence of the LOC Reduction Event, the Subtenant may replace or amend
the existing Letter of Credit with a new Letter of Credit (complying with all
other terms of Exhibit C) in the amount of $121,412.00, or amend the original
letter of credit to reduce the amount of the same to said amount, and in the
event of a replacement, Sublandlord shall immediately return the original letter
of credit to Subtenant.

 

3

--------------------------------------------------------------------------------



 

4.                                      Permitted Uses. Subtenant shall use the
Subleased Premises solely for the Permitted Use under the Prime Lease and for no
other purpose, all in accordance with and subject to the provisions of the Prime
Lease. Subtenant shall use the common areas solely in accordance with the
provisions of the Prime Lease.

 

5.                                      Condition of Subleased Premises.

 

(a)                                 Delivery Condition. Sublandlord and
Subtenant agree that the Subleased Premises shall be delivered to Subtenant, and
Subtenant accepts the Subleased Premises in their “as is, where is” condition as
of the Effective Date, reasonable wear and tear excepted, except that the
Subleased Premises shall be vacant, free of all personal property (except the
Furniture (as that term is hereinafter defined)) and debris and in broom clean
condition (the “Delivery Condition”). Subtenant acknowledges that no
representations or warranties have been made to Subtenant with respect to the
condition of the Subleased Premises, except as specifically set forth in this
Sublease, and that Subtenant relied upon its own examination of the Subleased
Premises in entering into this Sublease, except as expressly set forth herein.

 

(b)                                 Maintenance. Subtenant shall keep and
maintain the Subleased Premises and all fixtures and equipment therein clean and
in substantially in the same condition as existing upon their delivery to
Subtenant hereunder, except for reasonable wear and tear, damage by fire or
other casualty, or damage as a result of acts or omissions by Sublandlord or
Prime Landlord, or their respective employees, agents and contractors.

 

(c)                                  Alterations. Subtenant shall not make any
additions, alterations, changes or improvements to the Subleased Premises
without the prior written consent of Sublandlord (which shall not be
unreasonably withheld, conditioned or delayed) and, if required under the Prime
Lease, the consent of Prime Landlord.

 

(d)                                 Signage. If necessary and after its own
review and approval, Sublandlord shall reasonably cooperate, at no cost to
Sublandlord, with Subtenant in obtaining any required consent by Prime Landlord
for Subtenant signage. Any such signage for Subtenant shall be installed only
with the prior approval of Sublandlord (which shall not be unreasonably
withheld, conditioned or delayed) and (if applicable) Prime Landlord in
accordance with the provisions of the Prime Lease.

 

(e)                                  Parking. Sublandlord shall provide
Subtenant with Sublandlord’s rights to six (6) parking spaces in the parking
facilities associated with the Building on the terms and conditions of the Prime
Lease (the “Parking Spaces”). Subtenant shall be obligated to pay the then
current rate for the Parking Spaces charged by Prime Landlord or its third-party
vendor.

 

4

--------------------------------------------------------------------------------



 

(f)                                   Furniture. Sublandlord shall leave the
furniture listed on Exhibit B (the “Furniture”) in the Subleased Premises and
for Subtenant’s use at no additional cost or expense to Subtenant. The Furniture
shall be provided to the Subtenant in its “as-is, where is” condition and
Sublandlord is not providing any representations or warranties regarding its
current condition. Subtenant represents to Subtenant that the Sublandlord owns
the Furniture, lien free, and no third party has any right, title or interest in
the Furniture. Sublandlord shall not remove, sell or otherwise interfere with
Subtenant’s use of the Furniture during the Sublease Term. Provided the
Subtenant complies with the terms of this Sublease, then on the Sublease
Expiration Date, Sublandlord’s right, title and interest in the Furniture shall
be transferred to Subtenant and Subtenant shall be responsible for removing the
Furniture from the Subleased Premises in accordance with the requirements of the
Prime Lease.

 

(g)                                  Telecommunications. Sublandlord agrees to
reasonably cooperate (at no cost to Sublandlord) with Subtenant’s efforts to
install telecommunications at the Subleased Premises in connection with the
Permitted Use.

 

6.                                      Prime Lease Provisions.

 

(a)                                 Representations and Covenants by
Sublandlord.

 

(i)                                     As of the Effective Date, Sublandlord
represents and warrants to Subtenant that, (i) the Prime Lease attached hereto
as Exhibit A is a true and correct and complete copy thereof, (ii) the Prime
Lease has not been amended, modified or supplemented, and is in full force and
effect, (iii) the term of the Prime Lease expires by its terms on July 31, 2022,
(iv) there are no alterations, additions, installations, or other work in the
Sublased Premises that Sublandlord is required to remove, and there is no
restoration of or in the Subleased Premises that Sublandlord is required to
perform, at the expiration or earlier termination of the Prime Lease;
(v) Sublandlord has neither given nor received any notices of default to or from
Prime Landlord, and to the best of its knowledge, neither Prime Landlord nor
Sublandlord are in default under the Prime Lease (and no circumstances exist
which, with the passage of time or giving of notice, or both, could ripen into a
default by Prime Landlord or Sublandlord under the Prime Lease). The foregoing
representations, and all other representations of Sublandlord under this
Sublease shall be deemed repeated as of the Sublease Commencement Date;

 

(ii)                                  Sublandlord agrees to: (i) to timely
perform all of its obligations under the Prime Lease; and not to do or fail to
do (or suffer to be done) anything that, with the passage of time or the giving
of notice, or both, could constitute a default under the Prime lease; (ii) not
to modify or amend the Prime Lease in any way that might adversely affect

 

5

--------------------------------------------------------------------------------



 

the Sublease or Subtenant’s rights and privileges or Subtenant’s obligations or
liabilities under the Sublease; and (iii) not to voluntarily cancel or terminate
the Prime Lease.

 

(iii)                               Sublandlord shall promptly provide Subtenant
with copies of all notices Sublandlord receives from Prime Landlord; and in the
event of any notice of default, Subtenant shall, to the extent permitted under
the Prime Lease, have the right (but not obligation) to cure the same and have
Prime Landlord accept cure as if performed by Sublandlord;

 

(iv)                              Any limitation of Sublandlord’s recourse to
Prime Landlord’s interest in the building should not apply to this Sublease,
however any recovery by Subtenant against Sublandlord shall be expressly limited
to the assets directly owned or held by Sublandlord and no liability shall
extend to its officers, members, owners, managers or affiliated entities;

 

(v)                                 Upon written request by Subtenant,
Sublandlord shall reasonably cooperate with Subtenant in obtaining any required
consents or approvals from Prime Landlord.

 

(vi)                              Sublandlord shall not have the right to
exercise any of the rights provided to the Prime Landlord under Section 9.01 or
Section 10.01 of the Prime Lease to terminate the Prime Lease in the event of a
casualty or condemnation.

 

(b)                                 Subordination, Etc. This Sublease shall be
subject and subordinate in all respects to the Prime Lease and to all of its
terms, covenants and conditions. Subtenant shall not do, or permit to suffer to
be done, any act or omission by Subtenant, its agents, employees, contractors or
invitees that is prohibited by the Prime Lease, or that would constitute a
violation or default thereunder. Except to the extent expressly provided herein,
the terms of the Prime Lease are incorporated into this Sublease provided
however that Subtenant shall not have any direct rights to seek services from or
bring an action against the Prime Landlord.

 

(c)                                  Termination of Prime Lease. If the Prime
Lease is terminated during the Sublease Term for any reason, this Sublease shall
terminate on the date of such termination of the Prime Lease, with the same
force and effect as if such termination date had been specified in this Sublease
as the expiration date hereof. Unless such termination is the result of (i) a
Default by Sublandlord (as such term is defined in the Prime Lease) provided
such Default is not the result of a Sublease Default or any act or omission of
Subtenant or its agents, employees, or invitees, or (ii) a voluntary termination
of the Prime Lease, Sublandlord shall have no liability to Subtenant in the
event of such termination, notwithstanding the reason for such termination,
including, without limitation, any such termination caused by the exercise of
any termination right by Prime Landlord or Sublandlord under the Prime Lease,
including without limitation on account of a casualty or

 

6

--------------------------------------------------------------------------------



 

condemnation. Notwithstanding the foregoing, Sublandlord agrees not to
voluntarily terminate the Prime Lease.

 

(d)                                 Prime Landlord’s Obligations.
Notwithstanding anything to the contrary in this Sublease or the Prime Lease,
Sublandlord shall have no obligation to perform any of the terms, covenants and
conditions contained in the Prime Lease to be performed by the Prime Landlord.
Without limiting the foregoing, Sublandlord shall have no obligation to provide
any or all of the services, utilities, parking, work alterations, repairs or
maintenance to be provided by Prime Landlord under the Prime Lease, and
Sublandlord shall in no way be liable to Subtenant for any failure of Prime
Landlord to provide such services, utilities, parking, work, alterations,
repairs or maintenance; provided, however, Sublandlord shall use commercially
reasonable efforts to cause Prime Landlord to fulfill and perform its
obligations and to provide the services to be provided by the Prime Landlord
under the Prime Lease.

 

(e)                                  Prime Landlord Consent. Except in
connection with a request under Section 9 of this Sublease, whenever the consent
of Prime Landlord is required under the Prime Lease, Subtenant shall obtain the
consent of both Sublandlord and Prime Landlord, but in all instances Sublandlord
shall grant its consent if Prime Landlord grants its consent. Sublandlord shall
use commercially reasonable efforts to obtain Prime Landlord’s consent whenever
such consent is required under the Prime Lease.

 

(f)                                   Consent to Sublease. Sublandlord and
Subtenant acknowledge and agree that the effectiveness of this Sublease is
conditioned upon and/or subject to the receipt from Prime Landlord of Prime
Landlord’s written consent to this Sublease (“Prime Landlord’s Consent”).
Sublandlord has requested Prime Landlord’s consent to this Sublease by providing
on August 1, 2019 notice to Prime Landlord pursuant to Section 16.02 of the
Prime Lease. Sublandlord shall use good faith efforts to obtain Prime Landlord’s
Consent and shall keep Subtenant reasonably informed as to the status of the
same. Promptly upon receipt of Prime Landlord’s Consent, Sublandlord and
Subtenant shall promptly review and approve the same, such approval not to be
unreasonably withheld, delayed or conditioned, and execute and deliver the Prime
Landlord’s Consent. If for any reason Prime Landlord’s Consent has not been
received, executed and delivered by Prime Landlord, Sublandlord and Subtenant on
or before October 15, 2019, Subtenant shall have the right, upon written notice
to Sublandlord, to terminate this Sublease, whereupon all letters of credit and
other amounts paid by Subtenant hereunder shall be forthwith returned to
Subtenant and this Sublease shall be void without recourse to the parties
hereto.

 

7

--------------------------------------------------------------------------------



 

7.                                      Indemnity and Insurance.

 

(a)                                 Indemnification. Subtenant shall defend,
save harmless, and indemnify Sublandlord from and against all matters set forth
in Section 11.02 or other provisions of the Prime Lease, to the extent the same
arise from either (i) Subtenant’s use or occupancy of the Subleased Premises or
the common areas under this Sublease, or (ii) the negligence or willful
misconduct of Subtenant or Subtenant’s contractors, licensees, invitees, agents,
servants, independent contractors or employees. Sublandlord shall defend, save
harmless, and indemnify Subtenant from and against all claims, costs, fees
(including, without limitation, attorneys’ fees and court costs), expenses,
damages, fines and penalties, to the extent the same arise from (i) the
negligence or willful misconduct of Sublandlord or Sublandlord’s contractors,
licensees, invitees, agents, servants, independent contractors or employees, or
(ii) any material misrepresentation or any breach or default by Sublandlord
under this Sublease. In connection with a default of the Sublease by
Sublandlord, Subtenant shall have the right to seek claims, costs, fees
(including, without limitation, attorneys’ fees and court costs), expenses,
damages, fines, penalties, to the extent the same arise from Sublandlord’s
default. In no event shall either party be liable to the other for
consequential, indirect, exemplary, or punitive damages, except that Subtenant
shall be liable for such damages Prime Landlord may impose under Section 11.02
of the Prime Lease in connection with a default by Subtenant under the terms
hereof.

 

(b)                                 Insurance. Subtenant shall maintain all
insurance required with respect to the Subleased Premises during the Sublease
Term under the terms of the Prime Lease. Such insurance shall name Sublandlord
and Prime Landlord as additional insureds. Subtenant shall furnish Sublandlord
and Prime Landlord with certificates of insurance evidencing the coverages
maintained by Subtenant with respect to the Subleased Premises in accordance
with the Prime Lease. The provisions of Section 12.08 (Waiver of Subrogation) of
the Prime Lease are incorporated by reference into this Sublease and shall apply
as between Sublandlord and Subtenant.

 

8.                                      Notices. All notices, demands, or other
communications under this Sublease shall be sent by personal delivery, by a
national overnight courier service, or by certified mail to the following
addresses (or to such other address(es) as either party may designate by notice
to the other) and shall be deemed given when received:

 

To Sublandlord:                                                        Allied
Minds, LLC

374 Congress Street

Boston, MA 02210

Attention: General Counsel

 

8

--------------------------------------------------------------------------------



 

To Subtenant:                                                                 
Catabasis Pharmaceuticals, Inc.

100 High Street, Suite 2800

Boston, MA 02110

Attention: General Counsel

 

9.                                      Assignment and Subletting. Subtenant
shall not, by operation of law or otherwise, assign, transfer or encumber this
Sublease, nor sublet or permit the Subleased Premises or any part thereof to be
used by any other person or entity without the prior written consent in each
instance of both Sublandlord, whose consent shall not be unreasonably withheld,
conditioned or delayed, and (if applicable) Prime Landlord, whose consent may be
granted or withheld in accordance with the terms of the Prime Lease.

 

10.                               Fire or Casualty; Eminent Domain. In the event
the Subleased Premises (or access thereto or systems serving the same) are the
subject of a fire or other casualty or a taking by eminent domain that
interferes with the use and enjoyment by Subtenant of a material portion of the
Subleased Premises, Subtenant shall be entitled to an equitable adjustment of
the Sublease Rent until tenantable occupancy is restored, to the extent such
rent is abated under the Prime Lease.

 

11.                               Default. In the event that Subtenant shall
fail to timely perform any of its obligations under this Sublease and such
failure continues (i) in the case of a monetary default, for three (3) days
after the due date, any Sublease Rent is due and payable by Subtenant under the
Sublease, provided, however, on the first (1st) occasion with respect to such
failure during any twelve (12) month period, Sublandlord shall furnish Subtenant
with written notice of such failure and permit Subtenant a three (3) day period
to cure such failure, or (ii) for three (3) days after notice from Sublandlord,
in the case of any other monetary default, or (iii) in the case of any other
obligation hereunder, if such failure or default continues for more than fifteen
(15) days after delivery of written notice thereof (the foregoing shall be
referred to herein as “Sublease Defaults”), Sublandlord shall have the right to
terminate this Sublease by written notice to Subtenant and enforce, with respect
to this Sublease and the Subtenant hereunder, any or all of the rights and
remedies available to Prime Landlord under the Prime Lease on account of a
default by the tenant thereunder.

 

12.                               Brokers. Sublandlord and Subtenant each
warrants and represents to the other that it had no dealing with any broker or
finder concerning the subletting of the Subleased Premises other than T3
Advisors (the “Broker”), which shall be compensated by the Sublandlord in
accordance with a separate agreement between Broker and Sublandlord. Each party
hereto agrees to indemnify and hold the other party harmless from any and all
liabilities and expenses, including, without limitation, reasonable attorneys’
fees, arising out of claims against the other party by any other broker,
consultant, finder or like agent, other

 

9

--------------------------------------------------------------------------------



 

than the Broker, claiming to have brought about this Sublease based upon the
alleged acts of the indemnifying party.

 

13.                               Surrender of Subleased Premises. At the
expiration or earlier termination of the Sublease Term, Subtenant shall quit and
surrender the Sublease Premises substantially in the same condition as the
Subleased Premises were in on the Sublease Commencement Date, reasonable wear
and tear and damage by fire or other casualty or taking excepted. Without
limitation of any of the foregoing, Subtenant shall on or before the expiration
or termination of this Sublease, remove all of Subtenant’s personal property and
repair any damage caused by such removal. If any personal property of Subtenant
shall remain in the Subleased Premises after the termination of this Sublease,
at the election of Sublandlord, (i) it shall be deemed to have been abandoned by
Subtenant and may be retained by Sublandlord as its own property or (ii) such
property may be removed and disposed of by Sublandlord at the expense of
Subtenant. The rights of Sublandlord shall be in addition to the rights of Prime
Landlord under Article 8 of the Prime Lease and Subtenant shall be responsible
for all of the obligations of Tenant under such Article 8. Subtenant’s
obligation to observe or perform under this Section shall survive the expiration
or termination of this Sublease. Notwithstanding the foregoing, if Sublandlord
is required to remove or restore any portion of the Subleased Premises prior to
the surrender of the Subleased Premises to Prime Landlord to ensure compliance
with the Prime Lease, Sublandlord, and not Subtenant, shall be solely
responsible therefor. Sublandlord shall perform any such removal and restoration
on weekends and during non-business hours during the last week of the Sublease
Term, provided such work does not interfere with or disturb Subtenant’s use and
occupancy of the Subleased Premises. Subject to the foregoing, Subtenant shall
provide reasonable access to Sublandlord during such periods to effectuate such
removal or restoration.

 

16.                               Miscellaneous.

 

(a)                                 This Sublease (i) contains the entire
agreement of the parties with respect to the subject matter which it covers;
(ii) supersedes all prior or other negotiations, representations, understandings
and agreements of, by or between the parties with respect to the Subleased
Premises or any portion thereof, which shall be deemed fully merged herein;
(iii) shall be construed and governed by the laws of the State in which the
Building is located; and (iv) may not be changed or terminated orally.

 

(b)                                 This Sublease may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which shall constitute one and the same instrument. The Sublease may be executed
by electronic (PDF, facsimile, etc.) means, such electronic signatures or
electronic transmittal of signatures to be binding on the parties.

 

10

--------------------------------------------------------------------------------



 

(c)                                  The captions herein are inserted only as a
matter of convenience and for reference and in no way define, limit, construe or
describe the scope of this Sublease or the meaning or intent of any provision
hereof.

 

(d)                                 This Sublease shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

(e)                                  The failure of Sublandlord or Subtenant to
insist in any one or more instances upon the strict performance of any of the
covenants, agreements, terms, provisions or conditions of this Sublease, or to
exercise any election or option contained herein, shall not be construed as a
waiver or relinquishment, in the future or in any other instance, of such
covenant, agreement, term, provisions, condition, election or option.

 

(f)                                   No partner, member, shareholder,
beneficial owner, officer, director, manager or other beneficial owner in either
party hereto shall have any liability to the other party for any matters arising
under or in connection with this Sublease.

 

[PAGE ENDS HERE — SIGNATURE PAGE TO FOLLOW]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease as of
the day and year first above written.

 

 

SUBLANDLORD:

 

 

 

ALLIED MINDS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Joseph Pignato

 

 

Name:

Joseph Pignato

 

 

Title:

CO-CEO

 

 

 

SUBTENANT:

 

 

 

CATABASIS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Jill C. Milne

 

 

Name:

Jill C. Milne

 

 

Title:

CEO

 

12

--------------------------------------------------------------------------------



 

Exhibit A

 

Prime Lease

 

[SEE ATTACHED]

 

13

--------------------------------------------------------------------------------



 

OFFICE LEASE

 

by and between

 

SPUS7 HIGH STREET, LP,

a Delaware limited partnership,

as Landlord

 

and

 

ALLIED MINDS, LLC,

a Delaware limited liability company,

as Tenant,

 

Premises:

 

100 High Street

Suite 2800

Boston, Massachusetts 02110

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE 1

BASIC LEASE PROVISIONS

1

ARTICLE 2

DEMISE; TERM; USE; COMPLIANCE

3

ARTICLE 3

SECURITY DEPOSIT;

4

ARTICLE 4

RENT; OPERATING EXPENSES, TAXES

4

ARTICLE 5

ELECTRICITY

9

ARTICLE 6

CONDITION OF PREMISES AND BUILDING

9

ARTICLE 7

LEASEHOLD IMPROVEMENTS; ALTERATIONS; SIGNAGE

11

ARTICLE 8

SURRENDER AND HOLDING OVER

13

ARTICLE 9

DAMAGE OR DESTRUCTION

14

ARTICLE 10

EMINENT DOMAIN

15

ARTICLE 11

RELEASE; WAIVER AND INDEMNIFICATION

16

ARTICLE 12

INSURANCE; WAIVER OF SUBROGATION

17

ARTICLE 13

LANDLORD’S RIGHT OF ACCESS

18

ARTICLE 14

RIGHTS RESERVED TO LANDLORD

19

ARTICLE 15

TRANSFER OF LANDLORD’S INTEREST

19

ARTICLE 16

TRANSFER OF TENANT’S INTEREST

20

ARTICLE 17

DEFAULT; LANDLORD’S RIGHTS AND REMEDIES

24

ARTICLE 18

COUNTERCLAIMS AND WAIVER OF JURY TRIAL

27

ARTICLE 19

SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE

27

ARTICLE 20

HAZARDOUS MATERIALS

29

ARTICLE 21

INTENTIONALLY OMITTED

30

ARTICLE 22

MISCELLANEOUS

30

RIDER TO LEASE

36

EXHIBIT A — FLOOR PLAN

38

EXHIBIT B — WORK LETTER

39

EXHIBIT C — CONFIRMATION OF LEASE TERMS AND DATES

44

EXHIBIT D — RULES AND REGULATIONS

45

EXHIBIT E — LEASE ESTOPPEL CERTIFICATE

48

 

--------------------------------------------------------------------------------



 

OFFICE LEASE

 

This Office Lease (“Lease”) is dated effective and for identification purposes
as of December 31, 2015, and is made by the parties hereinafter identified as
Landlord and Tenant and upon the following terms and conditions:

 

ARTICLE 1 - BASIC LEASE PROVISIONS

 

1.01                        Landlord’s Address for Notice:

 

SPUS7 High Street, LP

 

 

c/o CBRE Global Investors

 

 

515 South Flower Street, 31st Floor

 

 

Los Angeles, CA 90071-2233

 

 

Attn: Asset Mgr 100 High (Boston)

 

 

 

With a copy of all notices going to:

 

CBRE, Inc.

 

 

100 High Street, Suite 140

 

 

Boston, Massachusetts 02110

 

 

Attention: Property Manager

 

 

 

Rent payment address:

 

SPUS7 High Street LP

 

 

P.O. Box 75603

 

 

Baltimore, MD 21275-5603

 

 

 

1.02                        Tenant and Address for Notice:

 

Prior to Occupancy Date:

 

 

 

 

 

ALLIED MINDS, LLC

 

 

33 Arch Street, Suite 3201

 

 

Boston, Massachusetts 02110

 

 

Attention: General Counsel

 

 

 

 

 

Subsequent to Occupancy Date:

 

 

 

 

 

ALLIED MINDS, LLC

 

 

100 High Street, Suite 2800

 

 

Boston, Massachusetts 02110

 

 

Attention: General Counsel

 

1.03                        Building: The building and improvements located at
100 High Street, Boston Massachusetts 02110, together with the land parcel on
which it is constructed and all appurtenances thereto. The Building contains
approximately 546,336 rentable square feet of space, which is the final
agreement of the parties.

 

1.04                        Premises: Suite 2800 as shown on the floor plan
attached hereto as Exhibit A. The Premises contains approximately 11,472
rentable square feet, which is the final agreement of the parties for the
purpose of determining Base Rent.

 

1.05                        Commencement Date: The date of execution hereof.

 

1.06                        Term: Seventy-Two (72) full calendar months and any
partial month following the Rent Commencement Date.

 

1.07                        Rent Commencement Date: August 1, 2016.

 

1.08                        Expiration Date: July 31, 2022 (i.e., the last day
of the seventy-second (72nd) full calendar month following the Rent Commencement
Date).

 

1

--------------------------------------------------------------------------------



 

1.09                        Base Rent:

 

 

 

Annual

 

Monthly

 

Dates

 

Base Rent / RSF

 

Installment of Base Rent

 

08/01/16 — 07/31/17

 

$

60.50

 

$

57,838.00

 

08/01/17 — 07/31/18

 

$

61.50

 

$

58,794.00

 

08/01/18 — 07/31/19

 

$

62.50

 

$

59,750.00

 

08/01/19 — 07/31/20

 

$

63.50

 

$

60,706.00

 

08/01/20 — 07/31/21

 

$

64.50

 

$

61,662.00

 

08/01/21 — 07/31/22

 

$

65.50

 

$

62,618.00

 

 

1.10                        Tenant’s Share: 2.10%, which amount is equal to the
fraction (expressed as a percentage) determined by dividing the number of
rentable square feet within the Premises by the number of rentable square feet
within the Building. The Building contains approximately 546,336 rentable square
feet of space, which is the final agreement of the parties and not subject to
adjustment.

 

1.11                        Electrical Charge: Submetered and billed to Tenant
on a monthly basis payable within thirty (30) days following delivery of an
invoice therefor. The cost to install a submeter will be at Landlord’s expense.
The Electrical Charge is in addition to the Operating Expenses (and the cost of
electricity to leasable areas of the Building shall not be included in the
definition of Operating Expenses).

 

1.12                        Base Year:

 

(a)              Expense Base Year: Operating Expenses actually applicable to
calendar year 2016.

(b)              Tax Base Year: Taxes applicable to fiscal year 2017 (i.e.,
July 1, 2016 to June 30, 2017).

 

1.13                        Security Deposit: One Hundred Fifteen Thousand Six
Hundred Seventy-Six and No/100ths Dollars ($115,676.00). The Security Deposit
shall decline pursuant to the following schedule:

 

Reduction Effective Date

 

Amount Reduced

 

Amount Remaining

 

1st Day of Month 36

 

$

115,676.00

 

$

0.00

 

 

Notwithstanding the foregoing, the Security Deposit shall cease to decline for
the balance of the Term of the Lease upon any event of default beyond any
applicable notice and cure period. Further, any applicable Reduction Effective
Date shall be delayed until such time as Tenant has not been late in the payment
of Rent on more than one (1) occasion in the previous twelve (12) month period.

 

1.14                       
Brokers:                                                  Landlord’s Broker -
CBRE/New England

Tenant’s Broker — Mohr Partners

 

1.15                        Allowance: Four Hundred One Thousand Five Hundred
Twenty and No/100ths ($401,520.00) (see the Work Letter which sets forth
additional terms regarding the Allowance and applicable dates and terms
regarding the delivery of the Premises).

 

1.16                        Permitted Use: General office uses in keeping with
the first class nature of the Building.

 

1.17                        Parking Spaces: Six (6) parking spaces in such areas
of the parking facilities associated with the Building as may be reasonably
designated by Landlord from time to time (i.e., a ratio of 0.5/1,000 rentable
square feet of space in the Premises) (“Parking Spaces”). None of the Parking
Spaces shall be assigned or reserved, unless Tenant elects to lease any reserved
Parking Spaces in which case Tenant shall pay the amount set forth in
Section 1.18 for each reserved Parking Space. The Parking Spaces shall be leased
as of the date that Tenant occupies the Premises for the conduct of Tenant’s
business (the “Occupancy Date”), and Tenant shall provide notice to Landlord of
the Occupancy Date not less than ten (10) business days prior thereto; however,
in the event that Tenant surrenders any of the Parking Spaces subsequent to the
Occupancy Date, Tenant’s right to re-lease the surrendered spaces shall be
subject to availability. All parking is leased pursuant to a separate

 

2

--------------------------------------------------------------------------------



 

written parking agreement and Tenant agrees to enter into any commercially
reasonable agreement regarding the Parking Spaces required by any third-party
vendor of Landlord (and Tenant shall cooperate with such vendor and comply with
any commercially reasonable rules and regulations promulgated by such vendor
that are generally applicable to all persons parking in the parking areas
associated with the Building).

 

1.18                        Monthly Parking Rent: Tenant shall pay the standard
parking rate per Parking Space, which is currently Five Hundred Dollars
($500.00) per month per unreserved Parking Space and Six Hundred Dollars
($600.00) per month per reserved Parking Space (subject to change upon thirty
(30) days’ advance written notice to Tenant), payable as Rent.

 

1.19                        Initial Payment: Simultaneously with the delivery of
this Lease to Landlord, Tenant shall deliver the following amounts to Landlord:

 

Item

 

Amount

 

Security Deposit

 

$

115,676.00

 

Base Rent for Month 1

 

$

 57,838.00

 

Total Due on Execution

 

$

173,514.00

 

 

The words identified in this Article 1 shall have the meanings ascribed to them
in this Article 1 for all purposes of this Lease.

 

ARTICLE 2 — DEMISE; TERM; USE; COMPLIANCE

 

2.01                        Demise. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Premises for the Term and upon the terms,
covenants and conditions set forth in this Lease. Tenant hereby accepts the
Premises and the Building in their respective present “as is”, “where is” and
“with all faults” condition, except as otherwise specifically set forth in this
Lease (including, without limitation, Landlord’s maintenance and repair
obligations and Landlord’s construction obligations under the Work Letter (if
any)). This Lease shall be in full force and effect from the date it is signed
and delivered by Landlord and Tenant. Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of the terms,
covenants and conditions by it to be kept and performed. This Lease is made upon
the condition of such performance.

 

2.02                        Term. The term of this Lease shall commence on the
Commencement Date and expire on the Expiration Date unless sooner terminated as
provided in this Lease and except as provided in the Work Letter attached hereto
as Exhibit B. If Landlord shall be unable to deliver possession of the Premises
to Tenant on the Commencement Date for any reason whatsoever, this Lease shall
not be void or voidable and Landlord shall not be subject to any liability for
the failure to deliver possession on said date nor shall such failure to deliver
possession on the Commencement Date affect the validity of this Lease or the
obligations of Tenant hereunder. Within thirty (30) days following the later of
(i) the Commencement Date or (ii) Tenant’s initial occupancy of the Premises,
Tenant shall execute and deliver to Landlord a confirmation of certain dates
applicable to this Lease substantially in the form attached hereto as Exhibit C
and incorporated herein by this reference. Tenant’s entry into or occupancy of
the Premises prior to the Commencement Date for any purpose (including
construction) shall be governed by the terms and conditions of this Lease.

 

2.03                        Use. Tenant shall use and occupy the Premises solely
for the Permitted Uses and for no other use or purpose. Tenant shall not commit,
or suffer to be committed, any annoyance, waste, nuisance, act or thing against
public policy, or which may disturb the quiet enjoyment of Landlord or any other
tenant or occupant of the Building. Tenant agrees not to deface or damage the
Building in any manner.

 

2.04                        Compliance. Tenant agrees to observe the
reservations and rights reserved to Landlord in this Lease. Tenant shall comply,
and shall endeavor to cause its employees, agents, clients, customers, guests
and invitees to comply, with all applicable laws governing the use and occupancy
of the Premises, as well as the rules and regulations attached hereto as
Exhibit D, and such reasonable revised or additional rules and regulations
adopted by Landlord during the Term and applied generally to all office tenants
of the Building. Any violation by Tenant or any

 

3

--------------------------------------------------------------------------------



 

of its employees, agents, clients, customers, guests or invitees of any of the
rules and regulations so adopted by Landlord shall be a default by Tenant under
this Lease and may be restrained by court injunction; but whether or not so
restrained, Tenant acknowledges and agrees that it shall be and remain liable
for all damages, loss, costs and expense resulting from any violation by Tenant
or such other persons of any of said rules and regulations. Landlord shall not
discriminate against Tenant in the enforcement of said rules and regulations,
provided, however, Landlord shall not be liable to Tenant for violation of the
same by any other tenant, its employees, agents, guests, invitees, licensees,
customers, clients, family members, or by any other person.

 

2.05                        Premises Condition. No agreements or
representations, except such as are expressly contained herein and in the Work
Letter attached hereto, if any, have been made to Tenant respecting the
condition of the Premises. By taking possession, Tenant conclusively waives all
claims relating to the condition of the Premises and accepts the Premises as
being free from defects and in good, clean and sanitary order, condition and
repair, and agrees to keep the Premises in such condition, ordinary wear and
tear and casualty excepted.

 

2.06                        Signage. Landlord shall provide Building standard
suite signage on multi-tenant floors. Subsequent changes shall be at the sole
expense of Tenant and subject to Landlord’s review and approval, not to be
unreasonably withheld.

 

ARTICLE 3 - SECURITY DEPOSIT

 

As security for the performance of its obligations under this Lease, Tenant, on
execution of this Lease, shall deposit with Landlord the Security Deposit, and
agrees from time to time to pay Landlord within five (5) business days following
receipt of a request therefor, any sum or sums of money paid or deducted
therefrom by Landlord pursuant to the provisions of this Lease, in order that at
all times during the Term there shall be continually deposited with Landlord, a
sum which shall never be less than the amount originally deposited. The Security
Deposit shall not be deemed an advance payment of Rent, nor a measure of damages
for any default by Tenant under this Lease, nor shall the Security Deposit be a
bar or a defense to any action that Landlord may commence against Tenant. In the
event of any default by Tenant hereunder, Landlord shall have the right, but
shall not be obligated, to apply or retain all or any portion of the Security
Deposit in payment of Tenant’s obligations hereunder, but any such application
or retention shall not have the effect of curing any such default. Landlord
shall not be obligated to hold the Security Deposit as a separate fund, but may
commingle the same with its other funds. Upon expiration of the Term hereof, the
Security Deposit (or the balance thereof remaining after payment out of the same
or deductions therefrom as provided above) shall be returned to Tenant no later
than sixty (60) days following such expiration. No interest shall be payable
with respect to the Security Deposit. Landlord or any owner of the Building may
transfer or assign the Security Deposit to any new owner of the Building or to
any assignee or transferee of this Lease or may credit the Security Deposit
against the purchase price of the Building and upon such transfer or credit all
liability of the transferor or assignor of such security shall cease and come to
an end. No Mortgagee (as hereinafter defined) or person or entity who acquires
legal or beneficial title to the Building from such Mortgagee shall be liable
for the return of the Security Deposit unless such funds are actually received
by such Mortgagee or purchaser.

 

ARTICLE 4 - RENT; OPERATING EXPENSES; TAXES

 

4.01                        Payment of Rent. Tenant shall pay to Landlord’s
Management Agent, or such other person or entity or at such other place as
Landlord may from time to time direct in writing, all amounts due Landlord from
Tenant hereunder, including, without limitation, Base Rent, Expense Adjustment
and Tax Adjustment (all amounts due hereunder being referred to collectively as
“Rent”). Except as specifically provided in this Lease, Rent shall be paid
without abatement, deduction or set off of any kind, it being the intention of
the parties that, to the full extent permitted by law, Tenant’s covenant to pay
Rent shall be independent of all other covenants contained in this Lease,
including Tenant’s continued occupancy of the Premises. Tenant’s obligation
hereunder to pay Rent accruing during the Term (whether or not the amount
thereof is determined or determinable as of the date of termination or
expiration of this Lease) shall survive the termination of this Lease or the
surrender of possession of the Premises.

 

4.02                        Payment of Base Rent. Base Rent shall be payable
monthly, in advance, on the first day of each calendar month during the Term. If
the Term commences on a day other than the first day of a calendar month, then

 

4

--------------------------------------------------------------------------------



 

Base Rent for such month will be prorated on a per diem basis based on a thirty
(30) day month and the excess of the installment of Base Rent paid concurrently
with the execution of this Lease by Tenant over such prorated amount for the
first calendar month of the Term shall be applied against Base Rent for the
first full calendar month of the Term.

 

4.03                        Operating Expense Inclusions. “Operating Expenses”
shall mean and include all amounts, expenses and costs of whatever nature that
Landlord incurs or pays because of or in connection with the ownership,
security, insurance, control, operation, administration, repair, management,
replacement or maintenance of the Building, all related improvements thereto or
thereon and all machinery, equipment, landscaping, fixtures and other
facilities, including personal property, as may now or hereafter exist in or on
the Building. Assessments required under any declarations, easements or similar
shared maintenance and operating agreements shall be included in Operating
Expenses. Operating Expenses shall be reasonably determined by Landlord
substantially in accordance with sound accounting principles consistently
applied and shall include, but shall not be limited to, the following:

 

(1)                                 Wages, salaries, fees, related taxes,
insurance costs, benefits (including amounts payable under medical, pension and
welfare plans and any amounts payable under collective bargaining agreements)
and reimbursement of expenses of and relating to all personnel engaged in
operating, repairing, managing and maintaining the Building;

(2)                                 All supplies and materials, including sales
tax imposed in connection with the purchase thereof;

(3)                                 Legal and accounting fees and expenses
(except for legal fees incurred in connection with the negotiation or the
collection of amounts due under leases);

(4)                                 Cost of all utilities for the Building,
including, without limitation, water, sewer, power, fuel, heating, lighting, air
conditioning and ventilating, as well as the cost of changing utility providers;

(5)                                 Fees and other charges payable under or in
respect of all maintenance, repair, janitorial, security and other service
agreements for or pertaining to the Building;

(6)                                 Cost of all insurance, including
deductibles, relating to the Building, or the ownership, its occupancy or
operations thereof and the Property;

(7)                                 Cost of repairs and maintenance of the
Building, excluding only such costs which are paid by the proceeds of insurance,
by Tenant or by other third parties (other than payment by Tenant or other
tenants of the Building of Expense Adjustment or similar reimbursement of
Building costs and expenses);

(8)                                 Amortization of the cost (plus interest at
the then current market rate on the unamortized portion of such cost from time
to time) of capital repairs, replacements and improvements, including, without
limitation, those that are for the purpose of reducing costs includible in the
definition of Operating Expenses or that may be required by governmental
authority, including but not limited to, pursuant to the Americans with
Disabilities Act. All such costs shall be amortized over the reasonable useful
life of the capital investment items, with the reasonable useful life and
amortization schedule being determined in accordance with sound management
accounting principles;

(9)                                 Commercially reasonable management fees and
reimbursed expenses of Landlord’s Management Agent and administrative expenses
not borne by Landlord’s Management Agent; and

(10)                          Fees and charges under any declaration of
covenants, easements or restrictions affecting the Building.

 

4.04                        Operating Expense Exclusions. Notwithstanding the
provisions of Section 4.03 above, Operating Expenses shall not include:

 

(1)                                 Principal or interest payments with respect
to mortgages against the Building;

(2)                                 Ground lease payments or any other payments
under any superior lease;

(3)                                 Depreciation and amortizations, except as
provided herein;

(4)                                 Capital costs, except (i) new capital
improvements to the extent the same are (a) expected to reduce the normal
operating costs (including, without limitation, utility costs) of the Building,
(b) for the purpose of complying with any law, rule or order (or amendment
thereto) for which compliance was not required as of the date of this Lease, or
(c) for life/safety reasons, (ii) capital repairs, and (iii) capital
replacements (all allowable costs that are capital in nature shall be amortized
using a commercially reasonable interest rate over the time period reasonably
estimated by Landlord to recover the costs thereof, taking into consideration
the anticipated cost savings, as

 

5

--------------------------------------------------------------------------------



 

determined by Landlord using its good faith, commercially reasonable judgment);
notwithstanding the foregoing, the cost to replace (x) the roof of the Building,
(y) the foundation and structural elements of the Building, and (z) the parking
surface at the parking facilities associated with the Building are specifically
excluded from Operating Expenses.

(5)                                 Charges for special items or services billed
separately to (and in addition to Expense Adjustment Statements) and paid by
tenants of the Building;

(6)                                 Costs of any items to the extent Landlord
receives reimbursement from insurance proceeds from Landlord’s or Tenant’s
insurance carriers or from a third party;

(7)                                 The cost of providing any service directly
to and paid directly by any tenant (other than through Operating Expense pass
through provisions), and the cost of services provided selectively to one or
more tenants of the Building (other than Tenant) without reimbursement;

(8)                                 Marketing costs, including leasing
commissions, attorneys’ fees (in connection with the negotiation and preparation
of letters, deal memos, letters of intent, leases, subleases and/or
assignments), space planning costs, and other costs and expenses incurred in
connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Building;

(9)                                 Costs, including permit, license and
inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants in the Building, or incurred in renovating or
otherwise improving, modifying, decorating, painting or redecorating vacant
space for occupancy by tenants or other occupants of the Building;

(10)                          Costs associated with the operation of the
business of the ownership or entity which constitutes “Landlord”, as the same
are distinguished from the costs of operating the Building including, but not
limited to, costs of defending any lawsuits with any mortgagee, legal fees
incurred in the negotiation and enforcement of tenant leases and costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interest in the Building;

(11)                          The wages of any employee above the grade of
building manager;

(12)                          The cost of services provided by Landlord’s
affiliates to the extent that such costs would exceed the costs of such services
rendered by unaffiliated third parties on a competitive basis;

(13)                          Fines, penalties and interest incurred as a result
of Landlord’s negligence or willful misconduct;

(14)                          Any bad debt loss, rent loss, or reserves for bad
debts or rent loss;

(15)                          Landlord’s cost of electricity and other services
which it has sold to tenants and for which Landlord has been reimbursed; or

(16)                          any cost or expense related to removal, cleaning,
abatement or remediation of Hazardous Materials in or about the Building,
including, without limitation, asbestos.

 

4.05                        Gross Up of Operating Expenses. If at any time the
Building is not fully occupied or Landlord is not supplying services to all
rentable areas of the Building during an entire calendar year, then Landlord may
adjust actual Operating Expenses to Landlord’s estimate of that amount, which
would have been paid or incurred by Landlord as Operating Expenses had the
Building been 95% occupied or serviced, and the Operating Expenses as so
adjusted shall be deemed to be the actual Operating Expenses for such calendar
year, provided that such calculation shall not result in Landlord being paid
more than the actual costs relating to the same. If the Building is not fully
occupied or Landlord is not supplying services to all rentable areas of the
Building during the entire Base Expense Year, then Landlord shall adjust actual
Operating Expenses to Landlord’s estimate of that amount, which would have been
paid or incurred by Landlord as Operating Expenses had the Building been 95%
occupied or serviced, and the Operating Expenses for the Expense Base Year as so
adjusted shall be deemed to be the actual Operating Expenses for such calendar
year.

 

If Landlord does not furnish during any Adjustment Year any particular work or
service (the cost of which, if performed by Landlord, would constitute an
Operating Expense) to a tenant which has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, then Operating Expenses
shall be deemed to be increased by an amount equal to the additional expense
which would reasonably have been incurred during such Adjustment Year by
Landlord if it had, at its cost, furnished such work or service to such tenant.
The provisions of the preceding sentences will apply only to those Operating
Expenses that either vary with occupancy or by reason of

 

6

--------------------------------------------------------------------------------



 

one or more tenants not receiving goods or services the cost of which
constitutes all or part of such Operating Expenses.

 

4.06                        Taxes. “Taxes” shall mean and include all federal,
state and local government taxes, assessments and charges of any kind or nature,
whether general, special, ordinary or extraordinary, paid by Landlord in a
calendar year with respect to the Building; provided, real estate taxes and
special assessments (except as provided below) shall be included in Taxes for a
calendar year only to the extent such taxes and assessments are paid during such
calendar year, regardless of when assessed. In addition, “Taxes” shall include,
without limitation, real estate and transit district taxes and assessments,
sales and use taxes (except to the extent included in Operating Expenses), ad
valorem taxes, margin taxes, personal property taxes, any lease or lease
transaction tax, taxes on personal property, and rental income taxes, as well as
assessments and charges in lieu of, substituted for, or in addition to, any or
all of the foregoing taxes, assessments and charges. Taxes shall also include
any payments due and owing by Landlord to any business improvement district
(“BID”) organization which has jurisdiction over any area which includes the
Building. Notwithstanding any provision of this Section to the contrary, Taxes
shall not include any federal, state or local government income or franchise or
rental taxes, capital stock, inheritance or estate taxes, except to the extent
such taxes are in lieu of or a substitute for any of the taxes, assessments and
charges previously described in this Section. “Taxes” shall also include the
amount of all fees, costs and expenses (including, without limitation,
reasonable attorneys’ fees and court costs) paid or incurred by Landlord each
calendar year in seeking or obtaining any refund or reduction of Taxes or for
contesting or protesting any imposition of Taxes, whether or not successful and
whether or not attributable to Taxes assessed, paid or incurred in such calendar
year. If any special assessment payable in installments is levied against all or
any part of the Property, then at Landlord’s discretion, Taxes for the calendar
year in which such assessment is levied and for each calendar year thereafter
shall include only the amount of any installments of such assessment plus
interest thereon paid or payable during such calendar year (without regard to
any right to pay, or payment of, such assessment in a single payment). If, in
the future, any governmental agency which collects Taxes (or any tax substituted
in lieu thereof) makes a change in the formula used for determining Taxes (or
the formula used to determine any tax substituted in lieu of Taxes) the formula
then being used hereunder shall be modified so that the amount determined to be
payable by Tenant pursuant to this Section shall parallel the method used to
determine the amount payable to the governmental body. Tenant shall pay to
Landlord the amount of any penalties or late charges for which Tenant may be
responsible pursuant this Section within thirty (30) days after demand therefor
by Landlord. If pursuant to any legal requirement, any amount that is included
in Taxes may be divided and paid in installments (whether or not interest shall
be due thereon) and Landlord elects to pay such amount in such installments
(including the interest), then there shall be deemed included in Taxes only the
installments of such amount paid during such calendar year. In addition to all
Taxes for which Tenant must reimburse Landlord as part of Operating Expenses,
Tenant shall pay (either to the taxing authority directly or as a reimbursement
to Landlord) when due, all taxes and impositions upon, measured by or reasonably
attributable to (i) the cost or value of furniture, fixtures, equipment, or
other personal property or improvements located within the Premises, (ii) the
value of leasehold improvement to the Premises, (iii) the use or occupancy of
the Premises, (iv) the operation of Tenant’s business, or (v) Tenant’s income,
revenues, or employees.

 

Tenant shall be solely liable for any taxes on Rent, paid parking space(s),
and/or any other amounts payable by Tenant under this Lease. It is agreed that
Tenant shall be responsible for ad valorem taxes on its personal property and on
the value of the leasehold improvements in the Premises to the extent that the
same exceed the Tenant improvement allowance (and if the taxing authorities do
not separately assess Tenant’s leasehold improvements, Landlord may make a
reasonable allocation of the ad valorem taxes allocated to the Building to give
effect to this sentence). In the case of special taxes and assessments which may
be payable in installments, only the amount of each installment accruing during
a calendar year shall be included in the Operating Expenses for such year.

 

4.07                        Adjustment Year; Expense Adjustment; Tax Adjustment.
“Adjustment Year” shall mean each calendar year or part thereof during the Term.
In addition to Base Rent, Tenant shall pay with respect to each Adjustment Year
(i) an amount equal to Tenant’s Share of Operating Expenses for the Adjustment
Year as reasonably estimated by Landlord in excess of the Expense Base Year
(“Expense Adjustment”) and (ii) an amount equal to Tenant’s Share of Taxes for
the Adjustment Year as reasonably estimated by Landlord in excess of the Tax
Base Year (“Tax Adjustment”). As to any Adjustment Year during the Term which
does not begin on January 1st or does not

 

7

--------------------------------------------------------------------------------



 

end on December 31st, Expense Adjustment and Tax Adjustment (hereinafter
collectively, “Adjustments”) with respect to such Adjustment Year shall be
prorated on a per diem basis.

 

4.08                        Payment of Adjustments. Adjustments with respect to
each Adjustment Year shall be paid in monthly installments in advance on the
first day of each calendar month during such Adjustment Year. If Landlord does
not deliver a notice of the amount of such estimated Adjustments as most
recently communicated by Landlord to Tenant prior to the commencement of any
Adjustment Year, Tenant shall continue to pay estimated Adjustments. If, during
any Adjustment Year, Landlord reasonably determines that Taxes or Operating
Expenses for such Adjustment Year have increased or will increase, Landlord may
deliver to Tenant an updated estimate of Adjustments for such Adjustment Year.
In addition, Tenant shall pay to Landlord within thirty (30) days after receipt
of any such estimate of Adjustments, the amount, if any, by which the aggregate
installments of the Adjustments provided in such estimate of Adjustments exceeds
the aggregate installments of the Adjustments paid by Tenant with respect to
such prior months. Within one hundred twenty (120) days after the end of each
Adjustment Year, or as soon thereafter as practicable, Landlord shall send to
Tenant a statement (the “Final Statement”) showing (i) the calculation of the
Adjustments for such Adjustment Year, (ii) the aggregate amount of the
Adjustments previously paid by Tenant for such Adjustment Year, and (iii) the
amount, if any, by which the aggregate amount of the installments of Adjustments
paid by Tenant with respect to such Adjustment Year exceeds or is less than the
actual Adjustments for such Adjustment Year Tenant shall pay the amount of any
deficiency to Landlord within thirty (30) days after the date of such statement.
Any excess shall, at Landlord’s option, either be credited against payments past
or next due under this Lease or refunded by Landlord, provided Tenant is not
then in default under this Lease.

 

4.09                        Tenant’s Review of Landlord’s Books and Records. So
long as Tenant is not then in default of any term or condition of this Lease
beyond any applicable notice and cure period, Tenant shall have the right to
conduct a Tenant’s Review, as hereinafter defined, at Tenant’s sole cost and
expense (including, without limitation, photocopy and delivery charges), upon
thirty (30) days’ prior written notice to Landlord. “Tenant’s Review” shall mean
a review of Landlord’s books and records relating to (and only relating to)
Operating Expenses payable by Tenant hereunder for the most recently completed
calendar year as reflected on the Final Statement. Tenant’s Review must be
performed by either an employee of Tenant or by a Certified Public Accountant
(“CPA”) reasonably satisfactory to Landlord. Tenant must elect to perform a
Tenant’s Review by written notice of such election received by Landlord within
one hundred eighty (180) days following delivery to Tenant of the Final
Statement for the most recently completed calendar year. In the event that
Tenant fails to make such election in the required time and manner required or
fails to diligently perform such Tenant’s Review to completion, then Landlord’s
calculation of Operating Expenses shall be final and binding on Tenant. Tenant
hereby acknowledges and agrees that even if it has elected to conduct a Tenant’s
Review, Tenant shall nonetheless pay all Operating Expense payments to Landlord,
subject to readjustment. Tenant further acknowledges that Landlord’s books and
records relating to the Building may not be copied in any manner, are
confidential, and may only be reviewed at a location reasonably designated by
Landlord; but Landlord will make such records available within the metropolitan
area in which the Premises is located. Tenant shall provide to Landlord a copy
of Tenant’s Review as soon as reasonably possible after the date of such Review.
If Tenant’s Review reflects a reimbursement owing to Tenant by Landlord, and if
Landlord disagrees with Tenant’s Review, then Tenant and Landlord shall jointly
appoint an auditor to conduct a review (“Independent Review”), which Independent
Review shall be deemed binding and conclusive on both Landlord and Tenant. If
the Independent Review results in a reimbursement owing to Tenant equal to five
percent (5%) or more of the amounts reflected in the Final Statement, the costs
of the Independent Review shall be paid by Landlord, but otherwise Tenant shall
pay the costs of Tenant’s Review and the Independent Review. Under no
circumstances shall Tenant conduct a review of Landlord’s books and records
whereby the auditor operates on a contingency fee or similar payment
arrangement. Any such reviewer must sign a commercially reasonable
non-disclosure, non-solicitation, and confidentiality agreement. Tenant agrees
to use reasonable efforts to keep the results of its audit confidential, except
for such disclosures to Tenant’s agents, employees, attorneys, accountants,
financial advisors, officers, directors, members and contractors, and except for
such disclosures as may be required by law, compelled by judicial process or
which may be necessary to enforce the terms and provisions of this Lease.

 

8

--------------------------------------------------------------------------------



 

ARTICLE 5 — ELECTRICITY

 

5.01                        Electricity Charge. Electricity used by Tenant in
the Premises shall be paid for by Tenant by a separate charge payable by Tenant
to Landlord as set forth in Section 1.11 above.

 

5.02                        Load. Landlord shall supply a minimum of five
(5) watts demand load per rentable square foot of the Premises, exclusive of
Building standard heating, ventilation and air conditioning (“HVAC”)
(supplemental HVAC is deducted from the 5 watts of demand load). Landlord shall
measure Tenant’s electrical usage by submeter or check-meter, the installation
of which (if not currently serving the Premises) shall be at Landlord’s sole
cost and expense.

 

5.03                        Excess Electrical Usage. Tenant’s use of electrical
service shall not exceed, either in voltage or rated capacity, that which
Landlord reasonably deems to be standard for the Building. If Tenant requests
permission to consume excess electrical service, Landlord may refuse to consent
if such excess electrical service is not available at the Building or may
condition consent upon conditions that Landlord reasonably elects (including,
without limitation, the installation of utility service upgrades, to the extent
permitted by Law, the installation and maintenance costs of which shall be paid
for by Tenant). Landlord shall have the right to separately meter electrical
usage for the Premises and to measure electrical usage by survey or other
commonly accepted methods.

 

5.04                        Provider. Landlord shall have the exclusive right to
select any company providing electrical service to the Building and Premises, to
aggregate the electrical service for the Building and Premises with other
buildings, to purchase electricity for the Building and Premises through a
broker and/or buyers group and to change the providers and/or manner of
purchasing electricity. Landlord shall be entitled to receive a reasonable fee
(if permitted by Law) in a particular calendar year for the services provided by
Landlord for the selection of utility companies and the negotiation and
administration of contracts for the generation of electricity.

 

5.05                        New Provider. If Landlord permits Tenant to purchase
electrical power for the Premises from a provider other than a company
designated by Landlord, the provider shall be considered to be a contractor of
Tenant and Tenant shall indemnify and hold Landlord harmless from such
provider’s acts and omissions while in the Building or Premises in accordance
with the terms and conditions of Article 11. In addition, at the request of
Landlord, Tenant shall allow Landlord to purchase electricity from Tenant’s
provider at Tenant’s rate or at a lower rate if a lower rate can be negotiated
by the aggregation of Landlord’s and Tenant’s requirements for electricity
power.

 

ARTICLE 6 — CONDITION OF THE PREMISES AND BUILDING

 

6.01                        Care of the Premises. Subject to Landlord’s repair
obligations set forth in Section 6.02, below, and subject to Landlord’s services
expressly provided herein, below, Tenant shall, at its own expense, keep the
Premises clean and safe and in as good repair and condition as when all of the
work described in the Work Letter was completed, ordinary wear and tear and
casualty excepted (or as to subsequent Work, as and when such Work was
completed, ordinary wear and tear and casualty excepted) and shall promptly and
adequately repair all damage to the Premises and the Building caused by Tenant
or any of its employees, agents, guests or invitees, including replacing or
repairing all damaged or broken glass, fixtures and appurtenances resulting from
any such damage, under the supervision and with the approval of Landlord. If
Tenant does not promptly and adequately make such repairs or replacements,
Landlord may, but need not, make such repairs and replacements and Tenant shall
pay Landlord the cost thereof on demand. Tenant, at its sole expense, shall
comply with all laws, orders and regulations of federal, state, county and
municipal authorities and with any directive of any public officer or officers
pursuant to law which shall impose any violation, order or duty upon Landlord or
Tenant with respect to the Premises or the use or occupation thereof. Tenant
shall not do or permit to be done any act or thing in, on or about the Premises
or store anything therein which (i) will in any way conflict with any law,
statute, ordinance or governmental rule or regulation now in force or which may
hereafter be enacted or promulgated, (ii) is not appropriate to the permitted
use of the Premises, (iii) will in any way increase the existing rate of, or
adversely affect, or cause a cancellation of, any fire or other insurance
policies covering the Building or any of its contents, or (iv) constitutes a
nuisance or will disturb or interfere with the quiet enjoyment by other tenants
of their premises.

 

9

--------------------------------------------------------------------------------



 

6.02                        Landlord’s Services. Landlord shall furnish (the
cost of which are subject to inclusion as an Operating Expense):

 

(a)                                 Cooled or heated air in season to provide a
temperature condition required, in Landlord’s reasonable judgment, for
comfortable occupancy of the common areas (Tenant maintains control of the
temperature within the Premises) under normal business operations and in the
absence of the use of equipment which affects the temperature or humidity which
would otherwise be maintained in the Premises, weekdays from 8:00 a.m. to 6:00
p.m. and weekends 8:00 a.m. to 1:00 p.m., exclusive of holidays recognized by
the federal or state government (unless chosen to be open by Landlord). If the
use of heat generating equipment in the Premises affects the temperatures
otherwise maintained by the air conditioning system for normal business
operations, and thereby requires, in the reasonable judgment of Landlord, the
modification of the air conditioning or ventilation systems (including
installation of supplementary air conditioning units in the Premises) upon prior
notice to Tenant Landlord may elect to perform such modification, and the
reasonable cost thereof shall be paid by Tenant to Landlord at the time of
completion of such modification, or Landlord may elect to require Tenant to
perform such modification, at Tenant’s sole cost and expense. Any increased
expense in maintaining or operating the system resulting, in Landlord’s
reasonable opinion, from such modification shall be paid by Tenant. In addition,
Tenant shall, at Tenant’s expense, perform all maintenance on any supplementary
air conditioning units installed in accordance with this Section unless, in the
exercise of its right hereby expressly reserved, Landlord elects to perform part
or all of such maintenance at Tenant’s expense. Tenant agrees to keep and cause
to be kept closed all windows in the Premises and at all times to cooperate
fully with Landlord in the operation of said system and to abide by all
reasonable regulations and requirements which Landlord may prescribe to permit
the proper functioning and protection of said heating, ventilation and air
conditioning systems. Tenant acknowledges that heat pumps for the HVAC service
are periodically shut down for service, which service is typically performed
over weekends.

 

(b)                                 Washroom facilities, not within the Premises
(unless Tenant leases an entire floor), for use by Tenant in common with other
tenants in the Building.

 

(c)                                  Janitor service in and about the Premises
and common areas as customarily provided in similar Class A office buildings in
the applicable submarket, Saturdays, Sundays and Holidays excepted.

 

(d)                                 Passenger elevator service in common with
other tenants and occupants. During non-Building standard hours, Landlord may
limit or restrict elevator access for security and energy conservation; however,
at such times shall provide reasonable passenger elevator services so that
Tenant may access the Premises. Landlord shall provide limited freight elevator
service on a first come first served basis, for which there is an additional
charge and which usage must be coordinated with the property management office
of the Building.

 

(e)                                  General maintenance, repair and
replacements of all applicable common areas of the Building, including, without
limitation, common fire detection, common sprinkler, common life safety, common
electrical, common security, common plumbing, landscaped areas, the roof,
parking areas, structural elements of the Building including foundation,
exterior and load-bearing walls, structural floor slabs, common mechanical,
common HVAC, sewer, elevators and tenant directories, but however specifically
excluding those items or systems located within the Premises, or directly
serving the Premises.

 

6.03                        Energy Conservation. Notwithstanding anything to the
contrary in this Article or elsewhere in this Lease, Landlord shall have the
right to institute such policies, programs and measures as may be necessary or
desirable, in Landlord’s reasonable discretion, for the conservation and/or
preservation of energy or energy related services, or as may be required to
comply with any applicable codes, rules and regulations, whether mandatory or
voluntary.

 

6.04                        Additional Services; Overtime HVAC. Landlord shall
in no event be obligated to furnish any services or utilities, other than those
specified in this Lease. If Landlord elects to furnish services or utilities
requested by Tenant in addition to those specified in this Lease (including
utility services at times other than those specified), Tenant shall pay to
Landlord, Landlord’s then reasonable rates for such services and utilities (the
current rate for after hours HVAC service is currently Seventy-Five Dollars
($75.00) per hour per floor for each hour of use with a minimum charge for four
(4) hours of usage) within thirty (30) days after receipt of Landlord’s invoices
therefor. If

 

10

--------------------------------------------------------------------------------



 

Tenant shall fail to make any such payment, Landlord may, with ten (10) days’
written notice to Tenant, and in addition to Landlord’s other remedies under
this Lease, discontinue any or all of the additional services. Except as
otherwise provided herein, no failure to furnish or discontinuance of any
service pursuant to this Article shall result in any liability of Landlord to
Tenant or be deemed to be a constructive eviction or a disturbance of Tenant’s
use of the Premises.

 

6.05                        Interruption of Services. Except as otherwise
specifically provided herein, no failure to furnish or discontinuance of any
service pursuant to this Article shall result in any liability of Landlord to
Tenant or be deemed to be a constructive eviction or a disturbance of Tenant’s
use of the Premises. Without limitation to the generality of the foregoing,
Tenant agrees that Landlord shall not be liable in damages, by abatement of Rent
or otherwise, for failure to furnish or delay in furnishing any service, or for
any diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by repairs, renewals, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas or other fuel, or water, at the Building after
reasonable effort so to do, by any accident or casualty whatsoever by act or
default of Tenant or other parties, or by any cause beyond Landlord’s reasonable
control. Such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease.

 

Notwithstanding anything to the contrary contained in this paragraph, if:
(i) Landlord ceases to furnish any service in the Building for a period in
excess of five (5) consecutive business days after Tenant provides written
notice to Landlord of such cessation (the “Interruption Notice”); (ii) such
cessation does not arise as a result of an act or omission of Tenant; (iii) such
cessation is not caused by a casualty or condemnation (as more fully set forth
below); (iv) the restoration of such service is reasonably within the control of
Landlord; and (v) as a result of such cessation, the Premises or a material
portion thereof, is rendered untenantable and Tenant in fact ceases to use the
Premises, or material portion thereof, then Tenant, as its sole remedy, shall be
entitled to receive an abatement of Rent payable hereunder during the period
beginning on the sixth (6th) consecutive business day of such cessation and
ending on the day when the service in question has been restored. In the event
the entire Premises has not been rendered untenantable by the cessation in
service, the amount of abatement that Tenant is entitled to receive shall be
prorated based upon the percentage of the Premises so rendered untenantable and
not used by Tenant.

 

ARTICLE 7 - LEASEHOLD IMPROVEMENTS; ALTERATIONS; SIGNAGE

 

7.01                        Alterations. Tenant shall not permit any alteration,
improvement, addition or installation in or to the Premises (all of which is
collectively referred to as “Work”), including installation of telephone,
computer or internal sound or paging systems or other similar systems, or the
performance of any decorating, painting and other similar work in the Premises
without Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. In the event Landlord consents to any Work,
Work shall be performed by contractors and subcontractors that meet the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Landlord’s consent shall
not be required for any alteration to the interior of the Premises that complies
with the following requirements (each, a “Minor Alteration”): (a) is
non-structural in nature; (b) does not affect the roof or any area outside of
the Premises; (c) does not materially affect the electrical, plumbing, HVAC or
mechanical systems in the Building or servicing the Premises, or the sprinkler
or other life safety system; (d) costs less than Twenty-Five Thousand Dollars
($25,000) for each such alteration project in the aggregate; (e) Landlord
receives five (5) business days’ prior written notice (and entry of workers is
coordinated with management); (f) Tenant is not then in default; (g) Landlord’s
insurance requirements are satisfied; and (h) Landlord receives “as built”
plans, if applicable.

 

All Work shall comply with Landlord’s reasonable requirements and Building
standards, as well as any and all applicable municipal building codes and other
applicable laws. Tenant shall pay the cost of preparation of the plans for the
Work; all permit fees and the fees of said contractors and subcontractors.
Tenant shall pay for the actual cost incurred by Landlord for the services of
all third parties necessitated by Tenant’s Work (including, without limitation,
construction management fees and architectural and engineering costs), as well
as any Building-standard charges for the use of freight elevators, loading
areas, common areas, after-hours security, and other above Building-standard
services. Additionally, except with respect to the Work described in the Work
Letter, and any Work which

 

11

--------------------------------------------------------------------------------



 

does not require Landlord’s consent, and provided that Landlord is managing the
Work, Tenant shall pay to Landlord a construction management fee equal to a
percentage of all so called “hard” construction costs incurred for such Work
based on the following schedule:

 

Cost of Work

 

Percentage Fee

 

$0 - $500,000

 

5

%

$500,001 - $750,000

 

4

%

$750,001 and above

 

3

%

Projects that do not require consent

 

0

%

 

Before commencement of any Work or delivery of any materials into the Premises
or the Building, Tenant shall furnish to Landlord, for its prior written
approval, architectural plans and specifications certified by a licensed
architect or engineer reasonably acceptable to Landlord, and such other
documentation as Landlord shall reasonably request. Tenant agrees to hold
Landlord, its beneficiaries and their respective agents, partners, officers,
servants and employees forever harmless against all claims and liabilities of
every kind, nature and description which may arise out of or in any way be
connected with any such Work. At the request of Landlord, Tenant will deliver a
written indemnity against claims or damages to tenants or occupants of any other
premises affected by such Work. Tenant shall pay Landlord’s reasonable costs of
reviewing plans and materials submitted to Landlord for approval. Tenant shall
pay the cost of all such Work and the cost of decorating and altering the
Premises and the Building occasioned by any such Work. Landlord shall have the
right to require Tenant’s contractors to evidence workers compensation, general
liability and other insurance coverage, as reasonably required by Landlord.
Prior to the commencement of any work in or about the Premises (other than Minor
Alterations as provided above), Tenant shall provide to Landlord a minimum of
fifteen (15) days’ prior written notice, and shall endeavor to take such other
actions as are required to avail itself and Landlord of any statutory
protections offered under applicable laws. All alterations, improvements,
additions and installations to or in the Premises at Landlord’s election shall
become part of the Premises at the time of installation.

 

7.02                        Tenant’s Work. In the event that Landlord permits
Tenant to hire its own contractors for the performance of any Work, then in
addition to the provisions of Section 7.01, the following shall apply: (i) prior
to the commencement of the Work or the delivery of any materials to the
Building, Tenant shall submit to Landlord for Landlord’s reasonable approval,
the names and addresses of all contractors, contracts, necessary permits and
licenses, certificates of insurance (including, without limitation, Worker’s
Compensation, commercial general liability and adequacy of design insurance) and
instruments of indemnification and waivers of lien against any and all claims,
costs, expenses, damages and liabilities which may arise in connection with the
Work, all in such form and amount as shall be reasonably satisfactory to
Landlord; (ii) all such Work shall be done only by qualified and/or licensed (as
applicable) union contractors or mechanics approved by Landlord (which approval
shall not be unreasonably withheld) and at such time and in such manner as
Landlord may from time to time reasonably designate; (iii) upon completion of
any Work, Tenant shall furnish Landlord with as-built plans (if a building
permit was needed in connection with such Work), contractors’ affidavits, full
and final waivers of lien, receipted bills covering all labor and materials
expended and used in connection with such Work, and (iv) all such Work shall
comply with all insurance requirements, all laws, ordinances, rules and
regulations of all governmental authorities, and all collective bargaining
agreements applicable to the Building, and shall be done in a good and
workmanlike manner and with the use of good grades of new materials. Without
limitation to the generality of the foregoing, under no circumstances shall
Tenant be allowed to access any risers, the roof, or any life-safety systems
without the express written consent of Landlord, and Landlord may require that
Tenant use Landlord’s preferred contractor provided the same is at market rates.
At all times during the term of this Lease, Tenant shall ensure that all wiring
and cabling that it installs within the Premises or Building complies with all
provisions of local fire and safety codes, as well as with the National Electric
Code. Further, upon the expiration or sooner termination of the Term, Tenant
shall remove all wiring and cabling within the Premises and the Building
(including the plenums, risers and rooftop) placed there by or at the direction
of Tenant, unless excused in writing by Landlord. Without limitation to the
remedies available to Landlord in the event that Tenant fails to comply with
Tenant’s cabling and wiring removal and disposal obligation, Tenant shall
forfeit such sums from the Security Deposit (or otherwise pay to Landlord) an
amount that Landlord reasonably believes necessary for the removal and disposal
of any such wires and cabling.

 

12

--------------------------------------------------------------------------------



 

7.03                        No Mechanic’s Liens. Without limitation of the
provisions of Section 7.01, Tenant agrees not to suffer or permit any lien of
any mechanic or materialman to be placed or filed against the Premises or the
Building. In case any such lien shall be filed, Tenant shall immediately satisfy
and release such lien of record, or, at Tenant’s sole cost and expense, provide
a lien and completion bond in an amount equal to one and one-half times the
estimated cost of such improvements, to insure Landlord against any liability
for mechanic’s liens and to insure completion of the work. If Tenant shall fail
to have such lien immediately satisfied and released of record, Landlord may, on
behalf of Tenant, without being responsible for making any investigation as to
the validity of such lien and without limiting or affecting any other remedies
Landlord may have, pay the same and Tenant shall pay Landlord on demand the
amount so paid by Landlord.

 

7.04                        Removal of Tenant’s Property. Subject to the
rules and regulations, Tenant, at any time Tenant is not in default hereunder,
may remove from the Premises its movable trade fixtures and personal property.
Tenant shall repair any damage to the Premises caused by such removal, failing
which Landlord may remove the same and repair the Premises and Tenant shall pay
the reasonable cost thereof to Landlord on demand.

 

7.05                        Signage. Landlord shall provide Building standard
signage on the main directory located in the Building lobby and at the entrance
to the Premises. Subsequent changes shall be at the sole expense of Tenant and
subject to Landlord’s review and approval, not to be unreasonably withheld.

 

ARTICLE 8 - SURRENDER AND HOLDING OVER

 

8.01                        Surrender. At the termination of this Lease, by
lapse of time or otherwise, Tenant shall surrender possession of the Premises to
Landlord and deliver all keys to the Premises and all locks therein to Landlord
and make known to Landlord the combination of all combination locks in the
Premises, and shall, subject to Articles 9 and 10, return the Premises and all
equipment and fixtures of Landlord therein to Landlord in “broom clean”
condition and in as good condition as when Tenant originally took possession,
ordinary wear and tear and casualty excepted, and with all furniture, personal
property, and low voltage cabling (such as computer, telephone and data cabling)
removed. If Tenant fails to surrender possession of the Premises in the
foregoing condition, Landlord may restore the Premises and such equipment and
fixtures to such condition and Tenant shall pay the reasonable cost thereof to
Landlord on demand. With respect to any furniture, fixtures, equipment or other
personal property remaining on the Premises following surrender (or termination)
of possession of the Premises, Landlord may elect to: (i) retain such property,
in which event this Lease shall act as a bill of sale therefor, (ii) discard any
such property (including, without limitation, files, computers and confidential
information and documentation) in any manner Landlord deems appropriate,
including, without limitation, document destruction; and/or (iii) leave such
property within the Premises and treat Tenant as “holding over” as more fully
set forth below. Landlord is not responsible to maintain the confidentiality of
any records, reports, information, data, or materials remaining in the Premises
after Tenant has surrendered or been evicted from the Premises.

 

8.02                        Removal of Fixtures. Upon termination of this Lease
or of Tenant’s right to possession of the Premises, by lapse of time or
otherwise, all installations, additions, partitions, hardware, light fixtures,
floor coverings, trade fixtures and improvements, temporary or permanent,
whether placed there by Tenant or Landlord, shall be Landlord’s property and
shall remain upon the Premises, all without compensation, allowance or credit to
Tenant; provided, however, that if prior to any such termination or within
thirty (30) days thereafter Landlord so directs by notice, Tenant, at Tenant’s
sole expense, shall promptly remove such of the installations, additions,
partitions, hardware, light fixtures, floor coverings, trade fixtures and
improvements in or to the Premises by or on behalf of Tenant as are designated
in such notice and repair any damage to the Premises caused by such removal,
failing which Landlord may remove the same and repair the Premises, and Tenant
shall pay the cost thereof to Landlord on demand. Notwithstanding the foregoing,
Tenant shall not be required to remove its initial Tenant Improvements.

 

8.03                        Holding Over. If Tenant shall, without the written
consent of Landlord, hold over and not yield up immediate possession of the
Premises after the expiration of the Lease Term, then Landlord may, at its
option, serve written notice upon the Tenant that such holding over constitutes
any one of the following: (i) creation of a month-to-month tenancy, or
(ii) creation of a tenancy at sufferance; in any case, upon the terms and
conditions set forth in this Lease except that the monthly Rent (or daily Rent
under (ii) above) shall, in addition to all other sums which are to be

 

13

--------------------------------------------------------------------------------



 

paid by the Tenant hereunder, whether or not as Additional Rent, be equal to
(A) for the first thirty (30) days of such holding over, one hundred fifty
percent (150%) of the sum of the Rent plus Additional Rent owed monthly to
Landlord under this Lease immediately prior to such expiration or termination
(prorated in the case of (ii) above on the basis of a three hundred sixty-five
(365) day year for each day the Tenant remains in possession in the same manner
as provided in the Lease for the payment of Rent and Additional Rent), and
(B) thereafter, two hundred percent (200%) of the sum of the Rent plus
Additional Rent owed monthly to Landlord under this Lease immediately prior to
such expiration or termination (prorated in the case of (ii) above on the basis
of a three hundred sixty-five (365) day year for each day the Tenant remains in
possession in the same manner as provided in the Lease for the payment of Rent
and Additional Rent), and if no such notice is served, then a tenancy at
sufferance be deemed created. In the case of a holdover which has been consented
to by Landlord, unless otherwise agreed to in writing by Landlord and Tenant,
Tenant shall give to Landlord thirty (30) days prior written notice of any
intention to quit the Premises, and Tenant shall be entitled to thirty (30) days
prior written notice to quit the Premises, except in the event of non-payment of
Rent or Additional Rent when due or the breach of any other covenant or the
existence of a default. Tenant shall be liable to Landlord for all damages which
Landlord suffers because of any holding over by Tenant which exceeds thirty (30)
days, and Tenant shall indemnify, defend and hold Landlord harmless from and
against all claims (including actual and opportunity costs and attorney fees and
costs) resulting from Tenant’s retention of possession, including any claim from
any tenant or prospective tenant against Landlord. The provisions of this
section shall not constitute a waiver by Landlord of any right of re-entry as
provided herein nor shall receipt of any Rent or Additional Rent or any other
apparent affirmance of the tenancy operate as a waiver of Landlord’s right to
terminate this Lease for a breach of any terms, covenants or obligation
contained in this Lease on the Tenant’s part to be performed. Additionally,
Tenant shall be liable for all consequential damages if Tenant holds over for
more than thirty (30) days following Landlord’s delivery of a written notice to
vacate.

 

8.04                        Cumulative Rights. All of Landlord’s rights and
remedies under this Article shall be cumulative with and in addition to any and
all rights and remedies which Landlord may have elsewhere in this Lease, at law
or in equity. Any specific remedy provided for in any provision of this
Section shall not preclude the concurrent or consecutive exercise of a remedy
provided for in any other provision hereof.

 

8.05                        Survival. All obligations of Tenant under this
Article shall survive the termination of this Lease, by lapse of time or
otherwise.

 

ARTICLE 9 - DAMAGE OR DESTRUCTION

 

9.01                        Landlord’s Rights. In the event the Premises or the
Building, or any portion thereof, is damaged or destroyed by any casualty that
is covered by the insurance maintained by Landlord, then Landlord shall rebuild,
repair and restore the damaged portion thereof, provided that (i) the amount of
insurance proceeds available to Landlord equals or exceeds the cost of such
rebuilding, restoration and repair, (ii) such rebuilding, restoration and repair
can be completed within one hundred eighty (180) days after the work commences
in the opinion of a registered architect or engineer appointed by Landlord,
(iii) the damage or destruction has occurred more than twelve (12) months before
the expiration of the Term and (iv) such rebuilding, restoration, or repair is
then permitted, under applicable governmental laws, rules and regulations, to be
done in such a manner as to return the damaged portion thereof to substantially
its condition immediately prior to the damage or destruction, including, without
limitation, the same net rentable floor area. To the extent that insurance
proceeds must be paid to a mortgagee or beneficiary under, or must be applied to
reduce any indebtedness secured by, a mortgage or deed of trust encumbering the
Premises or Building, such proceeds, for the purposes of this subsection, shall
be deemed not available to Landlord unless such mortgagee or beneficiary permits
Landlord to use such proceeds for the rebuilding, restoration, and repair of the
damaged portion thereof. Notwithstanding the foregoing, Landlord shall have no
obligation to repair any damage to, or to replace any of, Tenant’s personal
property, furnishings, trade fixtures, equipment or other such property or
effects of Tenant unless the same is due to Landlord’s negligence or intentional
misconduct.

 

In the event the Premises or the Building, or any portion thereof, is damaged or
destroyed by any casualty to the extent that Landlord is not obligated, under
the preceding paragraph, to rebuild, repair or restore the damaged portion
thereof, then Landlord shall within sixty (60) days after such damage or
destruction, notify Tenant of its election, at its option, to either
(i) rebuild, restore and repair the damaged portions thereof, in which case
Landlord’s

 

14

--------------------------------------------------------------------------------



 

notice shall specify the time period within which Landlord estimates such
repairs or restoration can be completed; or (ii) terminate this Lease effective
as of the date the damage or destruction occurred. If Landlord does not give
Tenant written notice within sixty (60) days after the damage or destruction
occurs of its election to rebuild or restore and repair the damaged portions
thereof, Landlord shall be deemed to have elected to terminate this Lease.

 

9.02                        Tenant’s Rights. If Landlord estimates that the
Premises will remain untenantable for in excess of three hundred sixty-five
(365) days, then Tenant may elect to terminate this Lease by written notice
delivered to Landlord within thirty (30) days following Landlord’s delivery to
Tenant of the estimated duration that the Premises will remain untenantable.

 

If Landlord estimated the duration that the Premises would remain untenantable
at three hundred sixty-five (365) days or less, and following three hundred
sixty-five (365) days’ from the date of casualty the Premises remains
untenantable, then Tenant may thereafter terminate this Lease upon ten
(10) business days’ prior written notice to Landlord (and such termination shall
be effective unless Landlord delivers the Premises in the required condition
within said ten (10) business day period).

 

If Landlord estimated the duration that the Premises would remain untenantable
at more than three hundred sixty-five (365) days (but neither party elected to
terminate this Lease), and the Premises remains untenantable for more than
thirty (30) days following the estimated completion date (subject to extension
for force majeure and delays caused by Tenant), then Tenant may thereafter
terminate this Lease upon ten (10) business days’ prior written notice to
Landlord (and such termination shall be effective unless Landlord delivers the
Premises in the required condition within said ten (10) business day period).

 

If there is a casualty during the last twelve (12) months of the Term (as may be
extended), and if due to such casualty Landlord estimates that the Premises
shall remain untenantable for in excess of thirty (30) days, then Tenant may
elect to terminate this Lease by written notice delivered to Landlord within ten
(10) business days following Landlord’s delivery to Tenant of the estimated
duration that the Premises will remain untenantable.

 

9.03                        Abatement of Rent. There shall be an abatement of
rent by reason of damage to or destruction of the Premises or the Building, or
any portion thereof, to the extent that (i) Landlord receives insurance proceeds
for loss of rental income attributable to the Premises and (ii) the floor area
of the Premises cannot be reasonably used by Tenant for conduct of its business,
in which event the Base Rent shall abate proportionately according to (i) or
(ii) above, as appropriate, commencing on the date that the damage to or
destruction of the Premises or Building has occurred, and except that, if
Landlord or Tenant elects to terminate this Lease as provided above, no
obligation shall accrue under this Lease after such termination. Notwithstanding
the provisions of this Section, if any such damage is due to the fault or
neglect of Tenant, any person claiming through or under Tenant, or any of their
employees, suppliers, shippers, servants, customers or invitees, then there
shall be no abatement of rent by reason of such damage, unless and until
Landlord is reimbursed for all of such abatement pursuant to any rental
insurance policy that Landlord may, in its sole discretion, elect to carry.
Tenant’s right to terminate this Lease in the event of any damage or destruction
to the Premises or Building, is governed by the terms of this Section and
therefore Tenant hereby expressly waives the provisions of any and all laws,
whether now or hereafter in force, and whether created by ordinance, statute,
judicial decision, administrative rules or regulations, or otherwise, that would
cause this Lease to be terminated, or give Tenant a right to terminate this
Lease, upon any damage to or destruction of the Premises or Building that
occurs.

 

9.04                        Waiver. Tenant waives the provisions of any present
or future laws or case decisions regarding damage, destruction, repair or
restoration of the Premises and/or Building and agrees that the provisions of
this Article shall control to the same effect. Upon completion of such repair or
restoration, Tenant shall promptly refixture the Premises substantially to the
condition they were in prior to the casualty and shall reopen for business if
closed by the casualty.

 

ARTICLE 10 - EMINENT DOMAIN

 

10.01                 Condemnation of the Premises. In the event that the whole
or a substantial part of the Premises shall be condemned or taken in any manner
for any public or quasi-public use (or sold under threat of such taking),

 

15

--------------------------------------------------------------------------------



 

and as a result thereof, the remainder of the Premises cannot be used for the
same purpose as prior to such taking, the Lease shall terminate as of the date
possession is taken; provided, however, if Landlord elects to make comparable
space in the Building available to Tenant under the same Rent and terms as
herein provided, Tenant shall accept such space and this Lease shall then apply
to such space.

 

10.02                 Partial Condemnation of the Premises. If less than a
substantial part of the Premises shall be so condemned or taken (or sold under
threat thereof) and after such taking the Premises can be used for the same
purposes as prior thereto, the Lease shall cease only as to the part so taken as
of the date possession shall be taken by such authority, and Tenant shall pay
full Rent up to that date (with appropriate refund by Landlord of such Rent
attributable to the part so taken as may have been paid in advance for any
period subsequent to the date possession is taken) and thereafter Base Rent and
Adjustments shall be equitably adjusted to reflect the reduction in the Premises
by reason of such taking, Landlord shall, at its expense, make all necessary
repairs or alterations to the Building so as to constitute the remaining
Premises a complete architectural unit, provided that Landlord shall not be
obligated to undertake any such repairs or alterations if the cost thereof
exceeds the award resulting from such taking.

 

10.03                 Building Condemnation. If part of the Building shall be so
condemned or taken (or sold under threat thereof), or if any adjacent property
or street shall be condemned or improved by a public or quasi-public authority
in such a manner as to alter the use of any part of the Premises or the Building
and, in the opinion of Landlord, the Building or any part thereof should be
altered, demolished or restored in such a way as to materially alter the
Premises, Landlord may terminate this Lease by notifying Tenant of such
termination within sixty (60) days following the taking of possession by such
public or quasi-public authority, and this Lease shall expire on the date
specified in the notice of termination, which shall be not less than sixty (60)
days after the giving of such notice, as fully and completely as if such date
were the date hereinbefore set forth as the expiration of the Term, and the Base
Rent and Adjustments hereunder shall be apportioned as of such date.

 

10.04                 Award. Landlord shall be entitled to receive the entire
award, including the damages for the property taken and damages to the
remainder, with respect to any condemnation proceedings affecting the Building.
Tenant agrees not to make any claim against Landlord or the condemning authority
for any portion of such award or compensation, whether attributable to the value
of any unexpired portion of the Term, leasehold improvements or otherwise,
Tenant irrevocably assigning any and all such claims to Landlord; provided,
however, Tenant may make a separate award for relocation costs and business
interruption.

 

ARTICLE 11 - RELEASE, WAIVER AND INDEMNIFICATION

 

11.01                 Release. Subject to applicable waivers of subrogation,
Tenant releases Landlord, its beneficiaries, mortgagees, stockholders, agents
(including, without limitation, management agents), partners, officers, servants
and employees, and their respective agents, partners, officers, servants and
employees (“Related Parties”), from and waives all claims for damages to person
or property sustained by Tenant or by any occupant of the Premises or the
Building, or by any other person, resulting directly or indirectly from fire or
other casualty, any existing or future condition, defect, matter or thing in the
Premises, the Building or any part thereof, or from any equipment or
appurtenance therein, or from any accident in or about the Building, or from any
act or neglect of any tenant or other occupant of the Building or of any other
person, other than Landlord or its agents. If any damage to the Building or any
equipment or appurtenance therein, whether belonging to Landlord or to other
tenants in the Building, results from any act or neglect of Tenant, its agents,
employees, guests or invitees, Tenant shall be liable therefor and Landlord may,
at Landlord’s option repair such damage, and Tenant shall, upon demand by
Landlord, reimburse Landlord the total cost of such repairs and damages to the
Building. Landlord shall not be liable (i) for any damage caused by other
tenants or persons in or about the Building or Premises, or (ii) for any loss or
damage to person or property which is either covered by insurance or which
Tenant is required to insure under this Lease. Tenant shall look to its property
damage or business interruption insurance policies, and not to Landlord for any
loss incurred as a result of damage to its property or interruption of its
business.

 

11.02                 Tenant’s Indemnification. To the extent not expressly
prohibited by law, Tenant agrees to hold harmless and indemnify Landlord and
Landlord’s Related Parties from and against claims and liabilities, including
reasonable attorneys’ fees, (i) for injuries to all persons and damage to or
theft or misappropriation or loss of property

 

16

--------------------------------------------------------------------------------



 

occurring in or about the Premises arising from Tenant’s occupancy of the
Premises or the conduct of its business, or from activity, work, or thing done,
permitted or suffered by Tenant, its employees, agents, guests or invitees in or
about the Premises and the Building, or (ii) from any breach or default on the
part of Tenant in the performance of any covenant or agreement on the part of
Tenant to be performed pursuant to the terms of this Lease, or (iii) due to any
other act or omission of Tenant, its agents, employees, guests or invitees, or
(iv) if any person, not a party to this Lease, shall institute an action against
Tenant in which Landlord or Landlord’s Related Parties shall be made a party.
Landlord may, at its option, repair such damage or replace such loss, and Tenant
shall upon demand by Landlord reimburse Landlord for all costs of such repairs,
replacement and damages in excess of amounts, if any, paid to Landlord under
insurance covering such damages. In the event any action or proceeding is
brought against Landlord or Landlord’s Related Parties by reason of any such
claims, then, upon notice from Landlord, Tenant covenants to defend such action
or proceeding by counsel reasonably satisfactory to Landlord.

 

11.03                 Landlord’s Indemnification. Subject to applicable waivers
of subrogation, releases, and limitations on liability, Landlord shall defend
and hold Tenant and its officers, directors, partners and employees harmless
from and against all liabilities, losses, demands, actions, expenses or claims,
including reasonable attorneys’ fees and court costs but excluding consequential
damages, for injury to or death of any person or for damage to any property to
the extent such are determined to be caused by the gross negligence or willful
misconduct of Landlord, its agents, employees, or contractors in or about the
Premises or Building. None of the events or conditions set forth in this
paragraph shall be deemed a constructive or actual eviction or entitle Tenant to
any abatement or reduction of Rent.

 

11.04                 Limitation on Landlord’s Liability. Tenant agrees that in
the event Tenant shall have any claim against Landlord or Landlord’s Related
Parties under this Lease arising out of the subject matter of this Lease,
Tenant’s sole recourse shall be against Landlord’s interest in the Building, for
the satisfaction of any claim, judgment or decree requiring the payment of money
by Landlord or Landlord’s Related Parties as a result of a breach hereof or
otherwise in connection with this Lease, and no other property or assets of
Landlord, Landlord’s Related Parties or their successors or assigns, shall be
subject to the levy, execution or other enforcement procedure for the
satisfaction of any such claim, judgment, injunction or decree. Under no
circumstances shall Landlord be liable for, and Tenant hereby waives,
consequential, punitive, special, or exemplary damages, or any damages similar
thereto.

 

ARTICLE 12 - INSURANCE; WAIVER OF SUBROGATION

 

12.01                 Tenant’s Liability Insurance. Tenant shall maintain
throughout the entire Term, as may be extended, commercial general liability
insurance against any and all claims for bodily injury and property damage
occurring in, or about the Premises arising out of Tenant’s use and occupancy of
the Premises. Such insurance shall have limits of not less than One Million
Dollars ($1,000,000) per occurrence with a Two Million Dollar ($2,000,000)
aggregate limit and excess umbrella liability insurance in the amount of Four
Million Dollars ($4,000,000). Such liability insurance shall be primary and not
contributing to any insurance available to Landlord and Landlord’s insurance
shall be in excess thereto. In no event shall the limits of such insurance be
considered as limiting the liability of Tenant under this lease.

 

12.02                 Tenant’s Property Insurance. Tenant shall maintain
throughout the entire term of this Lease, as may be extended, personal property
insuring all equipment, trade fixtures, inventory, fixtures, and personal
property located on or in the Premises for perils covered by the causes of loss
- special form (all risk). Such insurance shall be written on a replacement cost
basis in an amount equal to one hundred percent (100%) of the full replacement
value of the aggregate of the foregoing.

 

12.03                 Business Interruption Insurance. Tenant shall maintain
throughout the entire term of this Lease, as may be extended, business
interruption and extra expense insurance in such amounts to reimburse Tenant for
direct or indirect loss attributable to all perils commonly insured against by
prudent tenants or attributable to prevention of access to the Premises or the
Building as result of such perils, up to a maximum amount of One Million Dollars
($1,000,000).

 

17

--------------------------------------------------------------------------------



 

12.04                 Workers’ Compensation/Employers Liability Insurance.
Tenant shall maintain throughout the entire term of this Lease, as may be
extended, workers’ compensation insurance in accordance with statutory law and
employers’ liability insurance with a limit of not less than One Million Dollars
($1,000,000) per accident, One Million Dollar ($1,000,000) disease policy limit
and One Million Dollar ($1,000,000) disease limit each employee.

 

12.05                 Increase in Coverage. Following the initial term of this
Lease and not more than once during any five (5) year period thereafter,
Landlord may, by notice to Tenant, require an increase in policy limits;
provided that the same are commercially reasonable and in keeping with the
insurance requirements of owners of similar properties in the applicable
submarket in which the Premises is located.

 

12.06                 General Requirements. The policies required to be
maintained by Tenant shall be with companies rated A-X or better by A.M. Best.
Insurers shall be licensed to do business in the Commonwealth of Massachusetts
and domiciled in the USA. Any deductible amounts under any insurance policies
required hereunder shall not exceed Ten Thousand Dollars ($10,000). Certificates
of insurance shall be delivered to Landlord prior to the commencement date and
annually thereafter as soon as practicable prior to the policy expiration date,
each identifying Landlord, the applicable property management company and any
applicable lender as additional insureds. Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hereof
in a blanket policy, provided such blanket policy expressly affords coverage to
the Premises and to Landlord as required by this Lease. Each policy of insurance
shall provide that the insurance provider will endeavor to notify Landlord at
least thirty (30) days prior to any cancellation of the insurance coverage.

 

12.07                 Failure to Maintain. In the event Tenant does not purchase
the insurance required by this lease or keep the same in full force and effect,
Landlord may, but shall not be obligated to purchase the necessary insurance and
pay the premium. The Tenant shall repay to Landlord, as additional rent, the
amount so paid promptly upon demand. In addition, Landlord may recover from
Tenant and Tenant agrees to pay, as additional rent, any and all reasonable
expenses (including attorneys’ fees) and damages which Landlord may sustain by
reason of the failure of Tenant to obtain and maintain such insurance.

 

12.08                 Waiver of Subrogation. Landlord and Tenant hereby mutually
waive their respective rights of recovery against each other for any loss of, or
damage to, either parties’ property, to the extent that such loss or damage is
insured by an insurance policy (or in the event either party elects to
self-insure any property coverage required) required to be in effect at the time
of such loss or damage. Each party shall obtain any special endorsements, if
required by its insurer whereby the insurer waives its rights of subrogation
against the other party. The provisions of this clause shall not apply in those
instances in which waiver of subrogation would cause either party’s insurance
coverage to be voided or otherwise made uncollectible.

 

ARTICLE 13 - LANDLORD’S RIGHT OF ACCESS

 

13.01                 Entry into Premises. Landlord and its contractors and
representatives shall have the right to enter the Premises at all reasonable
times to perform janitorial and cleaning services and, after written notice
(which Landlord shall provide one business day in advance except in the case of
emergencies), to inspect the same, to make repairs, alterations and
improvements, to maintain the Premises and the Building, specifically including,
but without limiting the generality of the foregoing, to make repairs, additions
or alterations within the Premises to mechanical, electrical and other
facilities serving other premises in the Building, to post such reasonable
notices as Landlord may desire to protect its rights, to exhibit the Premises to
mortgagees and purchasers, and, during the one (1) year period prior to the
expiration of the Term, to exhibit the Premises to prospective tenants. Tenant
shall permit Landlord to erect, use, maintain and repair pipes, cables, conduit,
plumbing, vents and wires, in, to and through the Premises to the extent
Landlord may now or hereafter reasonably deem necessary or appropriate for the
proper operation, maintenance and repair of the Building and any portion of the
Premises.

 

13.02                 Landlord’s Repairs. Landlord shall also have the right to
take all material into the Premises that may be required for the purposes set
forth in the foregoing Section 13.01 without the same constituting a
constructive eviction of Tenant, in whole or in part, and Rent shall not abate
(except as provided in Articles 9 and 10) while said repairs, alterations,
improvements or additions are being made, by reason of loss or interruption of
business of Tenant,

 

18

--------------------------------------------------------------------------------



 

or otherwise. If Tenant shall not be personally present to open and permit entry
into the Premises, at any time, when for any reason entry therein shall be
necessary or desirable, Landlord or Landlord’s agents may enter the Premises by
a master key, or may forcibly enter the same, without rendering Landlord or such
agents liable therefor (if during such entry Landlord or Landlord’s agents shall
accord reasonable care to Tenant’s property), and without in any manner
affecting the obligations and covenants of this Lease.

 

13.03                 Minimize Interference. In exercising its rights under this
Article, Landlord will use reasonable efforts to minimize any interference with
Tenant’s use or occupancy of the Premises, provided that Landlord will not be
obligated to provide overtime labor or perform work after regular Building
hours.

 

ARTICLE 14 - RIGHTS RESERVED TO LANDLORD

 

Landlord shall have the following rights exercisable without notice and without
liability to Tenant for damage or injury to property, person or business (all
claim’s for damage being hereby waived and released by Tenant) and without
effecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for set-offs or abatement of Rent:

 

(a)                                 To change the name or street address of the
Building or the suite number of the Premises;

 

(b)                                 To install and maintain signs on the
exterior and interior of the Building;

 

(c)                                  To designate all sources furnishing sign
painting and lettering, towels, coffee cart service, vending machines or toilet
supplies used or consumed on the Premises and the Building;

 

(d)                                 To have pass keys to the Premises;

 

(e)                                  To grant to anyone the exclusive right to
conduct any business or render any service in the Building, provided such
exclusive right shall not operate to exclude Tenant from the use expressly
permitted by this Lease;

 

(f)                                   To make repairs, additions or alterations
to the Building which may change, eliminate or remove common areas, parking
areas, or the method of ingress to or egress from the Building and such areas,
to convert common areas into leasable areas, or otherwise alter, repair or
reconstruct the common areas or change the use thereof, to change the
arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, toilets or other public parts of the Building, and
to close entrances, doors, corridors, elevators, plaza or other facilities, and
to perform any acts related to the safety, protection, preservation, reletting,
sale or improvement of the Premises or the Building;

 

(g)                                  To have access to all mail chutes or boxes
according to the rules of the United States Postal Service;

 

(h)                                 To require all persons entering or leaving
the Building during such hours as Landlord may from time to time reasonably
determine to identify themselves to security personnel by registration or
otherwise, and to establish their right to enter or leave and to exclude or
expel any peddler, solicitor or beggar at any time from the Premises or the
Building; and

 

(i)                                     To close the Building at 6:00 p.m. on
weekdays, 1:00 p.m. on Saturdays, and all day on Sundays and Holidays, or at
such other reasonable times as Landlord may determine, subject, however, to
Tenant’s right to admittance under such regulations as shall be prescribed from
time to time by Landlord in its reasonable discretion.

 

ARTICLE 15 - TRANSFER OF LANDLORD’S INTEREST

 

As used in this Lease, the term “Landlord” means only the current owner of the
fee title to the Building or the leasehold estate under a ground lease of the
Building at the time in question. Each Landlord is obligated to perform the
obligations of Landlord under this Lease only during the time such Landlord owns
such interest or title. Any Landlord who transfers its title or interest in the
Building is relieved of all liabilities for the obligations of Landlord

 

19

--------------------------------------------------------------------------------



 

under this Lease to be performed on or after the date of transfer. Tenant agrees
to look solely to the transferee with respect to all matters in connection with
this Lease.

 

ARTICLE 16 - TRANSFER OF TENANT’S INTEREST

 

16.01                 Landlord’s Consent. Tenant shall not sell, assign,
encumber, mortgage or transfer this Lease or any interest therein, sublet or
permit the occupancy or use by others of the Premises or any part thereof, or
allow any transfer hereof of any lien upon Tenant’s interest by operation of law
or otherwise (collectively, a “Transfer”) without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned, or
delayed. Without limiting Landlord’s right to withhold such consent, the
withholding of such consent may be based upon, but not limited to, the
following:

 

(1)                                 The financial strength of the proposed
assignee or subtenant, including but not limited to the adequacy of its working
capital to pay all expenses anticipated in connection with any proposed
remodeling of the Premises.

 

(2)                                 The business reputation, character, history
and nature of the business of the proposed assignee or subtenant.

 

(3)                                 Whether the proposed assignee or subtenant
is a person with whom Landlord has negotiated for space in the Building during
the twelve (12) month period ending with the date Landlord receives notice of
such proposed assignment or subletting.

 

(4)                                 The proposed assignee or subtenant or any
person or entity which directly or indirectly controls, is controlled by or is
under common control with the proposed assignee or subtenant, is then an
occupant or tenant of any other space in the Building.

 

(5)                                 The proposed assignee or subtenant is a
domestic or foreign government, or an entity related to foreign government, or
otherwise be entitled, directly or indirectly, to diplomatic or sovereign
immunity (any transferee must be subject to the service of process in, and be
subject to the jurisdiction of the courts of, the local jurisdiction in which
the Building is located).

 

(6)                                 Whether the proposed use of the Premises by
such proposed assignee or subtenant and the compatibility of such proposed use
with (i) Landlord’s strategic plan, and (ii) the quality and nature of uses by
other tenants. The proposed use must be consistent with the first class nature
of the Building.

 

(7)                                 The proposed use would cause a violation of
any other rights granted by Landlord to other tenants.

 

(8)                                 The proposed assignee or subtenant is a
“high density” user or otherwise may overburden the common elements, and the
proposed occupancy shall not materially increase the cleaning requirements,
impose a material additional burden upon services to be supplied by Landlord to
Tenant, or materially increase the burden on either parking or the elevators
which service the Premises, in each case beyond that which is associated with
normal occupancy.

 

(9)                                 Whether there then exists any default by
Tenant pursuant to this Lease or any non-payment or non-performance by Tenant
under this Lease which, with the passage of time or the giving of notice, would
constitute a default under this Lease.

 

(10)                          Landlord’s reasonable determination that each and
every covenant, condition or obligation imposed upon Tenant by this Lease and
each and every right, remedy or benefit afforded Landlord by this Lease is not
impaired or diminished by such assignment or subletting.

 

20

--------------------------------------------------------------------------------



 

(11)                          Either the area of the Premises to be sublet or
the remaining area of the Premises is not regular in shape with appropriate
means of ingress or egress suitable for normal renting purposes.

 

(12)                          The proposed assignment or sublease instrument
does not have the substance or form which is reasonably acceptable to Landlord.

 

Tenant shall not have publicly advertised in any way the availability of the
Premises at a rental rate less than the fixed rent and additional rent at which
Landlord is then offering to lease comparable space in the Building for a
comparable term, but nothing contained in this clause (x) shall be deemed to
prohibit Tenant, without Landlord’s consent or approval, from listing with
brokers the availability of the Premises for sublet or assignment at any rental
rate, and Landlord hereby acknowledges that brokers’ fliers shall not be deemed
to constitute public advertisements.

 

Notwithstanding any provision of this Lease to the contrary, provided that
Tenant remains liable on this Lease, provides Landlord with prior written notice
and names of the applicable transferee and a copy of the applicable assignment
or sublease agreement, and Tenant is not then in default beyond any applicable
notice and cure period, then the following transfers will not require Landlord’s
prior consent (each a “Permitted Transfer”, and any successor to Tenant pursuant
to a Permitted Transfer is sometimes referred to herein as a “Permitted
Transferee”):

 

(a)                                 a transfer to any entity which is controlled
by Tenant;

 

(b)                                 a transfer to any entity which controls
Tenant (“Parent”);

 

(c)                                  a transfer to any entity which is
controlled by Tenant’s Parent; and

 

(d)                                 a transfer to any entity into which or with
which Tenant is merged or consolidated, any entity that acquires more than fifty
percent (50%) of Tenant’s outstanding voting power, or any entity which
purchases substantially all of Tenant’s assets, provided that such transferee or
surviving corporation has a tangible net worth and credit rating at least as
favorable as Tenant at both the time of the execution of this Lease and at the
time of the proposed transaction, as evidenced by financial statements (pro
forma, if applicable) supplied by Tenant to Landlord.

 

16.02                 Notice to Landlord.

 

(a)                                 Offer Notice. Prior to any Transfer (other
than a Permitted Transfer), Tenant shall submit to Landlord a notice (any such
notice being hereinafter called an “Offer Notice”), which may or may not be
based upon a bona fide written offer from an independent third party or such
third party’s broker, along with a non-refundable Transfer request fee of Two
Thousand Five Hundred Dollars ($2,500.00). The proposed assignee or subtenant
shall provide Landlord with the names of the persons holding an ownership
interest in the assignee or subtenant for purposes of compliance with
Presidential Executive Order 13224 (issued September 24, 2001). If Tenant shall
have received and negotiated a bona fide written offer from an independent third
party or such third party’s broker, the Offer Notice shall contain the
information set forth in clauses (i), (ii), (iii), (iv) and (v) below. If Tenant
shall not have received and negotiated a bona fide written offer from an
independent third party or such third party’s broker, the Offer Notice shall
contain the information set forth in clauses (ii), (iii) and (iv) below.

 

(i)                                     the name and address of the proposed
subtenant or assignee and a brief description of such person’s or entity’s
business, such person’s or entity’s proposed use of the Premises or applicable
portion thereof, current financial information in respect of such person or
entity (including, without limitation, its most recent balance sheet and income
statements certified by its chief financial officer or a certified public
accountant, Landlord agreeing to hold any such financial information in
confidence and make no disclosure thereof except to Landlord’s accountants and
attorneys, a Mortgagee or superior lessor, and otherwise as required by law),
the identity of any broker entitled to a commission in respect of such
subletting or assignment and the commission, if any, payable to such broker, and
any other information reasonably requested by Landlord;

 

(ii)                                  a description of all of the material
economic terms and conditions of the proposed subletting or assignment
(including, without limitation, with respect to a subletting, a description of
the portion of the

 

21

--------------------------------------------------------------------------------



 

Premises proposed to be sublet, the proposed fixed rent, additional rent, base
amounts or years, if any, free rent and other concessions, if any, the term, the
party responsible for the cost of physical separation and end of term
restoration, and other similar, material proposed terms and conditions) setting
forth all consideration to be received or paid by Tenant for or in connection
with such subletting or assignment (including, without limitation, any payment
to be made for Tenant’s Property or leasehold improvements) and the terms of
payment therefor. A writing containing all of the information required by this
clause (ii) submitted by an independent third party (or such party’s authorized
real estate broker) shall be deemed to be a bona fide offer for purposes hereof
even if it shall state in substance that no legally binding agreement will in
any event be deemed to exist unless and until Tenant and such third party shall
have executed a sublease or assignment instrument, as the case may be. The
effective date of the proposed sublease or assignment shall be at least thirty
(30) days but not more than one hundred eighty (180) days after the date of the
giving of such notice, and the offer shall be conditioned on Landlord’s consent
thereto and shall comply with the provisions of this Section;

 

(iii)                               the transaction expenses reasonably
estimated to be incurred by Tenant;

 

(iv)                              executed copies of all other agreements, if
any, relating to the proposed assignment or sublease and, if not fully disclosed
by such agreements, a statement of all consideration to be received or paid by
Tenant for or in connection with such assignment or sublease (including, without
limitation, any payment to be made for Tenant’s Property or leasehold
improvements) and the terms of payment therefor; and

 

(v)                                 such other information as Landlord may
reasonably require.

 

(b)                                 Preliminary Approval. Subject to Landlord’s
underletting or recapture rights and subject to Landlord’s final approval, as
applicable, if the Offer Notice is based upon a bona fide written offer from an
independent third party or such third party’s broker and contains the
information required herein, Landlord shall, within thirty (30) days after
receipt of such Offer Notice, approve or disapprove the identity of the proposed
subtenant or assignee, which approval shall not be unreasonably withheld,
conditioned or delayed provided that the conditions herein shall be satisfied.

 

16.03                 Landlord’s Right of Recapture. Tenant shall, by written
notice in the form specified in the following sentence, advise Landlord of
Tenant’s intention on a stated date (which shall not be less than thirty (30)
days after date of Tenant’s notice) to sublet, assign, mortgage or otherwise
Transfer any part or all of the Premises or its interest therein for the balance
or any part of the Term, and, in such event, except in the event of a Permitted
Transfer, Landlord shall have the right, to be exercised by giving written
notice to Tenant within ten (10) business days after receipt of Tenant’s notice,
to recapture the space described in Tenant’s notice and such recapture notice
shall, if given, cancel and terminate this Lease with respect to the space
therein described as of the date stated in Tenant’s notice. If Tenant’s notice
shall cover all of the space hereby demised, and Landlord shall elect to give
the aforesaid recapture notice with respect thereto, then the Term shall expire
and end on the date stated in Tenant’s notice as fully and completely as if that
date had been herein definitely fixed for the expiration of the Term. If,
however, this Lease is terminated pursuant to the foregoing with respect to less
than the entire Premises, the Base Rent and Adjustments then in effect shall be
adjusted on the basis of the number of rentable square feet retained by Tenant
in proportion to the original Rentable Area of the Premises, and this Lease as
so amended shall continue thereafter in full force and effect. In such event,
Tenant shall pay the cost of erecting demising walls and public corridors and
making other required modifications to physically separate the portion of the
Premises remaining subject to this Lease from the rest of the Premises. If
Landlord, upon receiving Tenant’s notice that it intends to sublet or assign any
such space, shall not exercise its right to recapture the space described in
Tenant’s notice, Landlord will, as hereinabove provided, determine whether to
approve Tenant’s request to sublet or assign the space covered by its notice.

 

16.04                 Excess Rent. If Tenant individually, or as debtor or
debtor in possession or if a trustee in bankruptcy acting on behalf of Tenant
pursuant to the Bankruptcy Code, 11 U.S.C. 101 et seq., shall sublet or assign
the Premises or any part thereof or assign any interest in this Lease at a
rental rate (or additional consideration) in excess of the then current Base
Rent and Adjustments per rentable square foot, fifty percent (50%) of said
excess Rent (or additional consideration) shall be and become the property of
Landlord and shall be paid to Landlord as it is received by Tenant, less
Tenant’s reasonable brokerage (excluding commissions paid to brokers who are
Tenant’s affiliates), legal and

 

22

--------------------------------------------------------------------------------



 

other expenses (“Tenant’s Costs”) incurred in connection with such assignment
or, in the case of a sublease, less the monthly pro rata share of such Tenant’s
Costs as determined by dividing such Tenant’s Costs by the number of months in
the term of such sublease. If Tenant shall sublet the Premises or any part
thereof, Tenant shall be responsible for all actions and neglect of the
subtenant and its officers, partners, employees, agents, guests and invitees as
if such subtenant and such persons were employees of Tenant. Nothing in this
Section shall be construed to relieve Tenant from the obligation to obtain
Landlord’s prior written consent to any proposed sublease.

 

16.05                 Included Transfers. If Tenant is a partnership, a
withdrawal or change, whether voluntary, involuntary or by operation of law or
in one or more transactions, of partners owning a controlling interest in Tenant
shall be deemed a voluntary assignment of this Lease and subject to the
provisions of this Article. If Tenant is a corporation, any dissolution, merger,
consolidation or other reorganization of Tenant, or the sale, transfer or
redemption of a controlling interest of the capital stock of Tenant in one or
more transactions, shall be deemed a voluntary assignment of this Lease and
subject to the provisions of this Article. However, the preceding sentence shall
not apply to corporations the stock of which is traded through a national or
regional exchange or over-the-counter. Neither this Lease nor any interest
therein nor any estate created thereby shall pass by operation of law or
otherwise to any trustee, custodian or receiver in bankruptcy of Tenant or any
assignee for the assignment of the benefit of creditors of Tenant.

 

16.06                 Marketing. Tenant hereby agrees to list the Premises (or
portion thereof) for subleasing or assignment through a broker or real estate
agent designated by Landlord and no other broker or real estate agent.

 

16.07                 Options. Tenant acknowledges and agrees that any and all
options granted under this Lease, if any (including, without limitation, options
regarding termination, renewal, extension, expansion, offer and/or refusal),
shall be deemed to be personal to Tenant and any Permitted Transferee and if
Tenant subleases, assigns or otherwise transfers any interest hereunder (other
than to a Permitted Transferee) prior to the exercise of such option, such
option shall lapse and be of no further force or effect.

 

16.08                 NO RELEASE. UNDER NO CIRCUMSTANCES SHALL ANY TRANSFER BY
TENANT, REGARDLESS OF WHETHER LANDLORD’S CONSENT WAS REQUIRED OR GIVEN, RELEASE
TENANT OR ANY GUARANTOR FROM ANY OBLIGATIONS UNDER THIS LEASE OR ANY APPLICABLE
GUARANTY.

 

16.09                 Space Sharing Arrangement. Notwithstanding anything
contained in this Article 16 or elsewhere in this Lease to the contrary, Tenant
may, without the prior written consent of Landlord and free of all rights of
Landlord to recapture any portion of the Premises pursuant to Section 16.03,
above, enter into Space Sharing Arrangements (as hereinafter defined) with
Qualified Parties and shall have the right to replace any one or more of such
Qualified Parties from time to time with other Qualified Parties; provided,
however, that such Qualified Parties shall not occupy, in the aggregate, more
than 50% of the rentable square feet of floor area of the Premises. As used
herein, the term “Space Sharing Arrangement” shall mean arrangements for use by
a Qualified Party (and its employees) of all or any part of the Premises and
Tenant agrees that there shall be no separate construction of partitions,
offices or entrances. In connection with any such Space Sharing Arrangement,
Tenant shall (a) notify Landlord of the Qualified Party’s name, and (b) provide
such information as reasonably requested by Landlord in order to verify
compliance with the provisions of this Lease. As used herein, the term
“Qualified Party” shall mean any affiliate of Tenant or any subsidiary of
Tenant. Notwithstanding any Space Sharing Arrangement, the liability of Tenant
to Landlord shall remain direct and primary. Landlord agrees to reasonably
cooperate with Tenant in providing Qualified Parties with access to the Building
and the Premises.

 

The Qualified Parties may occupy space in the Premises for the Permitted Uses
and for no other purpose. If any Qualified Party occupies any portion of the
Premises as described herein, it is agreed that (i) the use of the Premises by
such Qualified Party shall be subject to all provisions of this Lease; (ii) all
notices required of Landlord under this Lease shall be forwarded only to Tenant
in accordance with the terms of this Lease and in no event shall Landlord be
required to send any notices to any Qualified Party; (iii) in no event shall any
use or occupancy of any portion of the Premises by any Qualified Party release
or relieve Tenant from any of its obligations under this Lease; and (iv) in no
event shall the occupancy of any portion of the Premises by Qualified Parties be
deemed to create a landlord/tenant

 

23

--------------------------------------------------------------------------------



 

relationship between Landlord and such Qualified Parties, and, in all instances,
Tenant shall be considered the sole tenant under this Lease notwithstanding the
occupancy of any portion of the Premises by such Qualified Parties.

 

ARTICLE 17 - DEFAULT; LANDLORD’S RIGHTS AND REMEDIES

 

17.01                 Default. The occurrence of any one or more of the
following matters constitutes a default (“Default”) by Tenant under this Lease:

 

(a)                                 Failure by Tenant to pay, within five
(5) days after the due date, any Rent or any other amounts due and payable by
Tenant under this Lease; provided, however, on the first (1st) occasion with
respect to such failure during any twelve (12) month period, Landlord shall
furnish Tenant with written notice of such failure and permit Tenant a five
(5) day period to cure such failure;

 

(b)                                 Failure by Tenant to observe or perform any
other covenant, agreement, condition or provision of this Lease, if such failure
shall continue for twenty (20) days after written notice thereof to Tenant by
Landlord; provided, if the default is not reasonably susceptible to a cure
within twenty (20) days, Tenant shall be afforded a reasonable period thereafter
to effect a cure;

 

(c)                                  The levy upon execution or the attachment
by legal process of the leasehold interest of Tenant, or the filing or creation
of a lien in respect of such leasehold interest;

 

(d)                                 Tenant or any guarantor of this Lease
becomes insolvent or bankrupt or admits in writing its inability to pay its
debts as they mature, makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of a trustee or receiver for itself
or for all or a part of its property;

 

(e)                                  Proceedings for the appointment of a
trustee, custodian or receiver of Tenant or any guarantor of this Lease or for
all or a part of Tenant’s or such guarantor’s property are filed against Tenant
or such guarantor and are not dismissed within thirty (30) days;

 

(f)                                   Proceedings in bankruptcy, or other
proceedings for relief under any law for the relief of debtors, are instituted
by or against Tenant or any guarantor of this Lease, and, if instituted against
Tenant or such guarantor, are allowed against either or are consented to by
either or are not dismissed within sixty (60) days thereof; and

 

(g)                                  Tenant shall repeatedly default in the
timely payment of Rent or any other charges required to be paid, or shall
repeatedly default in keeping, observing or performing any other covenant,
agreement, condition or provision of this Lease, whether or not Tenant shall
timely cure any such payment or other default. For the purposes of this
subsection, the occurrence of similar defaults three (3) times during any twelve
(12) month period shall constitute a repeated default.

 

Any notice periods provided for under this Article shall run concurrently with
any statutory notice periods, and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.

 

17.02                 Landlord’s Remedies. If a Default occurs, Landlord shall
have the following rights and remedies, which shall be distinct, separate and
cumulative, and which may be exercised by Landlord concurrently or consecutively
in any combination and which shall not operate to exclude or deprive Landlord of
any other right or remedy which Landlord may have at law or in equity:

 

(a)                                 Landlord may terminate this Lease by giving
to Tenant notice of Landlord’s intention to do so, in which event the Term shall
end, and all right, title and interest of Tenant hereunder shall expire, on the
date stated in such notice;

 

(b)                                 Landlord may terminate the right of Tenant
to possession of the Premises by any lawful means, without terminating this
Lease. In such event, Tenant’s obligations under this Lease shall continue in
full

 

24

--------------------------------------------------------------------------------



 

force and effect and Landlord shall be entitled to recover from Tenant all
damages incurred by Landlord by reason of Tenant’s default, not limited to those
set forth herein; and

 

(c)                                  Landlord may enforce the provisions of this
Lease and may enforce and protect the rights of Landlord hereunder by a suit or
suits in equity or at law for the specific performance of any covenant or
agreement contained herein, or for the enforcement of any other appropriate
legal or equitable remedy, including injunctive relief and recovery of all
moneys due or to become due from Tenant under any of the provisions of this
Lease.

 

17.03                 Surrender of Possession. If Landlord exercises either of
the remedies provided for in subparagraphs (a) and (b) of Section 17.02 above,
Tenant shall surrender possession and vacate the Premises immediately and
deliver possession thereof to Landlord, and Landlord may then, or at any time
thereafter, re-enter and take complete and peaceful possession of the Premises,
full and complete license so to do being granted to Landlord, and Landlord may
remove all property therefrom, without being deemed in any manner guilty of
trespass, eviction or forcible entry and detainer and without relinquishing
Landlord’s right to Rent or any other right given to Landlord hereunder or by
operation of law. Any re-entry by Landlord following abandonment by Tenant shall
not, unless Landlord so elects in a written notice to Tenant, constitute or be
deemed to constitute acceptance by Landlord of a surrender of this Lease, but
rather, upon such abandonment, Tenant’s right to possession of the Premises
shall cease, but Tenant shall remain liable for all of its obligations under
this Lease.

 

17.04                 Damages. If Landlord terminates the right of Tenant to
possession of the Premises without terminating this Lease, such termination of
possession shall not release Tenant, in whole or in part, from Tenant’s
obligation to pay the Rent hereunder for the full stated Term, and Landlord
shall have the right to the immediate recovery of all such amounts.
Alternatively, at Landlord’s option, Landlord shall have the right, from time to
time, to recover from Tenant, and Tenant shall remain liable for, all Base Rent
and Adjustments and any other sums then due under this Lease during the period
from the date of such notice or termination of possession to the end of the
Term. Landlord may file suit from time to time to recover any such sums and no
suit or recovery by Landlord of any such sums or portion thereof shall be a
defense to any subsequent suit brought for any other sums due under this Lease.
Alternatively, if Landlord elects to terminate this Lease, Landlord shall be
entitled to recover from Tenant all Base Rent and Adjustments accrued and unpaid
for the period up to and including such termination date, as well as all other
additional sums payable by Tenant hereunder. In addition, Landlord shall be
entitled to recover, as damages for loss of the benefit of its bargain and not
as a penalty, the sum of (x) the unamortized cost to Landlord, computed and
determined in accordance with generally accepted accounting principles, of any
tenant improvements provided by Landlord at its expense, (y) the aggregate sum
which at the time of such termination represents the excess, if any, or the
present value of the aggregate Base Rent and Adjustments (as reasonably
estimated by Landlord) for the remainder of the Term over the then present value
of the then aggregate fair rental value of the Premises for the balance of the
Term, immediately prior to such termination, such present worth to be computed
in each case on the basis of a six percent (6%) per annum discount from the
respective dates upon which rentals would have been payable hereunder had the
Term not been terminated, and (z) any damages in addition thereto, including
reasonable attorneys’ fees and court costs, which Landlord shall have sustained
by reason of the breach of any of the covenants of this Lease other than for the
payment of Rent.

 

17.05                 Reletting. In the event Landlord terminates the right of
Tenant to possession of the Premises without terminating this Lease as
aforesaid, Landlord shall use reasonable efforts to relet the Premises or any
part thereof for the account of Tenant for such rent, for such time (which may
be for a term extending beyond the Term) and upon such terms as Landlord in
Landlord’s sole discretion shall determine (including concessions of free rent
and other inducements to prospective tenants), and Landlord shall not be
required to accept any tenant offered by Tenant or to observe any instructions
given by Tenant relative to such reletting and may give the leasing of any
unleased space in the Building priority over the reletting of the Premises.
Also, in any such event, Landlord may make repairs, alterations and additions in
or to the Premises and redecorate the same to the extent deemed by Landlord
necessary, and, in connection therewith, change the locks to the Premises, and
Tenant shall upon demand pay the cost thereof together with Landlord’s expenses
of reletting. Landlord may collect the rents from any such reletting and apply
the same first to the payment of the expenses of re-entry, redecoration, repair
and alterations and the expense of reletting (including without limitation
brokers’ commissions and reasonable attorneys’ fees) and second to the payment
of Rent herein provided to be paid by Tenant. Any excess or residue shall
operate only as an offsetting credit against the

 

25

--------------------------------------------------------------------------------



 

amount of Rent as the same theretofore became or thereafter becomes due and
payable hereunder, but the use of such offsetting credit to reduce the amount of
Rent due Landlord, if any, shall not be deemed to give Tenant any right, title
or interest in or to such excess or residue and any such excess or residue shall
belong solely to Landlord. No such re-entry or repossession, repairs,
alterations and additions, or reletting shall be construed as an eviction or
ouster of Tenant, an election on Landlord’s part to terminate this Lease or an
acceptance of a surrender of this Lease, unless a written notice of such
intention be given to Tenant, or shall operate to release Tenant in whole or in
part from any of Tenant’s obligations hereunder. Landlord may, at any time and
from time to time, sue and recover judgment for any deficiencies remaining after
the application of the proceeds of any such reletting.

 

17.06                 Removal of Tenant’s Property. All property removed from
the Premises by Landlord pursuant to any provisions of this Lease or of law
shall be handled, removed or stored by Landlord at the cost, expense and risk of
Tenant, and Landlord, shall in no event be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay Landlord upon demand for
all expenses incurred by Landlord in such removal and storage.

 

17.07                 Intentionally Omitted.

 

17.08                 Costs. Tenant shall pay all costs, charges and expenses,
including, without limitation, court costs and reasonable attorneys’ fees
incurred by Landlord or its beneficiaries in enforcing Tenant’s obligations
under this Lease, in the exercise by Landlord of any of its remedies in the
event of a default, in any litigation, negotiation or transactions in which
Tenant causes Landlord, without Landlord’s fault, to become involved or
concerned, or in consideration of any request for approval of or consent to any
action by Tenant which is prohibited by this Lease or which may be done only
with Landlord’s approval or consent, whether or not such approval or consent is
given.

 

17.09                 Late Charges and Interest. At the option of Landlord,
Landlord may impose a late payment fee equal to ten percent (10%) of the amount
due if any payment of Rent is paid more than five (5) days after its due date.
In addition, any amount due hereunder shall bear interest after default in the
payment thereof at the annual rate of Prime plus five percent (5%) “Prime” means
the prime interest rate per annum for commercial loans (as published from time
to time by The Wall Street Journal (http://www.wsjprimerate.us), and with any
changes in such rate to be effective on the date such change is published) plus
five percent (5%) per annum, but if such rate exceeds the maximum interest rate
permitted by law, such rate will be reduced to the highest rate allowed by law
under the circumstances, provided that in no event shall such interest rate
exceed the highest legal interest rate for business loans. Notwithstanding the
foregoing, on the first (1st) occasion and second (2nd) occasion (so long as the
second (2nd) occasion does not occur with respect to the next payment of Rent
due directly following the first (1st) occasion) only during any twelve-month
period during the Term, no such late charge or interest shall be payable with
respect to any delinquent payment if such payment is received by Landlord within
five (5) days following written notice of such failure. Further, to partially
compensate Landlord for banking, administrative and accounting costs, Tenant
shall pay to Landlord a fee of One Hundred Dollars ($100.00) (which may be
increased from time to time, upon prior written notice) per occurrence for any
check received for payments under this Lease that is not immediately honored for
any reason whatsoever (including, without limitation, insufficient funds), which
fee shall be in addition and without limitation to any other amounts claimed by
Landlord.

 

17.10                 Landlord’s Right to Perform Tenant’s Duties. If Tenant
fails timely to perform any of its duties under this Lease, Landlord shall have
the right (but not the obligation), after the expiration of any grace period
specifically provided by this Lease, to perform such duty on behalf and at the
expense of Tenant without further notice to Tenant, and all sums expended or
expenses incurred by Landlord in performing such duty shall be deemed to be Rent
under this Lease and shall be due and payable to Landlord upon demand by
Landlord.

 

17.11                 Cumulative Rights. All of Landlord’s rights and remedies
under this Lease shall be cumulative with and in addition to any and all rights
and remedies which Landlord may have at law or in equity. Any specific remedy
provided for in any provision of this Lease shall not preclude the concurrent or
consecutive exercise of a remedy provided for in any other provision hereof.

 

26

--------------------------------------------------------------------------------



 

ARTICLE 18 - COUNTERCLAIMS AND WAIVER OF JURY TRIAL

 

EXCEPT FOR COMPULSORY OR MANDATORY COUNTERCLAIMS, TENANT HEREBY WAIVES ANY RIGHT
TO PLEAD ANY COUNTERCLAIM, OFFSET OR AFFIRMATIVE DEFENSE IN ANY ACTION OR
PROCEEDINGS BROUGHT BY LANDLORD AGAINST TENANT PURSUANT TO FORCIBLE EVICTION AND
DETAINER LAWS OR OTHERWISE, FOR THE RECOVERY OF POSSESSION BASED UPON THE
NON-PAYMENT OF RENT OR ANY OTHER DEFAULT. THIS SHALL NOT, HOWEVER, BE CONSTRUED
AS A WAIVER OF TENANT’S RIGHT TO ASSERT ANY CLAIM IN A SEPARATE ACTION BROUGHT
BY TENANT AGAINST LANDLORD. TO THE EXTENT PERMITTED BY LAW, LANDLORD AND TENANT
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES AGREE THAT EACH
SHALL, AND DO HEREBY, WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY, BETWEEN OR AGAINST THE PARTIES HERETO OR THEIR
SUCCESSORS OR ASSIGNS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS AND
EMPLOYEES ON ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
THE RELATIONSHIP OF LANDLORD AND TENANT, AND/OR TENANT’S USE OR OCCUPANCY OF THE
PREMISES. THIS WAIVER IS MADE FREELY AND VOLUNTARILY, WITHOUT DURESS AND ONLY
AFTER EACH OF THE PARTIES HERETO HAS HAD THE BENEFIT OF ADVICE FROM LEGAL
COUNSEL ON THIS SUBJECT.

 

ARTICLE 19 - SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE

 

19.01                 Subordination. Landlord may have heretofore encumbered or
may hereafter encumber with a mortgage or trust deed the Building, or any
interest therein, and may have heretofore sold and leased back or may hereafter
sell and lease back the land on which the Building is located, and may have
heretofore encumbered or may hereafter encumber the leasehold estate under such
lease with a mortgage or trust deed. Any such mortgage or trust deed is herein
called a “Mortgage” and the holder of any such mortgage or the beneficiary under
any such trust deed is herein called a “Mortgagee.” Any such lease of the
underlying land is herein called a “Ground Lease”, and the lessor under any such
lease is herein called a “Ground Lessor.” Any Mortgage which is a first lien
against the Building, the land on which the Building is located, the leasehold
estate or the lessor under a Ground Lease (if the property is not then subject
to an unsubordinated mortgage) is herein called a “First Mortgage” and the
holder or beneficiary of or Ground Lessor under any First Mortgage is herein
called a “First Mortgagee.” Tenant acknowledges and agrees that this Lease is
subordinate to the currently existing First Mortgage in effect as of the date of
this Lease. Further, this Lease shall be subject and subordinate to any First
Mortgage hereafter encumbering the Building provided that such future First
Mortgagee has executed a non-disturbance agreement in a commercially reasonable
form, reasonably acceptable to Landlord and Tenant. Subject to Tenant’s rights
set forth in the preceding sentence, if requested by a First Mortgagee, Tenant
will either (i) subordinate its interest in this Lease to said First Mortgage,
and to any and all advances made thereunder and to the interest thereon, and to
all renewals, replacements, supplements, amendments, modifications and
extensions thereof, or (ii) make certain of Tenant’s rights and interest in this
Lease superior thereto; and Tenant will promptly execute and deliver such
agreement or agreements as may be reasonably required by such Mortgagee or
Ground Lessor; provided, however, Tenant covenants it will not subordinate this
Lease to any Mortgage or Ground Lease other than a First Mortgage (including a
Ground Lease defined as a First Mortgage hereunder) without the prior written
consent of the First Mortgagee. Tenant agrees that Landlord may assign the rents
and interests in this Lease to the holder of any Mortgage or Ground Lease.
Tenant agrees that Landlord may assign the rents and interests in this Lease to
the holder of any Mortgage or Ground Lease. In conjunction with the foregoing
provisions, following written request, Tenant hereby agrees to complete and
execute any Subordination, Non-Disturbance and Attornment Agreement and/or Lease
Estoppel Certificate, on such lender’s or mortgagee’s standard form provided the
same is commercially reasonable and remit the same to Landlord within ten
(10) business days. Notwithstanding anything to the contrary contained in this
Section 19.01, Landlord shall use commercially reasonable efforts to deliver to
Tenant, within sixty (60) days after the mutual execution and delivery of this
Lease, a duly executed and notarized non-disturbance agreement, from the current
First Mortgagee as of the date of this Lease, on such First Mortgagee’s standard
form which shall be commercially reasonable and shall be reasonably acceptable
to Landlord and Tenant.

 

27

--------------------------------------------------------------------------------



 

19.02                 Attornment. It is further agreed that (a) if any Mortgage
shall be foreclosed, or if any Ground Lease be terminated, (i) the liability of
the Mortgagee or purchaser at such foreclosure sale or the liability of a
subsequent owner designated as Landlord under this Lease shall exist only so
long as such Mortgagee, purchaser or owner is the owner of the Building or the
land on which the Building is located, and such liability shall not continue or
survive after further transfer of ownership; and (ii) upon request of the
Mortgagee, if the Mortgage shall be foreclosed, Tenant will attorn, as Tenant
under this Lease, to the purchaser at any foreclosure sale under any Mortgage or
upon request of the Ground Lessor, if any Ground Lease shall be terminated,
Tenant will attorn as Tenant under this Lease to the Ground Lessor, and Tenant
will execute such instruments as may be necessary or appropriate to evidence
such attornment; (b) this Lease may not be modified or amended so as to reduce
the Rent or shorten the Term provided hereunder, or so as to adversely affect in
any other respect to any material extent the rights of Landlord or its
successor, nor shall this Lease be canceled or surrendered, without the prior
written consent, in each instance, of the First Mortgagee; and (c) Tenant waives
the provisions of any statute or rule of law, now or hereafter in effect, that
may give or purport to give Tenant any right to terminate or otherwise adversely
affect Landlord’s interest in this Lease or reduce or limit the obligations of
Tenant hereunder in the event of the prosecution or completion of any such
foreclosure proceeding. No Mortgagee or any purchaser at a foreclosure sale
shall be liable for any act or omission of Landlord which occurred prior to such
sale or conveyance, nor shall Tenant be entitled to any offset against or
deduction from Rent due after such date by reason of any act or omission of
Landlord prior to such date. Further, Tenant agrees that no Mortgagee shall be
bound by the prepayment of Rent made in excess of thirty (30) days before the
date on which such payment is due.

 

19.03                 Mortgagee Requirements. Should any prospective First
Mortgagee require a modification or modifications of this Lease, which
modification or modifications will not cause an increased cost or expense to
Tenant or in any other way materially and adversely change the rights and
obligations of Tenant hereunder, in the reasonable judgment of Tenant, then and
in such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are required therefor and deliver the same to
Landlord within ten (10) business days following the request therefor. Should
any prospective Mortgagee or Ground Lessor require execution of a short form of
lease for recording (containing, among other customary provisions, the names of
the parties, a description of the Premises and the Term of this Lease), Tenant
agrees to execute such short form of Lease and deliver the same to Landlord
within ten (10) business days following the request therefor. Should any
prospective First Mortgagee notify Tenant in writing that said First Mortgagee
has terminated Landlord’s license to collect rents and other monetary amounts
under this Lease, Tenant shall thereafter remit all rent (and other monetary
amounts required to be paid by Tenant under this Lease to Landlord, if any)
directly to such First Mortgagee, and Landlord waives any right, claim, or
demand it may have against Tenant by reason of Tenant’s payment of said sums to
such First Mortgagee.

 

19.04                 Mortgagee’s Notice and Cure Rights. Tenant agrees to give
any First Mortgagee, by registered or certified mail, a copy of any notice or
claim of default served upon Landlord by Tenant, provided that prior to such
notice Tenant has been notified in writing (by way of service on Tenant of a
copy or an assignment of Landlord’s interests in leases, or otherwise) of the
address of such First Mortgagee. Tenant further agrees that if Landlord shall
have failed to cure such default within thirty (30) days after such notice to
Landlord (or if such default cannot be cured or corrected within that time, then
such additional time as may be necessary if Landlord has commenced within such
thirty (30) days and is diligently pursuing the remedies or steps necessary to
cure or correct such default), then the First Mortgagee shall have an additional
thirty (30) days within which to cure or correct such default (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if such First Mortgagee has commenced within such thirty
(30) days and is diligently pursuing the remedies or steps necessary to cure or
correct such default, including the time necessary to obtain possession if
possession is necessary to cure or correct such default) before Tenant may
exercise any right or remedy which it may have on account of any such default of
Landlord.

 

19.05                 Estoppel Certificate. Tenant agrees that from time to
time, upon not less than ten (10) business days’ prior written request by
Landlord, Tenant will, and Tenant will cause any subtenant, licensee,
concessionaire or other occupant of the Premises to, promptly complete, execute
and deliver to Landlord or any party or parties designated by Landlord a
statement in writing certifying: (i) that this Lease is unmodified and in full
force and effect (or if there have been modifications that the same are in full
force and effect as modified and identifying the modifications); (ii) the dates
to which the Rent and other charges have been paid; (iii) that the Premises have
been

 

28

--------------------------------------------------------------------------------



 

unconditionally accepted by Tenant (or if not, stating with particularity the
reasons why the Premises have, not been unconditionally accepted); (iv) the
amount of any Security Deposit held hereunder; (v) that, so far as the party
making the certificate knows, Landlord is not in default under any provisions of
this Lease, if such is the case, and if not, identifying all defaults with
particularity; and (vi) any other matter reasonably requested by Landlord. The
initial form of estoppel certificate is attached hereto as Exhibit E. Any
purchaser or Mortgagee of any interest in the Building shall be entitled to rely
on said statement. Failure to give such a statement within ten (10) business
days after said written request shall be conclusive evidence, upon which
Landlord and any such purchaser or Mortgagee shall be entitled to rely, that
this Lease is in full force and effect and Landlord is not in default and Tenant
shall be estopped from asserting against Landlord or any such purchaser or
Mortgagee any defaults of Landlord existing at that time but Tenant shall not
thereby be relieved of the affirmative obligation to give such statement. In the
event that Tenant fails to provide Landlord with such estoppel certificate
within such ten (10) business day period, Landlord shall provide Tenant with a
second notice (the “Second Estoppel Notice”) requesting such estoppel
certificate. Such Second Estoppel Notice shall substantially state in capital
letters, “FAILURE TO RETURN THE ESTOPPEL CERTIFICATE AS REQUESTED HEREIN SHALL
RESULT IN A $100 PER DAY FEE.” For each day that Tenant fails to remit the
estoppel certificate, commencing on the fifth (5th) day after Tenant’s receipt
of the Second Estoppel Notice, Tenant shall pay a late fee of One Hundred
Dollars ($100) per day until the day on which Tenant remits the estoppel
certificate as set forth herein. In addition, if such failure persists after
such five (5) day period, Landlord shall be entitled to pursue any and all
remedies it may have with respect to such Default, including termination of this
Lease or Tenant’s right to possession and collection of damages arising by
reason of such Default.

 

19.06                 Quiet Enjoyment. Upon payment by Tenant of the rents
herein provided, and upon the observance and performance of all the covenants,
terms and conditions on Tenant’s part to be observed and performed, Tenant shall
peaceably and quietly hold and enjoy the Premises for the Term without hindrance
or interruption by Landlord or any other person or persons lawfully or equitably
claiming by, through or under Landlord, subject, nevertheless, to the terms and
conditions of this Lease, and any mortgage and/or deed of trust to which this
Lease is subordinate.

 

ARTICLE 20 - HAZARDOUS MATERIALS

 

20.01                 Definition. As used in this Lease, the term “Hazardous
Material” means any flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials, including
any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “infectious wastes”, “hazardous materials” or
“toxic substances” now or subsequently regulated under any applicable federal,
state or local laws or regulations including, without limitation, oil,
petroleum-based products, paints, solvents, lead, cyanide, DDT, printing inks,
acids, pesticides, ammonia compounds and other chemical products, asbestos, PCBs
and similar compounds, and including any different products and materials which
are subsequently found to have adverse effects on the environment or the health
and safety of persons.

 

20.02                 General Prohibition. Except for storage and use of
cleaning and office supplies in the ordinary course of Tenant’s business, and at
all times in compliance with applicable law, Tenant shall not cause or permit
any Hazardous Material to be generated, produced, brought upon, used, stored,
treated or disposed of in or about the Premises or the Property by Tenant, its
agents, employees, contractors, sublessees or invitees without the prior written
consent of Landlord.

 

20.03                 Indemnification. Tenant shall indemnify, defend and hold
Landlord harmless from any and all actions (including, without limitation,
remedial or enforcement actions of any kind, administrative or judicial
proceedings and orders or judgments, arising out of or resulting therefrom),
costs, claims, damages (including, without limitation, punitive damages),
expenses (including, without limitation, attorneys’, consultants’, and experts’
fees, court costs and amounts pad in settlement or any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, contamination of, or adverse effects upon, the environment, water tables
or natural resources), liabilities or liabilities or losses (economic or other)
arising from a breach of this prohibition by Tenant, its agents, Qualified
Parties, employees, contractors, sublessees or invitees. The indemnification
obligations of the Tenant contained in this Subsection 20.03 shall survive the
expiration or termination of the Lease.

 

29

--------------------------------------------------------------------------------



 

20.04                 Obligation to Remediate. In the event that Hazardous
Materials are discovered upon, in, or under the Premises, and the applicable
governmental agency or entity having jurisdiction over the Premises requires the
removal of such Hazardous Materials arising out of or related to the use or
occupancy of the Premises by Tenant or its agents, affiliates, customers,
employees, business associates or assigns, but not those of its predecessors,
Tenant shall at its sole cost and expense remove such Hazardous Materials, and
perform any remediation or other action required by the applicable governmental
agency or reasonably required by Landlord necessary to make full economic use of
the Property. Notwithstanding the foregoing, Tenant shall not take any remedial
action in or about the Premises or the Property, nor enter into any settlement
agreement, consent decree or other compromise with respect to any claims
relating to any Hazardous Material in any way connected with the Premises or the
Property without first notifying Landlord of Tenant’s intention to do so and
affording Landlord the opportunity to appear, intervene or otherwise
appropriately assert and protect Landlord’s interest with respect thereto.
Tenant immediately shall notify Landlord in writing of: (i) any spill, release,
discharge or disposal of any Hazardous Material in, on or under the Premises,
the Property or any portion thereof; (ii) any enforcement, cleanup, removal or
other governmental or regulatory action instituted, contemplated, or threatened
pursuant to any Hazardous Materials Laws; (iii) any claim made or threatened by
any person against Tenant, the Premises, or the Property relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from or
claimed to result from any Hazardous Materials; and (iv) any reports made to any
environmental agency arising out of or in connection with any Hazardous
Materials in, on or removed from the Premises or the Property, including any
complaints, notices, warnings, reports or asserted violations in connection
therewith. Tenant also shall supply to Landlord as promptly as possible, and in
any event within five (5) business days after Tenant first receives or sends the
same, copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Premises, the Property or Tenant’s use
thereof.

 

20.05                 Survival. Tenant’s breach of any of its covenants or
obligations contained in this Article shall constitute a material default under
the Lease. The obligations of the Tenant contained in this Article shall survive
the expiration or earlier termination of the Lease without any limitation and
shall constitute obligations that are independent and severable from Tenant’s
covenants and obligations to pay rent under the Lease.

 

ARTICLE 21 — INTENTIONALLY OMITTED

 

ARTICLE 22 - MISCELLANEOUS

 

22.01                 Notices. All notices, demands, approvals, consents,
requests for approval or consent or other writings in this Lease provided to be
given, made or sent by either party hereto to the other (“Notice”) shall be in
writing and shall be deemed to have been fully given, made or sent when made by
personal service, nationally- recognized overnight courier, or two (2) business
days after deposit in the United States mail, certified or registered and
postage prepaid and properly addressed as follows:

 

To
Landlord:                                                                       
To Landlord at the address set forth in Article 1 above, with a copy to
Landlord’s Management Agent at the address set forth in Article 1 above.

 

To
Tenant:                                                                                  
If any Notice is to be given Tenant prior to occupancy, to the address set forth
in Section 1.02. If any Notice is to be given Tenant after occupancy, to the
Premises; provided, however, if the Premises shall have been vacated, Notice may
be posted on the door to the Premises, and to the address set forth in
Section 1.02.

 

The address to which any Notice should be given, made or sent to either party
may be changed by written notice given by such party as above provided. Any
notice, demand, request or consent to be made by or required of Landlord, may be
made and given by Landlord’s Management Agent with the same force and effect as
if made and given by Landlord.

 

22.02                 Brokers. Landlord and Tenant represent and warrant unto
each other that each has directly dealt with and only with Landlord’s Management
Agent and the Brokers, if any, identified in Article 1 of this Lease as brokers
in connection with this Lease, and agree to indemnify and hold harmless each
other from and against any and all claims or demands, damages, liabilities and
expenses of any type or nature whatsoever arising by reason of the

 

30

--------------------------------------------------------------------------------



 

incorrectness or breach of the aforesaid representation or warranty. Landlord
agrees to pay the commissions due to the Brokers identified in Article 1 of this
Lease pursuant to separate agreements.

 

22.03                 Benefit. Subject to the provisions of Articles 15 and 16
hereof, all terms, covenants and conditions on this Lease shall be binding upon
and inure to the benefit of and shall apply to the respective heirs, executors,
administrators, successors, assigns and legal representatives of Landlord and
Tenant.

 

22.04                 Execution and Delivery. The execution of this Lease by
Tenant and delivery of the same to Landlord or Landlord’s Management Agent do
not constitute a reservation of or option to lease the Premises or an agreement
by Landlord to enter into a Lease, and this Lease shall become effective only if
and when Landlord executes and delivers a counterpart hereof to Tenant. If
Tenant is a corporation, it shall deliver to Landlord concurrently with the
delivery to Landlord of an executed Lease, a certified resolution of Tenant’s
directors authorizing execution and delivery of this Lease and the performance
by Tenant of its obligations hereunder. If Tenant is a partnership, it shall
deliver to Landlord concurrently with the delivery to Landlord of an executed
Lease, a certified copy of its partnership agreement or other satisfactory
evidence of execution and performance authority. Tenant shall not record this
Lease or any memorandum or other evidence hereof.

 

22.05                 Defaults under Other Lease Agreement. If the term of any
lease (other than this Lease) made by Tenant for any demised premises in the
Building or any other agreement with Landlord shall be terminated or terminable
after the making of this Lease, because of any default by Tenant under such
other lease or agreement, such fact shall empower Landlord, at Landlord’s sole
option, to declare this Lease to be in default by written notice to Tenant.

 

22.06                 Applicable Law. This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts and
the parties agree that venue is proper in Boston, Massachusetts and the parties
hereby submit themselves to the jurisdiction of the courts located therein.

 

22.07                 Non-Waiver of Defaults. No waiver of any provision of this
Lease shall be implied by any failure of Landlord or Tenant to enforce any
remedy on account of the violation of such provision, even if such violation be
continued or repeated subsequently, and no express waiver shall affect any
provision other than the one specified in such waiver and in that event only for
the time and in the manner specifically stated. No receipt of monies by Landlord
from Tenant after the termination of this Lease will in any way alter the length
of the Term of Tenant’s right of possession hereunder or, after the giving of
any notice, shall reinstate, continue or extend the Term or affect any notice
given Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of Rent shall not waive or affect said notice, suit or judgment, nor
shall any such payment be deemed to be other than on account of the amount due,
nor shall the acceptance of Rent be deemed a waiver of any breach by Tenant of
any term, covenant or condition of this Lease. No endorsement or statement on
any check or any letter accompanying any check or payment of Rent shall be
deemed an accord and satisfaction. Landlord may accept any such check or payment
without prejudice to Landlord’s right to recover the balance due of any
installment or payment of Rent or pursue any other remedies available to
Landlord with respect to any existing Defaults. None of the terms, covenants or
conditions of this Lease can be waived by either Landlord or Tenant except by
appropriate written instrument.

 

22.08                 Force Majeure. Landlord and Tenant shall not be deemed in
default with respect to the failure to perform any of the terms, covenants and
conditions of this Lease on Landlord’s or Tenant’s part to be performed, if such
failure is due in whole or in part to any strike, lockout, labor dispute
(whether legal or illegal), civil disorder, inability to procure materials,
failure of power, restrictive governmental laws and regulations, riots,
insurrections, war, fuel shortages, accidents, casualties, Acts of God, acts
caused directly or indirectly by Tenant (or Tenant’s agents, employees, guests
or invitees), or Landlord (or Landlord’s agents, employees, guests or invitees)
acts of other tenants or occupants of the Building or any other cause beyond the
reasonable control of Landlord or Tenant. In such event, the time for
performance by Landlord shall be extended by an amount of time equal to the
period of the delay so caused. Landlord shall not be liable to Tenant for any
expense, injury, loss or damage resulting from work done in or upon, or the use
of, any adjacent or nearby building, land, street, alley or underground vault or
passageway.

 

31

--------------------------------------------------------------------------------



 

22.09                 Counterparts. This Lease may be executed in any number of
counterparts, and delivery of any counterpart to the other party may occur by
electronic or facsimile transmission; each such counterpart shall be deemed an
original instrument, but all such counterparts together shall constitute one
agreement. An executed Lease containing the signatures (whether original, faxed
or electronic) of all the parties, in any number of counterparts, is binding on
the parties.

 

22.10                 Work Letters and Exhibits. Any and all work letters and
exhibits attached hereto are hereby incorporated in this Lease by reference.

 

22.11                 Financial Statements. In the event that Tenant’s financial
statements are no longer publicly available, Tenant shall, when requested by
Landlord from time to time, furnish a true and accurate audited statement of its
financial condition prepared in conformity with either generally accepted
accounting principles or International Financial Reporting Standards and in a
form reasonably satisfactory to Landlord.

 

22.12                 Relationship of Parties. Nothing contained in this Lease
shall create any relationship between the parties hereto other than that of
Landlord and Tenant, and it is acknowledged and agreed that Landlord shall not
be deemed to be a partner of Tenant in the conduct of its business, or a joint
venturer or a member of a joint or common enterprise with Tenant.

 

22.13                 Amendments. This Lease contains and embodies the entire
agreement of the parties hereto, and no representation, inducements or
agreements, oral or otherwise, not contained in this Lease shall be of any force
or effect. This Lease may not be modified in whole or in part in any manner
other than by an instrument in writing duly signed by both parties hereto.

 

22.14                 Irrevocable Offer. Tenant acknowledges and agrees that by
executing and delivering this Lease to Landlord or Landlord’s agent Tenant has
made an offer to Landlord which offer may not be revoked, altered or modified
for a period of ten (10) business days and, thereafter, only if Landlord has
failed to countersign a copy of this Lease prior to Landlord’s receipt of a
written revocation.

 

22.15                 Bankruptcy. Landlord and Tenant understand that,
notwithstanding certain provisions to the contrary contained herein, a trustee
or debtor in possession under the United States Bankruptcy Code (“Code”) may
have certain rights to assume or assign this Lease. Landlord and Tenant further
understand that, in such event, Landlord is entitled under the Code to adequate
assurances of future performance of the terms and provisions of this Lease. The
parties hereto agree that, with respect to any such assumption or assignment,
the term “adequate assurance” shall include at least the following: (1) since
the financial condition and resources of Tenant were a material inducement to
Landlord in entering into this Lease, in order to assure Landlord that the
proposed assignee will have the resources with which to pay all Rent payable
pursuant to the terms hereof, any proposed assignee must have, as demonstrated
to Landlord’s satisfaction, a net worth (as defined in accordance with generally
accepted accounting principles consistently applied) of not less than the net
worth of Tenant on the date this Lease became effective, increased by seven
percent (7%), compounded annually, for each year from the Commencement Date
through the date of the proposed assignment; (2) since Landlord’s asset will be
substantially impaired if the trustee in bankruptcy or any assignee of this
Lease makes any use of the Premises other than the Permitted Use, any proposed
assignee must have been engaged in the conduct of business for the five
(5) years prior to any such proposed assignment, which business does not violate
the Permitted Use, and such proposed assignee shall continue to engage in the
Permitted Use; and (3) any proposed assignee of this Lease must assume and agree
to be personally bound by the terms, covenants and provisions of this Lease.

 

22.16                 Confidentiality. Subject to disclosure requirements of
Tenant pursuant to federal, state and foreign securities laws, rules and
regulations, including the United Kingdom Listing Authority Listing Rules,
Landlord and Tenant shall at all times keep the terms and conditions of this
Lease confidential and shall not disclose the terms thereof to any third party,
except for its respective accountants, attorneys and other professionals who
have a legitimate business reason to know the terms of this Lease. Without
limitation to the generality of the foregoing, Tenant shall specifically not
release any information about lease rates, concessions, options or rights to any
current or prospective

 

32

--------------------------------------------------------------------------------



 

tenant or occupant of the Building. Landlord and Tenant hereby acknowledge that
the other party may suffer damages in the event of the breach of this paragraph.

 

22.17                 Construction of Lease. The language in all parts of this
Lease shall in all cases be construed as a whole according to its fair meaning
and neither strictly for nor against either Landlord or Tenant. Article and
Section headings in this Lease are for convenience only and are not to be
construed as part of this Lease or in any way defining, limiting, amplifying,
construing, or describing the provisions hereof. Time is of the essence of this
Lease and every term, covenant and condition hereof. The words “Landlord” and
“Tenant,” as herein used, shall include the plural as well as the singular. The
neuter gender includes the masculine and feminine. In the event there is more
than one person or entity which executes this Lease as Tenant, the obligations
to be performed and liability of all such persons and entities shall be joint
and several. All of the covenants of Tenant hereunder shall be deemed and
construed to be “conditions” as well as “covenants” as though the words
specifically expressing or importing conditions were used in each separate
instance. Landlord and Tenant agree that in the event any term, covenant or
condition herein contained (other than with respect to the payment of Rent) is
held to be invalid or void by any court of competent jurisdiction, the
invalidity of any such term, covenant or condition shall in no way affect any
other term, covenant or condition herein contained.

 

22.18                 OFAC. Tenant represents and warrants that, to the best of
its knowledge, Tenant and all persons and entities having an ownership interest
in Tenant, as well as all guarantors of all or any portion of the Lease: (i) are
not, and shall not become, a person or entity with whom Lender is restricted
from doing business with under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including, but not limited
to, those named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including, but not limited to, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action; (ii) are not knowingly engaged in, and shall not
engage in, any dealings or transaction or be otherwise associated with such
persons or entities described in (i) above; and (iii) are not, and shall not
become, a person or entity whose activities are regulated by the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the
regulations or orders thereunder.

 

22.19                 Reservation. This Lease does not grant any right to light
or air over or above the Building. Landlord excepts and reserves exclusively to
itself any and all rights not specifically granted to Tenant under this Lease.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not have any right to use the roof of the Building for any purpose without the
prior written approval of Landlord. Landlord reserves the right to make changes
to the Property, Building and common areas as Landlord deems appropriate,
provided the changes do not materially adversely affect Tenant’s ability to use
the Premises for the Permitted Use. This Lease constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings
related to the Premises, including all lease proposals, letters of intent and
other documents. Neither party is relying upon any warranty, statement or
representation not contained in this Lease. This Lease may be modified only by a
written agreement signed by an authorized representative of Landlord and Tenant.

 

22.20                 TENANT’S ACKNOWLEDGEMENTS. TENANT ACKNOWLEDGES THAT (1) IT
HAS INSPECTED AND ACCEPTS THE PREMISES IN AN “AS IS, WHERE IS” CONDITION WITH
ALL FAULTS CONDITION, (2) THE BUILDINGS AND IMPROVEMENTS COMPRISING THE SAME ARE
SUITABLE FOR THE PURPOSE FOR WHICH THE PREMISES ARE LEASED AND LANDLORD HAS MADE
NO WARRANTY, REPRESENTATION, COVENANT, OR AGREEMENT WITH RESPECT TO THE
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE PREMISES, (3) THE
PREMISES ARE IN GOOD AND SATISFACTORY CONDITION, (4) NO REPRESENTATIONS AS TO
THE REPAIR OF THE PREMISES, NOR PROMISES (EXPRESS OR IMPLIED) TO ALTER, REMODEL
OR IMPROVE THE BUILDING OR PREMISES OR ANY OTHER PART OF THE LAND HAVE BEEN MADE
BY LANDLORD (UNLESS AND EXCEPT AS MAY BE SET FORTH IN THE WORK LETTER ATTACHED
TO THIS LEASE, IF ONE SHALL BE ATTACHED, OR AS IS OTHERWISE EXPRESSLY SET FORTH
IN THIS LEASE), (5) THERE ARE NO REPRESENTATIONS OR WARRANTIES,
EXPRESSED, IMPLIED OR STATUTORY, THAT EXTEND BEYOND THE DESCRIPTION OF THE
PREMISES, AND (6) NO RIGHTS, EASEMENTS OR LICENSES ARE

 

33

--------------------------------------------------------------------------------



 

ACQUIRED BY TENANT BY IMPLICATION OR OTHERWISE, EXCEPT AS EXPRESSLY SET FORTH IN
THIS LEASE.

 

22.21                 Green Initiatives.

 

(a)                                 Ratings. Tenant shall cooperate with
Landlord in any programs in which Landlord may elect to participate relating to
the Building’s (i) energy efficiency, management, and conservation; (ii) water
conservation and management; (iii) environmental standards and efficiency;
(iv) recycling and reduction programs; and/or (v) safety, which participation
may include, without limitation, the Leadership in Energy and Environmental
Design (LEED) program and related Green Building Rating System promoted by the
U.S. Green Building Council, as well as the Energy Star program promoted by the
U.S. Environmental Protection Agency and the U.S. Department of Energy.

 

(b)                                 Recycling and Efforts by Tenant. Tenant
shall use best efforts to recycle by separating waste stream into Single Stream
(paper, plastic, metals); dispose of all electronic items (cell phones,
computers, etc.) in designated bins; and if Landlord elects to do so in the
future, dispose of compostable waste appropriately. Tenant shall also use best
efforts to help meet building-wide energy use reduction goals and minimize
unnecessary use of electricity, water, heating, and air conditioning, including
recommended use of window shades and curtains to keep out summer heat and keep
in winter warmth. Tenant shall consider using the energy efficiency products
buying pool that Landlord has set up and consider Energy Star or comparably
efficient appliances for Tenant’s Premises. All products used by Tenant in
making alterations to the Premises shall be consistent with Building standards
for using environmentally friendly and recycled materials.

 

22.22                 IRC. If Landlord is advised by its counsel at any time
that any part of the payments by Tenant to Landlord under this Lease may be
characterized as other than “rent from real property” under either
Section 512(b)(3) of the United States Internal Revenue Code and its regulations
(the “Code”) or Section 856(d) of the Code or otherwise as unrelated business
taxable income under the Code, then Tenant shall enter into any amendment
proposed by Landlord to avoid such income, so long as the amendment does not
require Tenant to make more payments or accept fewer services from Landlord,
than this Lease provides or impose an undue burden on Tenant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

34

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD:

 

 

 

SPUS7 HIGH STREET, LP,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Zikakis

 

1/5/16

 

Name:

Mark Zikakis

 

Date

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Claudia Walraven

 

1/5/16

 

Name:

Claudia Walraven

 

Date

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

TENANT’S WITNESSES:

ALLIED MINDS, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Silva

 

Witness 1:

/s/ [ILLEGIBLE]

Name:

Christopher Silva

 

 

 

Title:

CEO

 

 

 

Date:

12-31-2015

 

Witness 2:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Pignato

 

Witness 1:

/s/ [ILLEGIBLE]

Name:

Joseph A. Pignato

 

 

 

Title:

CEO

 

 

 

Date:

12-31-2015

 

Witness 2:

/s/ [ILLEGIBLE]

 

35

--------------------------------------------------------------------------------



 

RIDER TO LEASE

 

Landlord and Tenant hereby agree that the following provisions are hereby added
to the Lease:

 

1.                                      Extension Option.

 

(a)                                 Tenant shall have the right and option to
extend the Lease for one (1) additional and consecutive period of three
(3) years under the same terms and conditions as stated in the Lease (“Extension
Option”), with the exceptions that (a) no further extension options shall exist
and (b) monthly rental for such extension term shall be based on the then
prevailing market rental rate as determined by Landlord in good faith based on
then recent lease extensions within the Building and surrounding buildings and
taking into consideration Tenant’s use and financial strength and other relevant
factors, but in no event shall be less than the monthly rental in effect for the
last month of the Term immediately prior to the extension (“Market Rental
Rate”). Following Tenant’s exercise of the Extension Option, Tenant may reject
the Extension Option granted herein within ten (10) business days following
delivery to Tenant of Landlord’s determination of the Market Rental Rate (“Rate
Notice”). The Extension Option shall be exercisable by Tenant, if at all, only
by timely delivery to Landlord of written notice of election at least twelve
(12) months prior to Expiration Date of the Lease. The option herein granted
shall be deemed to be personal to Tenant, and if Tenant subleases any portion of
the Premises or otherwise assigns or transfers any interest thereof to another
party (other than a Permitted Transferee), such option shall lapse. In the event
that Tenant is in default of any term or condition at the time of its exercise
notice beyond any applicable notice and grace period, then there shall be no
extension of the Lease as provided herein.

 

(b)                                 If Tenant desires to continue with the
extension, but objects to the Market Rental Rate determined by Landlord, then
Tenant must object to the same within said ten (10) business day period. No
later than five (5) business days thereafter, Landlord and Tenant shall meet in
an effort to negotiate, in good faith, the Market Rental Rate applicable to the
Premises. If Landlord and Tenant have not agreed upon the Market Rental Rate
applicable to the Premises within five (5) business days after meeting, then
Landlord and Tenant shall each appoint a broker not later than forty-five (45)
days following Landlord’s delivery of the Rate Notice. If Landlord’s broker and
Tenant’s broker have failed to agree upon the Market Rental Rate within sixty
(60) days following delivery of the Rate Notice, the two (2) appointed brokers
shall appoint a third broker (within five (5) business days following the
expiration of said sixty (60) day period), and the Market Rental Rate shall be
the arithmetic average of two (2) of the three (3) determinations which are the
closest in amount, and the third determination shall be disregarded. If either
Landlord or Tenant fails to appoint a broker within the prescribed time period,
the failing party shall pay to the other party as liquidated damages One Hundred
Dollars ($100.00) per day for each day following the deadline that such party
fails to appoint a broker, not to exceed Five Hundred Dollars ($500.00). If the
two (2) appointed brokers fail to agree upon a third broker, then the parties
shall have the local office of the American Arbitration Association appoint the
third broker and the parties shall share equally in the cost of such
arbitration. Each party shall bear the costs of its own broker, and the parties
shall share equally the cost of the third broker, if applicable. Each broker
shall have at least ten (10) years’ experience in the leasing of similar
commercial buildings in the submarket in which the Building is located and shall
be a licensed real estate broker.

 

2.                                      Amenities. Tenant shall have the right
to use the following amenities of the Building: 5-Star Concierge Service, roof
deck, conference rooms and gathering rooms within the Building (the
“Amenities”), which Amenities Landlord shall make available to Tenant through
the Term. Tenant shall have the right to use the Amenities on the same terms
generally available to other similarly sized tenants. Notwithstanding the
foregoing, the right to use such the Star Center is personal to Tenant and not
transferable to any assignee of Tenant’s interests in the Lease or subtenant of
the Premises, except to a Permitted Transferee. Only on-site employees of Tenant
may use the 5 Star Center. Subject to Section 4.04, the cost of operating,
maintaining and repairing the 5 Star Center shall be included in Operating
Expenses. Qualified Parties shall not be entitled to use the amenities as set
forth herein.

 

3.                                      Tenant’s Security System. Tenant shall
have the right, at Tenant’s sole cost and expense, and subject to the terms and
conditions of Article 7 of this Lease, to install Tenant’s own security system
(“Tenant’s Security System”) within the Premises. Notwithstanding the foregoing,
Tenant’s Security System must (a) be compatible with all applicable Building
systems, and Tenant’s Security System shall in no way overload or interfere with
any Building systems; (b)

 

36

--------------------------------------------------------------------------------



 

Landlord shall have no obligation to repair Tenant’s Security System;
(c) Landlord shall have no liability whatsoever with respect to a failure, or
the misuse, of Tenant’s Security System; (d) Tenant shall provide Landlord with
copies of applicable keys, card keys, or codes, as the case may be, so that
Landlord can access Tenant’s Security System; and, (e) Tenant shall remove
Tenant’s Security System upon the expiration or sooner termination of this
Lease.

 

4.                                      Conflict. In the event of any express
conflict or inconsistency between the terms of this Rider and the terms of the
Lease, the terms of this Rider shall control and govern.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

37

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FLOOR PLAN OF PREMISES

 

[g175981kg11i001.jpg]

 

38

--------------------------------------------------------------------------------



 

EXHIBIT B

 

WORK LETTER

 

This is the Work Letter referred to in and specifically made a part of the Lease
to which this Exhibit B is annexed, covering the Premises, as more particularly
described in the Lease. Landlord and Tenant agree as follows:

 

1.                                      Defined Terms. The following defined
terms shall have the meaning set forth below and, unless provided to the
contrary herein, the remaining defined terms shall have the meaning set forth in
the Lease:

 

Landlord’s Representative:

 

To be provided by Landlord as soon as is reasonably practicable after the mutual
execution and delivery of this Lease. Landlord has designated Landlord’s
Representative as its sole representative with respect to the matters set forth
in this Work Letter, who shall have full authority and responsibility to act on
behalf of Landlord as required in this Work Letter. Landlord shall not change
Landlord’s Representative except upon notice to Tenant’s Representative. Tenant
acknowledges that neither Tenant’s architect nor any contractor engaged by
Tenant is Landlord’s agent and neither entity has authority to enter into
agreements on Landlord’s behalf or otherwise bind Landlord.

 

 

 

Tenant’s Representative:

 

To be provided by Tenant as soon as is reasonably practicable after the mutual
execution and delivery of this Lease. Tenant has designated Tenant’s
Representative as its representative with respect to the matters set forth in
this Work Letter, who shall have full authority and responsibility to act on
behalf of Tenant as required in this Work Letter. Tenant shall not change
Tenant’s Representative except upon prior written notice to Landlord’s
Representative.

 

 

 

Allowance:

 

The lesser of (a) Four Hundred One Thousand Five Hundred Twenty and No/100ths
Dollars ($401,520.00) (i.e., $35.00 per rentable square foot of space in the
Premises); or (b) the actual cost of Tenant’s Work, as defined below.

 

 

 

Construction Management Fee:

 

None. Notwithstanding the foregoing, within thirty (30) days after receipt of
demand therefor, Tenant shall reimburse Landlord for Landlord’s reasonable
actual out-of-pocket costs incurred in connection with Tenant’s Work (as defined
in Section 7 below below).

 

 

 

General Contractor:

 

To be determined as soon as is reasonably practicable after the mutual execution
and delivery of this Lease, subject however to Landlord’s approval, which
approval will not be unreasonably withheld, conditioned or delayed.

 

2.                                      Landlord’s Work. Tenant accepts the
Premises in its current “AS IS” condition and acknowledges that Landlord shall
have no obligation to do any work in or on the Premises to render it ready for
Tenant’s use or occupancy.

 

3.                                      Tenant Improvements. The “Tenant
Improvements” shall mean as determined by Tenant the interior walls, partitions,
doors, door hardware, wall coverings, wall base, counters, lighting fixtures,
electrical and telephone wiring, cabling for computers, ceilings, floor and
window coverings, HVAC system, fire sprinklers system, and other items of
general applicability that Tenant desires to be installed in the interior of the
Premises. Tenant shall promptly commence and diligently prosecute to full
completion Tenant’s Work (as defined in Section 7 below below) in accordance
with the Drawings. The parties agree that no demolition work or other Tenant’s
Work shall be commenced on the Premises until such time as Tenant’s
Representative has provided to Landlord’s Representative copies of the
demolition and building permits required to be obtained from all applicable
governmental authorities and all other conditions precedent have been fully
satisfied. All materials, work, installations, equipment and decorations of any
nature whatsoever brought on or installed in the Premises before the
commencement of the Term or during the Term shall be at Tenant’s risk, and
neither Landlord nor any party acting on Landlord’s behalf shall be responsible
for any

 

39

--------------------------------------------------------------------------------



 

damage thereto or loss or destruction thereof due to any reason or cause
whatsoever, excluding by reason of Landlord’s gross negligence or willful or
criminal misconduct.

 

4.                                      Drawings. Tenant shall engage and pay
for the services of a licensed architect to prepare a space layout, drawings and
specifications for all Tenant Improvements (the “Drawings”), which architect
shall be subject to Landlord’s Representative’s reasonable approval (the
“Architect”); provided, Landlord hereby agrees that Dyer Brown Architects is
approved by Landlord. Tenant’s Representative shall devote such time in
consultation with the Architect as shall be necessary to enable the Architect to
develop complete and detailed architectural, mechanical and engineering drawings
and specifications, as necessary, for the construction of Tenant Improvements,
showing thereon all Tenant Improvements. Tenant hereby acknowledges and agrees
that it is Tenant’s sole and exclusive responsibility to cause the Premises and
the Drawings to comply with all applicable laws, including the Americans with
Disabilities Act and other ordinances, orders, rules, regulations and
requirements of all governmental authorities having jurisdiction thereof.

 

5.                                      Landlord’s Approval. Tenant’s
Representative shall submit to Landlord’s Representative an electronic PDF copy,
electronic CAD copy and hard copy of the complete and final Drawings for Tenant
Improvements. The Drawings shall be subject to the approval of Landlord’s
Representative, which approval shall not be unreasonably withheld or delayed. If
Landlord’s Representative should disapprove such Drawings, Landlord’s
Representative shall promptly specify to Tenant’s Representative the reasons for
its disapproval and Tenant’s Representative shall cause the same to be revised
to meet the mutual reasonable satisfaction of Landlord’s Representative and
shall resubmit the same to Landlord’s Representative, as so revised.

 

6.                                      Changes. Tenant’s Representative may
request reasonable changes in the Drawings following the approval of Landlord’s
Representative; provided, however, that (a) no material change shall be made to
the Drawings without Landlord’s Representative’s prior written approval, which
approval shall not be unreasonably withheld or delayed; (b) no such request
shall effect any structural change in the Building or otherwise render the
Premises or Building in violation of applicable laws; (c) Tenant shall pay any
additional costs required to implement such change, including, without
limitation, architecture and other consultant fees, and increases in
construction costs; and (d) such requests shall constitute an agreement by
Tenant to any delay in completion caused by Landlord’s reviewing, and processing
such change. If Tenant’s Representative requests or causes any change, addition
or deletion to the Premises to be necessary after approval of the Drawings, a
request for the change shall be submitted to Landlord’s Representative,
accompanied by revised plans prepared by the Architect, all at Tenant’s sole
expense.

 

7.                                      Tenant Improvements. It is understood
and agreed by the parties that, as hereinafter set forth, Tenant has elected to
retain a General Contractor and arrange for the construction and installation of
Tenant Improvements itself in a good and workmanlike manner by labor union
contractors and subcontractors (“Tenant’s Work”). Tenant’s Representative shall
submit to Landlord’s Representative the names of the General Contractor,
electrical, ventilation, plumbing and heating subcontractors (hereinafter “Major
Subcontractors”), as applicable, for Landlord’s Representative’s reasonable
approval, which approval shall not be unreasonably withheld or delayed. If
Landlord’s Representative shall reject any Major Subcontractor, Landlord’s
Representative shall promptly advise Tenant’s Representative of the reason(s) in
writing and, Tenant’s Representative shall choose another Major Subcontractor.

 

8.                                      Tenant’s Construction of Tenant’s Work.

 

(a)                                 Payment; Liens. Tenant shall promptly pay
any and all costs and expenses in connection with or arising out of the
performance of Tenant’s Work and shall furnish to Landlord’s Representative
evidence of such payment upon request. Landlord’s Representative shall post and
serve notices of non-liability in accordance with applicable laws. In the event
any lien is filed against the Building or any portion thereof or against
Tenant’s leasehold interest therein, the provisions of Article 7 of the Lease
shall apply.

 

(b)                                 Indemnity. Tenant shall indemnify, defend
(with counsel reasonably satisfactory to Landlord and Tenant) and hold Landlord
harmless from and against any and all suits, claims, actions, loss, cost or
expense (including claims for workers’ compensation, attorneys’ fees and costs)
based on personal injury or property damage caused in, or contract claims
(including, but not limited to claims for breach of warranty) arising from
Tenant’s Work. Tenant

 

40

--------------------------------------------------------------------------------



 

shall repair or replace (or, at Landlord’s election, reimburse Landlord for the
cost of repairing or replacing) any portion of the Building or item of
Landlord’s equipment or any of Landlord’s real or personal property damaged,
lost or destroyed in the construction of Tenant’s Work.

 

(c)                                  Contractors. The Major Subcontractors
employed by Tenant and any subcontractors thereof shall be (i) duly licensed in
the state in which the Premises are located, and (ii) except as otherwise
approved herein, subject to Landlord’s Representative’s prior written reasonable
approval, which approval shall not be unreasonably withheld or delayed. On or
before ten (10) business days prior to the commencement of any construction
activity in the Premises, Tenant and Tenant’s contractors shall obtain and
provide Landlord’s Representative with certificates evidencing Workers’
Compensation, public liability and property damage insurance in amounts and
forms and with companies reasonably satisfactory to Landlord’s Representative.
If Landlord’s Representative should disapprove such insurance, Landlord’s
Representative shall specify to Tenant’s Representative the reasons for its
disapproval within five (5) business days after delivery of such certificates.
Tenant’s agreement with its contractors shall require such contractors to
provide daily clean-up of the construction area to the extent such clean-up is
necessitated by the construction of Tenant Work, and to take reasonable steps to
minimize interference with other tenants’ use and occupancy of the Building.
Nothing contained herein shall make or constitute Tenant as the agent of
Landlord. Tenant and Tenant’s contractors shall comply with any other reasonable
rules, regulations or requirements that Landlord’s Representative may impose.

 

(d)                                 Use of Common Areas. During the construction
period and installation of fixtures period, Tenant shall be allowed to use, at
no cost to Tenant, a freight elevator for the purpose of hoisting materials,
equipment and personnel to the Premises. Also during the construction period,
Tenant shall ensure that the Premises and any portions of the Building and the
common areas utilized or accessed by Tenant’s contractors in the course of
performing Tenant’s Work are kept in a clean and safe condition at all times.
After hours construction activities by Tenant shall require reimbursement to
Landlord for its actual reasonable out-of-pocket costs for after-hours
supervision. Further, all construction activities shall be conducted so as to
use reasonable efforts to minimize interference with the use and occupancy of
the Building by the tenants thereof. Such entry shall be deemed to be under all
the terms, covenants, provisions and conditions of the Lease.

 

(e)                                  Coordination. All work performed by Tenant
shall be coordinated with Landlord’s Representative. Tenant’s Representative
shall timely notify and invite Landlord’s Representative to all construction
meetings (with contractors, engineers, architects and others), and supply all
documentation reasonably requested by Landlord’s Representative.

 

(f)                                   Assumption of Risk. All materials, work,
installations, equipment and decorations of any nature whatsoever brought on or
installed in the Premises pursuant to the provisions of this Work Letter before
Tenant occupies the Premises or throughout the Term shall be at Tenant’s risk,
and neither Landlord nor any party acting on Landlord’s behalf shall be
responsible for any damage thereto or loss or destruction thereof due to any
reason or cause whatsoever, excluding by reason of Landlord or such other
party’s gross negligence or willful or criminal misconduct.

 

9.                                      Time Limits. Landlord and Tenant agree
that they each desire the Occupancy Date to occur as soon as practicable and
shall cooperate to complete and approve the Drawings as soon as reasonably
practicable, and in accordance with the time frames set forth below, at which
time Tenant shall apply for a building permit for Tenant’s Work. Landlord and
Tenant understand and agree that time is of the essence hereunder and, at all
times, both Landlord and Tenant will act promptly on any construction-related
questions or matters. The following maximum time limits and periods shall be
allowed for the indicated matters:

 

Tenant’s Representative submits Drawings to Landlord’s Representative for review
and approval.

 

On or before 10 business days after the date of mutual execution of this Lease.

 

 

 

Landlord’s Representative notifies Tenant’s Representative and the Architect of
its approval of the

 

On or before 10 business days after the date of Landlord’s Representative’s
receipt of the

 

41

--------------------------------------------------------------------------------



 

Drawings with any required changes in detail.

 

Drawings.

 

 

 

Tenant’s Representative notifies Landlord’s Representative of its selection of
Major Subcontractors.

 

On or before 10 business days after the date of mutual execution of this Lease.

 

 

 

Landlord’s Representative approves/disapproves Tenant’s Major Subcontractors.

 

On or before 10 business days after the date of Landlord’s Representative’s
receipt of the list of Major Subcontractors.

 

 

 

If applicable, Landlord’s Representative and Tenant’s Representative mutually
approve the final revised list of Major Subcontractors.

 

On or before 5 business days after the date of Landlord’s Representative’s
receipt of a revised list of Major Subcontractors.

 

 

 

If applicable, Landlord’s Representative and Tenant’s Representative mutually
approve the final revised Drawings.

 

On or before 5 business days after the date of Landlord’s Representative’s
receipt of revised Drawings.

 

 

 

Tenant’s Representative submits Drawings for building permit, if applicable.

 

On or after the date Tenant’s Representative and Landlord’s Representative
mutually approve the final, revised Drawings.

 

 

 

Tenant allowed access to the Premises to commence Construction of Tenant
Improvements

 

After providing copies of the building permit(s) and the contractors meeting all
of Landlord’s Representative’s insurance requirements.

 

Notwithstanding anything to the contrary contained herein, the failure on the
part of Landlord or Tenant to meet a Time Limit as set forth above, shall in no
event constitute an event of default under the Lease.

 

Except as may be otherwise specifically provided for herein, in all instances
where either Tenant’s Representative’s or Landlord’s Representative’s approval
is required, if no written notice of disapproval is given within the applicable
Time Limit, at the end of such period the applicable party shall be deemed to
have given its approval and the next succeeding time period shall commence. Any
delay in any of the foregoing dates (including any “re-do”, continuation or
abatement of any item due to Tenant’s Representative’s or Landlord’s
Representative’s disapproval thereof) shall automatically delay all subsequent
deadlines by a like amount of time.

 

10.                               Allowance. Landlord shall contribute to the
costs and expenses of all costs for the planning and design of Tenant
Improvements, including all permits, licenses and construction fees and
constructing Tenant Work in an amount not to exceed the Allowance. If the final
costs for Tenant’s Work exceed the Allowance, those Excess Costs shall be paid
by Tenant. Provided this Lease is in full force and effect and Tenant is not in
Default hereunder beyond any applicable notice and grace period, Landlord shall
pay the Allowance to Tenant consistent with the terms and conditions of this
Section. After Tenant’s Work is substantially complete (as provided under
Section 11 hereof), Tenant’s Representative may submit to Landlord’s
Representative a request in writing for the Allowance which request shall
include: (a) “as-built” drawings showing all of Tenant Improvements, (b) a
detailed breakdown of Tenant’s final and total construction costs, together with
receipted invoices showing payment thereof, (c) a certified, written statement
from the Architect that all of Tenant Improvements have been completed in
accordance with the Drawings, (d) all required AIA forms, supporting final lien
waivers, and releases executed by the Architect, General Contractor, the Major
Subcontractors and all subcontractors and suppliers in connection with Tenant
Improvements, (e) a copy of a certificate of occupancy or amended certificate of
occupancy required with respect to the Premises, if applicable, together with
all licenses, certificates, permits and other government authorizations
necessary in connection with Tenant Improvements and the operation of Tenant’s
business from the Premises, and (f) proof reasonably satisfactory to Landlord’s
Representative that Tenant has complied with all of the conditions set forth in

 

42

--------------------------------------------------------------------------------



 

this Work Letter and has satisfactorily completed the Tenant Improvements,
including, at Landlord’s Representative’s option, a certificate from the General
Contractor and Architect after inspection of the Tenant Improvements (“Draw
Request”). Upon Landlord’s Representative’s receipt and approval of the Draw
Request, Landlord shall pay the balance of the Allowance to Tenant. Payment by
Landlord shall be made within thirty (30) days, unless Landlord’s Representative
notifies Tenant’s Representative, in writing, of its rejection (and the reasons
therefor) of any or all of the Draw Request. To the extent Landlord does not so
reject any portion of said Draw Request, Landlord shall timely pay such
acceptable portion of the Draw Request.

 

11.                               Substantial Completion. Tenant Improvements
shall be deemed substantially complete when all work called for by the Drawings
has been finished and the Premises is ready to be used and occupied by Tenant,
even though minor items may remain to be installed, finished or corrected
(“Substantial Completion Date” or the “Date of Substantial Completion”). Tenant
shall cause the contractors to diligently complete any items of work not
completed when the Premises are substantially complete. In the event of any
dispute as to substantial completion of Tenant Improvements, the statement of
Landlord’s construction manager shall be conclusive. Substantial completion
shall have occurred notwithstanding punch list items. Promptly after the
Substantial Completion Date, the parties will execute an instrument in the form
attached hereto as Exhibit C, setting forth the Commencement Date of the Lease,
so that said date is certain and such instrument, when executed, is hereby made
a part of this Lease and incorporated herein by reference. UNDER NO
CIRCUMSTANCES SHALL A DELAY IN THE SUBSTANTIAL COMPLETION DATE DELAY THE
COMMENCEMENT DATE, RENT OR ANY OTHER APPLICABLE DATES OR OBLIGATIONS OF TENANT.

 

12.                               No Representations or Warranties.
Notwithstanding anything to the contrary contained in the Lease or herein,
Landlord’s participation in the preparation of the Drawings, the cost estimates
for Tenant and the construction of Tenant Improvements and/or Tenant
Improvements shall not constitute any representation or warranty, express or
implied, that (i) the Drawings are in conformity with applicable governmental
codes, regulations or rules or (ii) Tenant Improvements, if built in accordance
with the Drawings, will be suitable for Tenant’s intended purpose. Tenant
acknowledges and agrees that Tenant Improvements are intended for use by Tenant
and the specification and design requirements for such improvements are not
within the special knowledge or experience of Landlord. Landlord’s obligations
shall be to review the Drawings; and any additional cost or expense required for
the modification thereof to more adequately meet Tenant’s use, whether during or
after construction thereof, shall be borne entirely by Tenant.

 

13.                               Tenant’s Entry Prior to Completion Date. If
Tenant shall occupy all or any part of the Premises prior to the Rent
Commencement Date, all of the covenants and conditions of this Lease, except for
the obligation to pay Rent, shall be binding upon the parties hereto in respect
to such occupancy. Pursuant to the terms of this Work Letter, Landlord shall
permit Tenant or its agents or laborers to enter the Premises at Tenant’s sole
risk following the Commencement Date in order to perform through Tenant’s own
contractors such work as Tenant may desire. The foregoing license to enter,
however, is conditioned upon Tenant’s labor not interfering with any other
tenant or its labor, and such entry shall not cause disharmony, interference or
union disputes of any nature. Such entry shall be deemed to be under and subject
to all of the terms, covenants and conditions of the Lease, and Tenant shall
comply with all of the provisions of the Lease which are the obligations or
covenants of Tenant, except that the obligation to pay Rent shall not commence
until the Rent Commencement Date. In the event that Tenant’s agents or laborers
incur any charges from Landlord, including, but not limited to, reasonable
charges for use of construction or hoisting equipment on the Building site, such
charges shall be deemed an obligation of Tenant and shall be collectible as Rent
pursuant to the Lease, and upon default in payment thereof, Landlord shall have
the same remedies as for a default in payment of Rent pursuant to the Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

43

--------------------------------------------------------------------------------



 

EXHIBIT C

 

CONFIRMATION OF LEASE TERMS AND DATES

 

Re:                             Office Building Lease (the “Lease”) dated
                    , 2015 between SPUS7 HIGH STREET, LP, a Delaware limited
partnership (“Landlord”), and ALLIED MINDS, LLC, a Delaware limited liability
company (“Tenant”) for the premises located at 100 High Street, Suite 2800,
Boston, Massachusetts 02110 (“Premises”)

 

The undersigned, as Tenant, hereby confirms as of this               day of
                   , 2015, the following:

 

1.                                      The Substantial Completion Date is
hereby deemed to be

 

2.                                      The Commencement Date is hereby deemed
to be

 

3.                                      The Expiration Date is hereby deemed to
be:

 

4.                                      The Occupancy Date is hereby deemed to
be:

 

5.                                      The rent schedule is:

 

 

 

Annual

 

Monthly

 

Dates

 

Base Rent / RSF

 

Installment of Base Rent

 

            –          

 

$

60.50

 

$

57,838.00

 

            –          

 

$

61.50

 

$

58,794.00

 

            –          

 

$

62.50

 

$

59,750.00

 

            –          

 

$

63.50

 

$

60,706.00

 

            –          

 

$

64.50

 

$

61,662.00

 

            –          

 

$

65.50

 

$

62,618.00

 

 

6.                                      All alterations and improvements
required to be performed by Landlord pursuant to the terms of the Lease to
prepare the entire Premises for Tenant’s initial occupancy have been
satisfactorily completed. As of the date hereof, Landlord has fulfilled all of
its obligations under the Lease. The Lease is in full force and effect and has
not been modified, altered, or amended. There are no defaults by Landlord or
offsets or credits against Rent.

 

 

TENANT:

 

ALLIED MINDS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

44

--------------------------------------------------------------------------------



 

EXHIBIT D

 

RULES AND REGULATIONS

 

1.             Any sign, lettering, picture, notice, or advertisement installed
on or in any part of the Premises and visible from the exterior of the Building,
or visible from the exterior of the Premises, shall be installed at Tenant’s
sole cost and expense, and in such manner, character and style as Landlord may
approve in writing. In the event of a violation of the foregoing by Tenant,
Landlord may remove the same without any liability and may charge the expense
incurred by such removal to Tenant.

2.             No awning or other projection shall be attached to the outside
walls of the Building. No curtains, blinds, shades, or screens visible from the
exterior of the Building or visible from the exterior of the Premises, shall be
attached to or hung in, or used in connection with any window or door of the
Premises without the prior written consent of Landlord. Such curtains, blinds,
shades, screens, or other fixtures must be of a quality, type, design and color,
and attached in the manner reasonably approved by Landlord.

3.             Tenant, its servants, employees, customers, invitees, and guests
shall not obstruct sidewalks, entrances, passages, corridors, vestibules, halls,
elevators, or stairways in and about the Building which are used in common with
other tenants and their servants, employees, customers, guests, and invitees,
and which are not a part of the Premises of Tenant. Tenant shall not place
objects against glass partitions or doors or windows which would be unsightly
from the Building corridors or from the exterior of the Building and will
promptly remove any such objects upon notice from Landlord.

4.             Tenant shall not make excessive noises, cause disturbances or
vibrations or use or operate any electrical or mechanical devices that emit
excessive sound or other waves or disturbances or create obnoxious odors, any of
which may be offensive to the other tenants and occupants of the Building, or
that would interfere with the operation of any device, equipment, radio,
television broadcasting or reception from or within the Building or elsewhere
and shall not place or install any projections, antennas, aerials, or similar
devices inside or outside of the Premises or on the Building.

5.             Tenant shall not waste electricity, water, or air conditioning
and shall cooperate fully with Landlord to insure the most effective operation
of the Building’s heating and air conditioning systems and shall refrain from
attempting to adjust any controls other than unlocked room thermostats, if any,
installed for Tenant’s use. Tenant shall keep corridor doors closed in the
ordinary course of business.

6.             Tenant assumes full responsibility for protecting its space from
theft, robbery, and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed and secured after normal business hours.

7.             No person or contractor not employed by Landlord shall be used to
perform janitorial work, window washing, cleaning, maintenance, repair, or
similar work in the Premises without the written consent of Landlord which
consent shall not be unreasonably withheld.

8.             In no event shall Tenant bring into the Building firearms,
inflammables, such as gasoline, kerosene, naphtha and benzine, or explosives, or
any other article of intrinsically dangerous nature. If, by reason of the
failure of Tenant to comply with the provisions of this subparagraph, any
insurance premium for all or any part of the Building shall at any time be
increased, Tenant shall make immediate payment of the whole of the increased
insurance premium, without waiver of any of Landlord’s other rights at law or in
equity for Tenant’s breach of the Lease.

9.             Tenant shall comply with all applicable federal, state, and
municipal laws, ordinances, and regulations, and building rules and shall not
directly or indirectly make any use of the Premises which may be prohibited by
any of the foregoing or which may be dangerous to persons or property or may
increase the cost of insurance or require additional insurance coverage.

10.          Landlord shall have the right to prohibit any advertising by Tenant
which in Landlord’s reasonable opinion tends to impair the reputation of the
Building or its desirability as a building for office use, and upon written
notice from Landlord, Tenant shall refrain from or discontinue such advertising.

11.          The Premises shall not be used for cooking, lodging, sleeping, or
for any immoral or illegal purpose, except that Tenant shall have the right to
operate microwave ovens and coffee makers exclusively for the benefit of its
employees.

12.          Tenant and Tenant’s servants, employees, agents, visitors, and
licensees shall observe faithfully and comply strictly with the foregoing
rules and regulations and such other and further appropriate rules and
regulations as Landlord or Landlord’s agent may from time to time adopt.
Reasonable notice of any additional reasonable and nondiscriminatory rules and
regulations shall be given in such manner as Landlord may reasonably elect.

 

45

--------------------------------------------------------------------------------



 

13.          Unless expressly permitted by the Landlord, no additional locks or
similar devices shall be attached to any door or window and no keys other than
those provided by the Landlord shall be made for any door. If additional keys
are required by the Tenant after Tenant’s initial occupancy, the Landlord may
provide the same upon payment by the Tenant. Upon termination of the Lease or of
the Tenant’s possession, the Tenant shall surrender all keys of the Premises and
shall explain to the Landlord all combination locks on safes, cabinets and
vaults.

14.          Any carpeting cemented down by Tenant shall be installed with a
releasable adhesive. In the event of a violation of the foregoing by Tenant,
Landlord may charge the expense incurred by such removal to Tenant.

15.          The water and wash closets, drinking fountains, and other plumbing
fixtures shall not be used for any purpose other than those for which they were
constructed, and no sweepings, rubbish, rags, coffee grounds, or other
substances shall be thrown therein. All damages resulting from any misuse of the
fixtures shall be borne by the Tenant who, or whose servants, employees, agents,
visitors, or licensees shall have caused the same. No person shall waste water
by interfering or tampering with the faucets or otherwise.

16.          No electric circuits for any purpose shall be brought into the
leased Premises without Landlord’s written permission specifying the manner in
which same may be done.

17.          No bicycle or other vehicle, and no dog or other animal (other than
guide dogs for sightless people) shall be allowed in offices, halls, corridors,
or elsewhere in the building, except as required by law.

18.          Tenant shall not throw anything out of the door or windows, or down
any passageways or elevator shafts.

19.          All loading, unloading, receiving, or delivery of goods or
supplies, or disposal of garbage or refuse shall be made only through entryways
and freight elevators provided for such purposes and indicated by Landlord.
Tenant shall be responsible for any damage to the building or the property of
its employees or others and injuries sustained by any person whomsoever
resulting from the use or moving of such articles in or out of the Premises, and
shall make all repairs and improvements required by Landlord or governmental
authorities in connection with the use or moving of such articles.

20.          All safes, equipment, or other heavy articles shall be carried in
or out of the Premises only at such time and in such manner as shall be
prescribed in writing by Landlord, and Landlord shall in all cases have the
right to specify the proper position of any such safe, equipment, or other heavy
article, which shall only be used by Tenant in a manner which will not interfere
with or cause damage to the Premises or the Building in which they are located,
or to the other tenants or occupants of said Building. Tenant shall be
responsible for any damage to the Building or the property of its employees or
others and injuries sustained by any person whomsoever resulting from the use or
moving of such articles in or out of the Premises, and shall make all repairs
and improvements required by Landlord or governmental authorities in connection
with the use or moving of such articles.

21.          Canvassing, soliciting, and peddling in the Building is prohibited
and each Tenant shall cooperate to prevent the same.

22.          Vending machines shall not be installed without permission of the
Landlord, except for those vending machines used exclusively by Tenant’s
employees.

23.          Wherever in these Building Rules and Regulations the word “Tenant”
occurs, it is understood and agreed that it shall mean Tenant’s associates,
agents, clerks, servants, and visitors. Wherever the word “Landlord” occurs, it
is understood and agreed that it shall mean Landlord’s assigns, agents, clerks,
servants, and visitors.

24.          Upon notice to Tenant as provided in the Lease, Landlord shall have
the right to enter upon the Premises at all reasonable hours for the purpose of
inspecting the same.

25.          Upon notice to Tenant as provided in the Lease, Landlord shall have
the right to enter the Premises at hours convenient to the Tenant for the
purpose of exhibiting the same to prospective tenants within the one year period
prior to the expiration of the Lease.

26.          At all times the Building shall be in charge of Landlord’s employee
in charge and (a) persons may enter the Building only in accordance with
Landlord’s regulations, (b) persons entering or departing from the Building may
be questioned as to their business in the Building, and the right is reserved to
require the use of an identification card or other access device and the
registering of such persons as to the hour of entry and departure, nature of
visit, and other information deemed necessary for the protection of the
Building, and (c) all entries into and departures from the Building will take
place through such one or more entrances as Landlord shall from time to time
designate; provided, however, anything herein to the contrary notwithstanding,
Landlord shall not be liable for any lack of security in respect to the Building
whatsoever. Landlord will normally not enforce clauses (a), (b), and (c) above
from 7:00 a.m. to 6:00 p.m., Monday through Friday, and from 8:00 a.m. to 1:00
p.m. on Saturdays, but it reserves the right to do so or not to do so at any
time at its sole discretion. In case of invasions, mob, riot, public excitement,
or other commotion, Landlord reserves the right to prevent access to the
Building during the continuance of the same by closing the doors

 

46

--------------------------------------------------------------------------------



 

or otherwise, for the safety of the tenants or the protection of the Building
and the property therein. Landlord shall in no case be liable for damages for
any error or other action taken with regard to the admission to or exclusion
from the Building of any person.

27.          All entrance doors to the Premises shall be locked when the
Premises is not in use. All corridor doors shall also be closed during times
when the air conditioning equipment in the Building is operating so as not to
dissipate the effectiveness of the system or place an overload thereon.

28.          Landlord reserves the right at any time and from time to time to
rescind, alter, or waive, in whole or in part, any of these Rules and
Regulations when it is deemed necessary, desirable, or proper, in Landlord’s
reasonable judgment, for its best interest or for the best interest of the
tenants of the Building subject to the terms hereof.

29.          Tenant, its servants, employees, customers, invitees, and guests
shall not smoke in the Building.

30.          Tenant may install a Wireless Fidelity Network (or similar system)
(“Wi-Fi Network”) for intranet, internet, or communications purposes within its
Premises. Such Wi-Fi Network may not interfere with the use of any other space
within the Building. Should any interference occur, Tenant shall take all
necessary steps as soon as commercially practicable and no later than three
(3) calendar days following discovery of such occurrence to correct such
interference. Tenant acknowledges that Landlord has granted and/or may grant
leases, licenses and/or other rights to other tenants and occupants of the
Building and to telecommunication service providers.

31.          Tenant shall reasonably cooperate with Landlord in any programs in
which Landlord may elect to participate relating to the Building’s (i) energy
efficiency, management, and conservation; (ii) water conservation and
management; (iii) environmental standards and efficiency; (iv) recycling and
reduction programs; and/or (v) safety, which participation may include, without
limitation, the Leadership in Energy and Environmental Design (LEED) program and
related Green Building Rating System promoted by the U.S. Green Building
Council, as well as the Energy Star program promoted by the U.S. Environmental
Protection Agency and the U.S. Department of Energy.

32.          At all times during the Term of the Lease, Tenant shall ensure that
all wiring and cabling that it installs within the Premises or Building complies
with all provisions of local fire and safety codes, as well as with the National
Electric Code. Further, upon the expiration or sooner termination of the Term,
Tenant shall remove all wiring and cabling within the Premises and the Building
(including the plenums, risers and rooftop) placed there by or at the direction
of Tenant, unless excused in writing by Landlord.

33.          Tenant will ensure that all deliveries to the Premises are
coordinated with property management and made through such entrances, elevators
and corridors and at such times as may from time to time be designated by
Landlord. Such deliveries may not be made through any of the main entrances to
the Building with Landlord’s prior permission. Tenant will use or cause to be
used, in the Building, hand trucks or other conveyances equipped with rubber
tires and rubber side guards to prevent damage to the Building or property in
the Building. Tenant will promptly pay Landlord the cost of repairing any damage
to the Building caused by any person making deliveries to the Premises.

34.          Tenant will ensure that furniture and equipment and other bulky
matter being moved to or from the Premises are moved through such entrances,
elevators and corridors and at such times as may from time to time be designated
by Landlord, and by movers or a moving company reasonably approved by Landlord.
Tenant will promptly pay Landlord the cost of repairing any damage to the
Building caused by any person moving any such furniture, equipment or matter to
or from the Premises.

35.          Tenant requirements and requests for services or work will be
considered only following written application to property management. Building
employees shall not be requested to perform, and shall not be requested by any
tenant to perform, any work outside of regular duties, unless under specific
instructions from Landlord.

36.          No weapons, including firearms, are allowed in the common areas or
within the Premises.

37.          All vendors, suppliers, workers, service providers, movers and
delivery personnel entering the Building at the request of Tenant or its agents
must satisfy the Building’s insurance requirements.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

47

--------------------------------------------------------------------------------



 

EXHIBIT E

 

LEASE ESTOPPEL CERTIFICATE

 

Landlord:

 

SPUS7 HIGH STREET, LP, a Delaware limited partnership

Tenant:

 

ALLIED MINDS, LLC, a Delaware limited liability company

Premises:

 

100 High Street, Suite 2800, Boston, Massachusetts 02110

Area:

 

Approximately 11,472 Rentable Square Feet

Lease Date:

 

 

 

The undersigned Landlord and Tenant of the above-referenced lease (the “Lease”)
hereby ratify the Lease and certify to Lender as mortgagee of the Real Property
of which the premises demised under the Lease (the “Premises”) is a part, as
follows:

 

That the term of the Lease commenced on               , 20   and Tenant is in
full and complete possession of the Premises demised under the Lease and has
commenced full occupancy and use of the Premises, such possession having been
delivered by the original landlord and having been accepted by Tenant.

 

That the Lease calls for monthly rent installments of $                 which
Tenant last paid on the       day of                , 20  .

 

That no advance rental or other payment has been made in connection with the
Lease, except rental for the current month, there is no “free rent” or other
concession under the remaining term of the Lease and the rent has been paid to
and including                , 20  .

 

That a security deposit in the amount of $                 is being held by
Landlord, which amount is not subject to any set-off or reduction or to any
increase for interest or other credit due to Tenant.

 

That, to Tenant’s knowledge, all obligations and conditions under said Lease to
be performed to date by Landlord or Tenant have been satisfied, free of defenses
and set-offs including all construction work in the Premises.

 

That, to Tenant’s knowledge, the Lease is a valid lease and in full force and
effect and represents the entire agreement between the parties; that there is no
existing default on the part of Landlord or Tenant in any of the terms and
conditions thereof and no event has occurred which, with the passing of time or
giving of notice or both, would constitute an event of default; and that said
Lease has: (initial one)

 

( ) not been amended, modified, supplemented, extended, renewed or assigned.

 

( ) been amended, modified, supplemented, extended, renewed or assigned as
follows by the following described agreements:

 

 

 

 

 

 

The Lease term will expire on                                   , and there are
         renewal options. Tenant has no purchase options or rights of first
refusal under the Lease to purchase the Building. Tenant has no rights of first
offer or first refusal or other right to lease additional space in the Building.
Tenant has no cancellation rights (except with respect to Landlord’s default or
casualty or condemnation) under the Lease.

 

That Landlord has not rebated, reduced or waived any amounts due from Tenant
under the Lease, either orally or in writing, nor has Landlord provided
financing for, made loans or advances to, or invested in the business of Tenant
other than the Allowance.

 

48

--------------------------------------------------------------------------------



 

That, to Tenant’s knowledge, there is no apparent or likely contamination of the
Real Property or the Premises by Hazardous Materials, and Tenant does not use,
nor has Tenant disposed of, Hazardous Materials except for storage and use of
cleaning and office supplies in the ordinary course of Tenant’s business, and in
compliance with all applicable laws, and Tenant does not use, nor has Tenant
disposed of, Hazardous Materials in violation of Environmental Laws on the Real
Property or the Premises.

 

Additional rent for operating, maintenance, repair expenses, property taxes and
assessments and other such expenses and charges (collectively, the “Operating
Expenses”) is payable as provided in the Lease and has been paid in accordance
with Landlord’s rendered bills through                               .

 

Tenant is required to pay         percent (       %) of all Operating Expenses.
The next payment of estimated Operating Expenses is due on                    
in the amount of $                               .

 

That there are no actions, voluntary or involuntary, pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

 

That this certification is made knowing that Lender is relying upon the
representations herein made.

 

TENANT:

 

TENANT’S WITNESSES:

ALLIED MINDS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Witness 1:

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

Witness 2:

 

 

49

--------------------------------------------------------------------------------



 

Execution Copy

 

Exhibit B

 

Furniture

 

Office furniture located on the Premises as of the Sublease Commencement Date,
which includes those items shown on the “Allied Minds — Furniture Inventory”
attached hereto.

 

50

--------------------------------------------------------------------------------



 

Execution Copy

 

Exhibit C

 

Letter of Credit Requirements

 

The Letter of Credit (i) shall be irrevocable and shall be issued by a
commercial bank that has a financial condition reasonably acceptable to
Sublandlord and has an office in Boston, Massachusetts that accepts requests for
draws on the Letter of Credit, (ii) shall require only the presentation to the
issuer of a certificate of the holder of the Letter of Credit stating that
Sublandlord is entitled to draw on the Letter of Credit pursuant to the terms of
the Sublease, (iii) shall be payable to Sublandlord or its successors in
interest as the Sublandlord and shall be freely transferable without cost to any
such successor or any lender holding a collateral assignment of Sublandlord’s
interest in the Sublease, (iv) shall be for an initial term of not less than one
year and contain a provision that such term shall be automatically renewed for
successive one-year periods unless the issuer shall, at least forty five (45)
days prior to the scheduled expiration date, give Sublandlord notice of such
nonrenewal, and (v) shall otherwise be in form and substance reasonably
acceptable to Sublandlord. Notwithstanding the foregoing, the term of the Letter
of Credit for the final period shall be for a term ending not earlier than the
date forty five (45) days after the last day of the Sublease Term. In the event
that the issuer ceases to be reasonably acceptable to Sublandlord, due to a
deterioration in its financial condition or change in status that threatens to
compromise Sublandlord’s ability to draw on the Letter of Credit as determined
in good faith by Sublandlord, then Subtenant shall provide a replacement Letter
of Credit from an issuer satisfying the terms of this Exhibit within thirty (30)
days after Sublandlord’s written notice of such event. Capitalized terms used
but not defined herein shall have the meanings given in the Sublease.

 

Sublandlord shall be entitled to draw upon the Letter of Credit for its full
amount or any portion thereof if (a) a Sublease Default occurs under the
Sublease, and for so long thereafter as such Sublease Default remains uncured,
or (b) not less than thirty (30) days before the scheduled expiration of the
Letter of Credit, Subtenant has not delivered to Sublandlord a new Letter of
Credit in accordance with this Exhibit or amendment extending the term of the
Letter of Credit. Without limiting the generality of the foregoing, Sublandlord
may, but shall not be obligated to, draw on the Letter of Credit from time to
time in the event of a bankruptcy filing by or against Subtenant and/or to
compensate Sublandlord, in such order as Sublandlord may determine, for all or
any part of any unpaid rent, any damages arising from any termination of the
Sublease in accordance with the terms of the Sublease, and/or any damages
arising from any rejection of the Sublease in a bankruptcy proceeding commenced
by or against Subtenant. Sublandlord shall only draw and apply the amount so
drawn to the extent reasonably necessary to cure the Sublease Default.

 

51

--------------------------------------------------------------------------------



 

Any amount of the Letter of Credit drawn in excess of the amount reasonably
necessary to so cure any such Sublease Default shall be held by Sublandlord as a
cash security deposit for the performance by Subtenant of its obligations under
the Sublease. Any cash security deposit may be mingled with other funds of
Sublandlord and no fiduciary relationship shall be created with respect to such
deposit, nor shall Sublandlord be liable to pay Subtenant interest thereon. If a
Sublease Default occurs, Sublandlord may, but shall not be obliged to, apply the
cash security deposit to the extent reasonably necessary to cure the same. After
any such application by Sublandlord of the Letter of Credit or cash security
deposit, as the case may be, Subtenant shall reinstate the Letter of Credit to
the amount originally required to be maintained under the Sublease, upon demand.
Provided that Subtenant is not then in default under the Sublease, and no
condition exists or event has occurred which after the expiration of any
applicable notice or cure period would constitute such a default, within forty
five (45) days after the later to occur of (i) the payment of the final Sublease
Rent due from Subtenant or (ii) the later to occur of the Sublease Expiration
Date or the date on which Subtenant surrenders the Subleased Premises to
Sublandlord as required in the Sublease, the Letter of Credit and any cash
security deposit, to the extent not applied, shall be returned to the Subtenant,
without interest.

 

Subtenant further covenants that it will not assign or encumber or attempt to
assign or encumber the Letter of Credit or the monies deposited herein as
security, and that neither Sublandlord nor its successors or assigns shall be
bound by any assignment, encumbrance, attempted assignment or attempted
encumbrance.

 

52

--------------------------------------------------------------------------------



 

Execution Copy

 

EXHIBIT D

 

Form of Letter of Credit

 

[SEE ATTACHED]

 

53

--------------------------------------------------------------------------------



 

[g175981kg13i001.jpg]

 

STANDBY LETTER OF CREDIT

 

DRAFT of Standby Letter of Credit

 

Draft for discussion purposes only

 

begin format

 

BENEFICIARY:                                                                         
Letter of Credit number: 2010100000XX

BENEFICIARY                                                                            
Date: xx/xx/xx

BENEFICIARY

BENEFICIARY

BENEFICIARY

 

Attn: Building Manager

 

Ladies and Gentlemen:

 

At the request and for the account of APPLICANT NAME AND ADDRESS, we hereby
establish our standby letter of credit number 2010100000XX in your favor in the
amount of U.S. dollars and cents (USD) (hereinafter the “maximum amount”)
available with us at our office listed below, by payment of your draft(s) drawn
on us at sight accompanied by the following:

 

1.         The original of this letter of credit and all amendments (if any).

 

2.         Statement purportedly signed by the beneficiary stating the
following: “This demand is pursuant to the lease dated xx/xx/xx by and between
the applicant and the beneficiary.”

 

Partial drawings under this letter of credit are permitted. We shall, after each
presentation of this letter of credit, return the same to you, making this
letter of credit to show the amount paid by us and the date of such payment.

 

Each draft must be marked “Drawn under Pacific Western Bank Letter of Credit
number 2010100000XX.”

 

This letter of credit expires at our office listed below at 5 p.m. eastern time
on              .

 

Notwithstanding the foregoing, this letter of credit shall be automatically
extended for a period of one year unless at least thirty (30) calendar days
prior to any expiration date we have sent written notice to your above address
by courier that we elect not to renew this letter of credit for such additional
period. In any event, this letter of credit will not be extended beyond FINAL
EXPIRY DATE.

 

Notwithstanding any provision herein to the contrary, our aggregate obligation
to honor such drafts shall not exceed the maximum amount, as reduced by prior
draws or automatic reductions hereunder.

 

If any instructions accompanying a drawing under this letter of credit request
that payment is to be made by transfer to an account with us or at another bank,
we and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

 

475 Fifth Avenue, 18th Floor, N.Y. 10017

 

--------------------------------------------------------------------------------



 

This Letter of Credit is transferable one or more times, but in each instance to
a single transferee and only in the full amount available to be drawn under the
Letter of Credit at the time of such transfer. Any such transfer may be effected
only through ourselves and only upon presentation to us at our below-specified
office of a duly executed instrument of transfer in the format attached hereto
as Exhibit A together with the original of this letter of credit. Each transfer
shall be evidenced by our endorsement on the reverse of the original of this
letter of credit, and we shall deliver the original of this letter of credit so
endorsed to the transferee. Without prejudice to the foregoing, such transfer
shall be permitted without our approval, provided that such transfer is not in
favor of any person or entity identified on a then-current list of specially
Designated Nationals and Blocked Persons provided by the Office of Foreign
Assets Control of the U.S. Department of the Treasury. All charges in connection
with any transfer under this letter of credit shall be paid by the beneficiary
at the time written notice of a transfer is submitted.

 

This letter of credit shall be promptly surrendered to us by you (or any
subsequent transferee) upon expiration.

 

Except so far as otherwise expressly stated, this documentary credit is subject
to Uniform Customs and Practice for Documentary Credits, 2007
revision, International Chamber of Commerce Publication No. 600.

 

We engage with you that each draft drawn under and in compliance with the terms
of this letter of credit will be duly honored on delivery of the specified
documents, if presented at this office during regular business hours: 475 Fifth
Avenue, 18th Floor, New York, N.Y. 10017 Attn:Trade Finance Dept.

 

 

Very truly yours,

 

 

 

 

 

Pacific Western Bank

 

end format

 

Agreed to and accepted by:

 

 

 

 

 

APPLICANT

 

 

--------------------------------------------------------------------------------